      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 1 of 140



 1   Garrett Wotkyns, AZ Bar No. 025887
     SCHNEIDER WALLACE COTTRELL
 2
     KONECKY WOTKYNS LLP
 3   8501 North Scottsdale Road, Suite 270
     Scottsdale, Arizona 85253
 4   (480) 428-0142 Telephone
 5   (866) 505-8036 Facsimile
     gwotkyns@schneiderwallace.com
 6
     David R. Deary*
 7
     W. Ralph Canada, Jr.*
 8   Jim L. Flegle*
     Wilson E. Wray*
 9   John McKenzie*
10   Donna Lee*
     Tyler M. Simpson*
11   L OEWINSOHN F LEGLE
     D EARY S IMON LLP
12
     12377 Merit Drive, Suite 900
13   Dallas, Texas 75251
     (214) 572-1700 Telephone
14   (214) 572-1717 Facsimile
15
     Attorneys for Plaintiffs
16

17                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
18

19
     Benyamin Avrahami; Orna Avrahami;          )   CASE NO. __________________
20   Feedback Insurance Company, LTD; BYS       )
     Company, ACC; Chandler One, LLC;           )
21                                              )
     Junction Development, LLC; O & E               CLASS ACTION COMPLAINT
     Corporation; White Mountain Equities,      )
22
                                                )
     L.L.C.; and White Knight Investment,
23                                              )
     A.C.C., on behalf of themselves and all    )
     others similarly situated;                     JURY DEMAND
24                                              )
                                                )
25                 Plaintiffs,                  )
26                                              )
     vs.                                        )
27                                              )
     Celia Clark; Clark & Gentry, P.L.L.C.;     )
28   John Garcia, In His Capacity as Personal   )
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 2 of 140



 1   Representative for the Estate Of Craig     )
     McEntee; McEntee & Associates P.C.;        )
 2                                              )
     Neil Hiller; Fennemore Craig, P.C.; Alan
 3   Rosenbach; ACR Solutions Group; RMS        )
     Solutions, Inc.; Heritor Management,       )
 4                                              )
     LTD; and Pan American Reinsurance
                                                )
 5   Company, LTD.;                             )
                                                )
 6                 Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
28
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 3 of 140



 1                              CLASS ACTION COMPLAINT
 2         Defendants mass-produced a flawed insurance product that exacerbated their
 3
     clients’ tax burdens when this product legally could have, and should have, alleviated
 4
     Plaintiffs’ tax burdens while also providing insurance benefits. Properly implemented,
 5

 6   captive insurance can confer legitimate tax and insurance advantages. But Defendants
 7   did not properly implement the Captive Insurance Strategies for Plaintiffs and the Class
 8
     here. Instead, using a prepackaged collection of misrepresentations, omissions, and form
 9
     documents common across the Class, Defendants churned out a faulty captive insurance
10

11   product. As designed and implemented by Defendants, this product could not deliver the
12   insurance and tax advantages Defendants promised. Defendants knew their insurance
13
     products could not and were not delivering the advantages Defendants promised. And
14
     yet Defendants continued to market their flawed captive insurance products.
15

16         Bringing together a collection of entities and individuals to use the mail and/or

17   wires to develop, promote, sell, and implement captive insurance products known to be
18
     faulty amounts to running a racketeering enterprise. This racketeering enterprise injured
19
     Plaintiffs by causing them to incur back taxes, interest, and/or penalties for claiming
20
21   business insurance expense deductions while also avoiding income recognition under

22   Section 831(b) of the Tax Code. There were only minor, if any, variations in the
23
     misrepresentations by the Defendants about applicable tax law and insurance standards to
24
     the members of the Class. And while there are numerous Defendants participating in this
25

26   unlawful enterprise, the invalidity of the Captive Insurance Strategies under these tax

27   provisions and the misrepresentations by Defendants predominate.
28

                                                1
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 4 of 140



 1          Plaintiffs Benyamin Avrahami, Orna Avrahami, Feedback Insurance Company,
 2
     Ltd. (“Feedback”), BYS Company, ACC (“BYS”), Chandler One, LLC (“Chandler
 3
     One”), Junction Development, LLC (“Junction Development”), O & E Corporation (“O
 4

 5   & E”), White Mountain Equities, L.L.C. (“White Mountain”), White Knight Investment,

 6   A.C.C. (“White Knight” and, together with the Avrahamis, Feedback, BYS, Chandler
 7
     One, Junction Development, O & E, and White Mountain, “Plaintiffs”), file this Class
 8
     Action Complaint to assert claims, on behalf of themselves and all others similarly
 9

10   situated, against Defendants Celia Clark (“Clark”), Clark & Gentry, P.L.L.C (“Clark &

11   Gentry”), Neil Hiller (“Hiller”), Fennemore Craig, P.C. (“Fennemore”), Alan Rosenbach
12
     (“Rosenbach”), ACR Solutions Group (“ACR”), RMS Solutions, Inc. (“RMS”), Heritor
13
     Management, Ltd. (“Heritor”), and Pan American Reinsurance Company, Ltd. (“Pan
14

15   American”). Plaintiffs also assert non-class action claims against John Garcia, in his

16   capacity as personal representative of the estate of Craig McEntee (“McEntee”), and
17
     McEntee & Associates P.C. (“McEntee & Associates”). Clark, Clark & Gentry, Hiller,
18
     Fennemore, Rosenbach, ACR, RMS, Heritor, Pan American, McEntee, and McEntee &
19

20   Associates, are collectively referred to as “Defendants.”

21                                                    I.
22                                 JURISDICTION AND VENUE
23
            1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)
24
     because the Class Action Fairness Act of 2005 confers diversity jurisdiction upon this
25

26   Court, as members of the proposed Class are citizens of states that are different from

27   Defendants’ state(s) of citizenship, and the aggregate amount in controversy exceeds
28
     $5,000,000. In addition, this Court has jurisdiction over Plaintiffs’ claims based on 28
                                                  2
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 5 of 140



 1   U.S.C. § 1331 and/or 28 U.S.C. § 1337, which provide jurisdiction for Racketeer
 2
     Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §1961 et seq.; and 29
 3
     U.S.C. § 1367, which provides jurisdiction for supplemental state claims, including
 4

 5   common-law fraud and conspiracy claims.

 6          2.     Personal jurisdiction comports with due process under the United States
 7
     Constitution, the long-arm statutes of Arizona, and the provisions of 18 U.S.C. § 1965(b)
 8
     and (d).
 9

10          3.     Without limiting the generality of the foregoing, each Defendant (directly

11   or through agents who were at the time acting with actual and/or apparent authority and
12
     within the scope of such authority) has:
13
                      a. transacted business in Arizona;
14

15                    b. contracted to supply or obtain services in Arizona;

16                    c. availed themselves intentionally of the benefits of doing business in
                         Arizona;
17

18                    d. produced, promoted, sold marketed, and/or distributed their products
                         or services in Arizona and, thereby, have purposefully profited from
19                       their access to markets in Arizona;
20
                      e. caused tortious damage by act or omission in Arizona;
21
                      f. caused tortious damage in Arizona by acts or omissions committed
22
                         outside such jurisdiction while (i) regularly doing business or
23                       soliciting business in such jurisdiction, and/or (ii) engaging in other
                         persistent courses of conduct within such jurisdiction, and/or (iii)
24                       deriving substantial revenue from goods used or consumed or
25                       services rendered in such jurisdiction;

26                    g. committed acts and omissions which Defendants knew or should
                         have known would cause damage (and, in fact, did cause damage) in
27                       Arizona to Plaintiffs and members of the Class while (i) regularly
28                       doing or soliciting business in such jurisdiction, and/or (ii) engaging

                                                 3
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 6 of 140



 1                        in other persistent courses of conduct within such jurisdiction, and/or
                          (iii) deriving substantial revenue from goods used or consumed or
 2
                          services rendered in such jurisdiction;
 3
                       h. engaged in a conspiracy with others doing business in Arizona that
 4                        caused tortious damage in Arizona; and/or
 5
                       i. otherwise had the requisite minimum contacts with Arizona such
 6                        that, under the circumstances, it is fair and reasonable to require
                          Defendants to come to Court to defend this action.
 7

 8          4.     Venue is proper under 28 U.S.C. § 1391, because, inter alia, a substantial
 9   part of the events or acts giving rise to the causes of action alleged in this complaint arose
10
     in, among other places, the District of Arizona, and the harmful effects of Defendants’
11
     fraud and wrongful conspiracy were felt in, among other places, the District of Arizona.
12

13   In addition, venue is proper under 18 U.S.C. § 1965 because Plaintiffs Benyamin
14   Avrahami and Orna Avrahami and Defendants McEntee, McEntee & Associates, Hiller,
15
     and Fennemore reside in this District.
16
                                                  II.
17

18                                            PARTIES

19          5.     Plaintiff Benyamin Avrahami is an individual and a citizen of Arizona. Mr.

20   Avrahami resides in Paradise Valley, Arizona.
21
            6.     Plaintiff Orna Avrahami is an individual and a citizen of Arizona. Mrs.
22
     Avrahami resides in Paradise Valley, Arizona.
23

24          7.     Plaintiff Feedback Insurance Company, Ltd. is a company organized and

25   existing under the laws of St. Kitts with its principal place of business at 8500 N. Pisado
26
     Bueno, Paradise Valley, AZ 85253.
27
28

                                                   4
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 7 of 140



 1            8.    Plaintiff BYS Company, AAC is a company organized and existing under
 2
     the laws of Arizona with its principal place of business at 10441 N. Scottsdale Road,
 3
     Scottsdale, AZ 85253.
 4

 5            9.    Plaintiff Chandler One, LLC is a limited liability company organized and

 6   existing under the laws of Arizona with its principal place of business at 10441 N.
 7
     Scottsdale Road, Scottsdale, AZ 85253.
 8
              10.   Plaintiff Junction Development, LLC is a limited liability company
 9

10   organized and existing under the laws of Arizona with its principal place of business at

11   10441 N. Scottsdale Road, Scottsdale, AZ 85253.
12
              11.   Plaintiff O & E Corporation is a corporation organized and existing under
13
     the laws of Arizona with its principal place of business at 10441 N. Scottsdale Road,
14

15   Scottsdale, AZ 85253.

16            12.   Plaintiff White Mountain Equities, LLC is a limited liability company
17
     organized and existing under the laws of Arizona whose members are residents of
18
     Arizona with its principal place of business at 10441 N. Scottsdale Road, Scottsdale, AZ
19

20   85253.

21            13.   Plaintiff White Knight Investment, AAC is a company organized and
22
     existing under the laws Arizona whose members are residents of Arizona with its
23
     principal place of business at 10441 N. Scottsdale Road, Scottsdale, AZ 85253.
24

25            14.   Defendant Celia Clark is an individual and, on information and belief, a

26   citizen of New York. Upon information and belief, Clark resides at 240 E. 47th Street,
27   Apt. 28E, New York, NY 10017. Ms. Clark is or was during the relevant period an
28

                                                 5
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 8 of 140



 1   employee of Clark & Gentry. This Court has personal jurisdiction over Ms. Clark
 2
     pursuant to the Constitution and laws of the United States and the State of Arizona. At
 3
     all relevant times, Ms. Clark has done and is doing business in the State of Arizona, but
 4

 5   does not maintain a regular place of business or current designated agent upon whom

 6   service may be made in this civil action.        As described hereafter, Ms. Clark has
 7
     contracted with an Arizona resident, and either party was to perform the contract in
 8
     whole or in part in the State of Arizona. Additionally, Ms. Clark has committed torts, in
 9

10   whole or in part, in the State of Arizona, including intentional tortious acts directed at a

11   resident of the State of Arizona, where the brunt of the harm was felt. Ms. Clark has
12
     purposefully availed herself of the benefits and protections of the laws of the State of
13
     Arizona and could reasonably anticipate being subject to the jurisdiction of courts of the
14

15   State of Arizona. This suit against Ms. Clark will not offend traditional notions of fair

16   play and substantial justice and is consistent with due process of law. In addition, venue
17
     and jurisdiction as to this Defendant are proper in this District under 18 U.S.C. § 1965.
18
            15.     Defendant Clark & Gentry, P.L.L.C is a professional limited liability
19

20   company organized and existing under the laws of New York and whose members are

21   residents of New York with its principal place of business at 570 Lexington Avenue,
22
     Suite 1910, New York, NY 10022. This Court has personal jurisdiction over Clark &
23
     Gentry pursuant to the Constitution and laws of the United States and the State of
24

25   Arizona.     At all relevant times, Clark & Gentry has done and is doing business in the

26   State of Arizona, but does not maintain a regular place of business or current designated
27   agent upon whom service may be made in this civil action. As described hereafter, Clark
28

                                                  6
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 9 of 140



 1   & Gentry has contracted with an Arizona resident, and either party was to perform the
 2
     contract in whole or in part in the State of Arizona. Additionally, Clark & Gentry has
 3
     committed torts, in whole or in part, in the State of Arizona, including intentional tortious
 4

 5   acts directed at a resident of the State of Arizona, where the brunt of the harm was felt.

 6   Clark & Gentry’s conduct in the State of Arizona has been committed by officers,
 7
     directors, employees, and/or agents of Clark & Gentry acting within the scope of their
 8
     employment or agency. Clark & Gentry has purposefully availed itself of the benefits
 9

10   and protections of the laws of the State of Arizona and could reasonably anticipate being

11   subject to the jurisdiction of courts of the State of Arizona. This suit against Clark &
12
     Gentry will not offend traditional notions of fair play and substantial justice and is
13
     consistent with due process of law.       In addition, venue and jurisdiction as to this
14

15   Defendant are proper in this District under 18 U.S.C. § 1965.

16          16.    Defendant John Garcia is an individual and, on information and belief, a
17
     citizen of Arizona. Mr. Garcia resides at 241 South Main St., Yuma, AZ 85364. Mr.
18
     Garcia is the personal representative of the estate of Craig McEntee. In addition, venue
19

20   and jurisdiction as to this defendant are proper in this District under 18 U.S.C. §1965.

21   Plaintiffs name Mr. Garcia as a Defendant to seek relief on their own behalf and not on
22
     behalf of the Class.
23
            17.    Defendant McEntee & Associates P.C. is a professional corporation
24

25   organized and existing under the laws of Arizona with its principal place of business at

26   2231 E. Camelback Road #320, Phoenix, AZ 85016.               Plaintiffs name McEntee &
27
28

                                                  7
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 10 of 140



 1   Associates as a Defendant to seek relief on their own behalf and not on behalf of the
 2
     Class.
 3
              18.     Defendant Neil Hiller is an individual who, on information and belief,
 4

 5   resides and works in Phoenix, AZ. Mr. Hiller is or was during the relevant period an

 6   employee of Fennemore. On information and belief, Hiller resides at 5342 N. 37th Place,
 7
     Paradise Valley, AZ 85253. In addition, venue and jurisdiction as to this Defendant are
 8
     proper in this District under 18 U.S.C. § 1965.
 9

10            19.     Defendant Fennemore Craig, P.C. is a professional corporation organized

11   and existing under the laws of Arizona, with offices at 2394 E. Camelback Rd, Suite 600,
12
     Phoenix, AZ 85016. In addition, venue and jurisdiction as to this Defendant are proper in
13
     this District under 18 U.S.C. § 1965.
14

15            20.     Defendant Alan Rosenbach is an individual and, on information and belief,

16   a citizen of Hallandale, Florida. Upon information and belief, Rosenbach resides at 1800
17
     S. Ocean Drive, Suite 804, Hallandale, Florida. Mr. Rosenbach is or was during the
18
     relevant period an employee of ACR. This Court has personal jurisdiction over Mr.
19

20   Rosenbach pursuant to the Constitution and laws of the United States and the State of

21   Arizona.       At all relevant times, Mr. Rosenbach has done and is doing business in the
22
     State of Arizona, but does not maintain a regular place of business or current designated
23
     agent upon whom service may be made in this civil action. As described hereafter, Mr.
24

25   Rosenbach has contracted with an Arizona resident, and either party was to perform the

26   contract in whole or in part in the State of Arizona. Additionally, Mr. Rosenbach has
27   committed torts, in whole or in part, in the State of Arizona, including intentional tortious
28

                                                   8
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 11 of 140



 1   acts directed at a resident of the State of Arizona, where the brunt of the harm was felt.
 2
     Mr. Rosenbach has purposefully availed himself of the benefits and protections of the
 3
     laws of the State of Arizona and could reasonably anticipate being subject to the
 4

 5   jurisdiction of courts of the State of Arizona. This suit against Mr. Rosenbach will not

 6   offend traditional notions of fair play and substantial justice and is consistent with due
 7
     process of law. In addition, venue and jurisdiction as to this Defendant are proper in this
 8
     District under 18 U.S.C. § 1965.
 9

10          21.    Defendant ACR Solutions Group is a corporation organized and existing

11   under the laws of Florida with its principal place of business at 1800 S. Ocean Drive,
12
     Suite 804, Hallandale, FL 33009.       This Court has personal jurisdiction over ACR
13
     pursuant to the Constitution and laws of the United States and the State of Arizona. At
14

15   all relevant times, ACR has done and is doing business in the State of Arizona, but does

16   not maintain a regular place of business or current designated agent upon whom service
17
     may be made in this civil action. As described hereafter, ACR has contracted with an
18
     Arizona resident, and either party was to perform the contract in whole or in part in the
19

20   State of Arizona. Additionally, ACR has committed torts, in whole or in part, in the State

21   of Arizona, including intentional tortious acts directed at a resident of the State of
22
     Arizona, where the brunt of the harm was felt. ACR’s conduct in the State of Arizona
23
     has been committed by officers, directors, employees, and/or agents of ACR acting
24

25   within the scope of their employment or agency. ACR has purposefully availed itself of

26   the benefits and protections of the laws of the State of Arizona and could reasonably
27   anticipate being subject to the jurisdiction of courts of the State of Arizona. This suit
28

                                                 9
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 12 of 140



 1   against ACR will not offend traditional notions of fair play and substantial justice and is
 2
     consistent with due process of law.      In addition, venue and jurisdiction as to this
 3
     Defendant are proper in this District under 18 U.S.C. § 1965.
 4

 5          22.    Defendant RMS Solutions, Inc. is a corporation organized and existing

 6   under the laws of Illinois with its principal place of business at 736 N. Western Avenue,
 7
     Suite 233, Lake Forest, Illinois 60045. This Court has personal jurisdiction over RMS
 8
     pursuant to the Constitution and laws of the United States and the State of Arizona. At
 9

10   all relevant times, RMS has done and is doing business in the State of Arizona, but does

11   not maintain a regular place of business or current designated agent upon whom service
12
     may be made in this civil action. As described hereafter, RMS has contracted with an
13
     Arizona resident, and either party was to perform the contract in whole or in part in the
14

15   State of Arizona. Additionally, RMS has committed torts, in whole or in part, in the State

16   of Arizona, including intentional tortious acts directed at a resident of the State of
17
     Arizona, where the brunt of the harm was felt. RMS’s conduct in the State of Arizona
18
     has been committed by officers, directors, employees, and/or agents of RMS acting
19

20   within the scope of their employment or agency. RMS has purposefully availed itself of

21   the benefits and protections of the laws of the State of Arizona and could reasonably
22
     anticipate being subject to the jurisdiction of courts of the State of Arizona. This suit
23
     against RMS will not offend traditional notions of fair play and substantial justice and is
24

25   consistent with due process of law.      In addition, venue and jurisdiction as to this

26   Defendant are proper in this District under 18 U.S.C. § 1965.
27
28

                                                 10
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 13 of 140



 1          23.    Defendant Heritor Management, Ltd. is a corporation organized and
 2
     existing under the laws of St. Kitt’s and Nevis with its principal place of business at
 3
     Henville Building, Main Street, Suite 1, Charlestown, Nevis, West Indies. This Court has
 4

 5   personal jurisdiction over Heritor pursuant to the Constitution and laws of the United

 6   States and the State of Arizona.     At all relevant times, Heritor has done and is doing
 7
     business in the State of Arizona, but does not maintain a regular place of business or
 8
     current designated agent upon whom service may be made in this civil action. As
 9

10   described hereafter, Heritor has contracted with an Arizona resident, and either party was

11   to perform the contract in whole or in part in the State of Arizona. Additionally, Heritor
12
     has committed torts, in whole or in part, in the State of Arizona, including intentional
13
     tortious acts directed at a resident of the State of Arizona, where the brunt of the harm
14

15   was felt. Heritor’s conduct in the State of Arizona has been committed by officers,

16   directors, employees, and/or agents of Heritor acting within the scope of their
17
     employment or agency.       Heritor has purposefully availed itself of the benefits and
18
     protections of the laws of the State of Arizona and could reasonably anticipate being
19

20   subject to the jurisdiction of courts of the State of Arizona. This suit against Heritor will

21   not offend traditional notions of fair play and substantial justice and is consistent with
22
     due process of law. In addition, venue and jurisdiction as to this Defendant are proper in
23
     this District under 18 U.S.C. § 1965.
24

25          24.    Defendant Pan American Reinsurance Company, Ltd. is a corporation

26   organized and existing under the laws of St. Kitt’s and Nevis with its principal place of
27   business at Henville Building, Main Street, Suite 1, Charlestown, Nevis, West Indies.
28

                                                  11
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 14 of 140



 1   This Court has personal jurisdiction over Pan American pursuant to the Constitution and
 2
     laws of the United States and the State of Arizona. At all relevant times, Pan American
 3
     has done and is doing business in the State of Arizona, but does not maintain a regular
 4

 5   place of business or current designated agent upon whom service may be made in this

 6   civil action. As described hereafter, Pan American has contracted with an Arizona
 7
     resident, and either party was to perform the contract in whole or in part in the State of
 8
     Arizona. Additionally, Pan American has committed torts, in whole or in part, in the
 9

10   State of Arizona, including intentional tortious acts directed at a resident of the State of

11   Arizona, where the brunt of the harm was felt. Pan American’s conduct in the State of
12
     Arizona has been committed by officers, directors, employees, and/or agents of Pan
13
     American acting within the scope of their employment or agency. Pan American has
14

15   purposefully availed itself of the benefits and protections of the laws of the State of

16   Arizona and could reasonably anticipate being subject to the jurisdiction of courts of the
17
     State of Arizona. This suit against Pan American will not offend traditional notions of
18
     fair play and substantial justice and is consistent with due process of law. In addition,
19

20   venue and jurisdiction as to this Defendant are proper in this District under 18 U.S.C. §

21   1965.
22
                                                 III.
23
                                   NATURE OF THE CLAIMS
24
     A.      THE CAPTIVE INSURANCE STRATEGIES
25
             25.   Plaintiffs, on their own behalf and on behalf of the Class, as herein defined,
26
27   bring this action against Defendants seeking the recovery of damages that Plaintiffs and

28   the Class sustained in connection with their participation in Captive Insurance Strategies

                                                 12
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 15 of 140



 1   that Defendants designed, developed, promoted, sold, implemented, and managed.
 2
     Plaintiffs, on their own behalf and on behalf of the Class, bring claims for breach of
 3
     fiduciary duty, negligence, negligent misrepresentation, disgorgement, rescission, fraud,
 4

 5   violations of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.

 6   §§1961–1968, violations of Arizona’s RICO statute, A.R.S. §13-2301, et seq., breach of
 7
     contract/duty of good faith and fair dealing, civil conspiracy, and aiding and abetting
 8
     breaches of fiduciary duty and fraud.       Plaintiffs and the Class seek compensatory
 9

10   damages against Defendants for damages arising from Captive Insurance Strategies that

11   Plaintiffs and the Class entered into and utilized on their federal and state tax returns on
12
     the promotions and advice of Defendants from 2005 onwards (“Captive Insurance
13
     Strategies”). Unbeknownst to Plaintiffs and the Class, the Defendants and the Other
14

15   Participants1 jointly and in concert developed, promoted, sold, implemented, and

16   managed the Captive Insurance Strategies.
17
              26.   The Captive Insurance Strategies are set forth in detail below.          The
18
     Defendants and the Other Participants, acting pursuant to an elaborate and carefully
19

20   devised common scheme and unlawful conspiracy, counseled and advised Plaintiffs and

21   the Class to undertake the Captive Insurance Strategies, claiming the Captive Insurance
22
     Strategies would provide non-tax benefits including, but not limited to, lawful insurance
23
     coverage, and in addition would legally reduce Plaintiffs’ and the Class’s federal and
24

25   state taxes. At the time Defendants marketed and sold the Captive Insurance Strategies to

26
     1
        The “Other Participants” include individuals and entities such as actuaries, underwriters,
27   attorneys, accountants, brokers, and others not named as Defendants herein who assisted
     Defendants in designing, promoting, selling, implementing, and managing the Captive Insurance
28   Strategies.

                                                  13
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 16 of 140



 1   Plaintiffs and the Class, Defendants knew or should have known that the Captive
 2
     Insurance Strategies did not provide insurance recognized under the Internal Revenue
 3
     Code (“IRC” or “Code”) and would not and could not yield the tax treatment Defendants
 4

 5   represented. Importantly, Defendants’ primary motive in their pre-planned scheme was

 6   to exact significant fees and commissions from Plaintiffs and the Class. The Internal
 7
     Revenue Service (“IRS”) ultimately determined that Plaintiffs and the Class owed
 8
     substantial back taxes, interest, and penalties as a result of their participation in the
 9

10   Captive Insurance Strategies.

11          27.     It was not reasonable to expect that Plaintiffs and the Class were
12
     knowledgeable and they were not, in fact, knowledgeable about complex insurance and
13
     tax matters, including tax law and captive insurance.         Plaintiffs and the Class
14

15   detrimentally relied on Defendants as their trusted insurance, tax, legal, actuarial, and

16   underwriting advisors for comprehensive insurance, tax, legal, actuarial, and
17
     underwriting advice, and upon Defendants’ repeated unequivocal representations that the
18
     Captive Insurance Strategies were completely legal tax-advantaged insurance strategies
19

20   within the meaning of Code § 831(b), which created actual insurance—not self-

21   insurance, as defined under the Code—and had the requisite business purpose and
22
     economic purpose to be fully deductible for tax purposes as insurance expense and not
23
     illegal tax shelters.
24

25          28.     Unbeknownst to Plaintiffs and the Class, Defendants entered into

26   undisclosed, illegal business arrangements with each other and the Other Participants.
27   Through these arrangements, Defendants systematically identified potential or existing
28

                                                14
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 17 of 140



 1   clients who had substantial income in a particular tax year. The Defendants unlawfully
 2
     abused their positions of trust, confidence, and prestige with their clients, including
 3
     Plaintiffs and the Class—in accordance with the Defendants’ pre-planned and fraudulent
 4

 5   scheme—by fraudulently inducing those clients into transactions with Defendants for

 6   legal, accounting, tax, insurance, and actuarial advice and services in connection with the
 7
     Captive Insurance Strategies.
 8
            29.    Each of the Defendants and Other Participants knew or should have known
 9

10   that these purported tax-advantaged Captive Insurance Strategies were, in reality, nothing

11   more than illegal and abusive tax shelters. To profit from their scheme, the Defendants
12
     and Other Participants intentionally concealed the true nature of the strategies from tax
13
     authorities and from Plaintiffs and the Class.
14

15          30.    The Defendants and Other Participants knew or should have known that the

16   IRS would disallow the Captive Insurance Strategies, due to inter alia the lack of
17
     business purpose and economic substance to the transactions in the way they designed,
18
     implemented, and managed them; the improper circular flow of funds, including the use
19

20   of funds being cycled as loans or distributions back to Plaintiffs and the Class; the lack of

21   proper risk shifting and risk distributions; and most importantly, the organizational
22
     scheme that was designed by the Defendants primarily to allow them to charge and
23
     collect, in multiple ways, fees and expenses across the entire structure, without any real
24

25   intent to fund the captive insurance companies for real risk management and in a

26   structure that supported actual insurance and re-insurance purposes. Despite these issues,
27
28

                                                  15
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 18 of 140



 1   Defendants and Other Participants continued to promote and sell the Captive Insurance
 2
     Strategies and advise Plaintiffs and the Class they were lawful.
 3
            31.    Defendants prepared federal tax returns in connection with the Captive
 4

 5   Insurance Strategies, and the Defendants and Other Participants advised Plaintiffs and the

 6   Class to sign and file individual federal tax returns using and reporting the deductions
 7
     generated by the Captive Insurance Strategies. Even after the Defendants and Other
 8
     Participants learned that the IRS had begun to audit and disallow deductions claimed
 9

10   through similar tax strategies, the Defendants and other Participants continued to advise,

11   promote, and encourage Plaintiffs and the Class to use the Captive Insurance Strategies to
12
     offset income and/or capital gains on their income tax returns.
13
            32.    After Defendants had convinced their clients to pursue the tax-advantaged
14

15   Captive Insurance Strategies, Defendants jointly worked with each client to execute the

16   technical portion of the Captive Insurance Strategies and then operated and managed all
17
     aspects of the Plaintiffs and Class members’ Captive Insurance Strategies. At no point in
18
     time did the Defendants or the Other Participants ever disclose to Plaintiffs and the Class
19

20   that they had conspired to fraudulently, recklessly, or negligently, design, promote, sell,

21   implement, and manage the Captive Insurance Strategies, and were in no way
22
     independent from each other. These facts only recently were discovered by Plaintiffs and
23
     include the presence in the transactions of so many affiliated and related parties with no
24

25   arm’s-length supporting business purpose to manage, shift, insure and minimize risk

26   factors in any actual insurance business.
27
28

                                                 16
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 19 of 140



 1          33.    Unbeknownst to Plaintiffs and the Class, the Defendants and Other
 2
     Participants conspired to design, promote, sell, implement, and manage the Captive
 3
     Insurance Strategies for the purpose of receiving and splitting substantial fees. The
 4

 5   receipt of those fees was the primary, if not sole, motive of Defendants in the

 6   development and execution of the Captive Insurance Strategies.           Unbeknownst to
 7
     Plaintiffs and the Class, the Defendants designed the Captive Insurance Strategies and
 8
     conspired to provide a veneer of legitimacy to one another’s opinions of the lawfulness
 9

10   and tax consequences of the Captive Insurance Strategies by agreeing to the

11   representations and advice that would be made to Plaintiffs and the Class.
12
            34.    Clark and Clark & Gentry advised their clients, including Plaintiffs, that
13
     their tax professionals had designed proprietary tax-advantaged insurance plans that
14

15   would provide non-tax benefits including, but not limited to, lawful insurance coverage,

16   and in addition would legally reduce Plaintiffs’ federal and state taxes. Further, they
17
     structured the arrangements so that Plaintiffs could “borrow back” any excess funds used
18
     in the insurance arrangements—such borrowing of excess premium being impermissible
19

20   under the laws Defendants cited to support their action, although they represented

21   otherwise to Plaintiffs. In reality, insurance companies do not provide opportunities and
22
     benefits for the insured to access any excess funds without the borrowed funds being
23
     loaned at market rates and also being secured by actual cash value or other collateral that
24

25   can support repayment of the loan enforced. Defendants knew or should have known that

26   these “Captive Insurance Strategies” were, in reality, nothing more than illegal and
27   abusive tax shelters. To profit from their scheme, Defendants counted on their ability to
28

                                                 17
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 20 of 140



 1   conceal the true nature of the Captive Insurance Strategies from tax authorities and
 2
     Plaintiffs.
 3
            35.    Despite Defendants’ knowledge that the Captive Insurance Strategies were
 4

 5   illegal and abusive tax shelters, Clark, Clark & Gentry, McEntee, and McEntee &

 6   Associates as well as other Defendants and Other Participants assisted Plaintiffs with the
 7
     preparation of certain of their federal and state tax returns using the represented tax
 8
     deductions generated by the Captive Insurance Strategies. McEntee and McEntee &
 9

10   Associates then signed the tax returns and advised Plaintiffs to sign and file the tax

11   returns.
12
            36.    The Defendants and Other Participants aggressively implemented their
13
     fraudulent scheme. The Defendants and the Other Participants solicited their own clients
14

15   to enter into the Captive Insurance Strategies. The Defendants and the Other Participants

16   identified successful individuals—such as Plaintiffs—as potential clients based on their
17
     knowledge of their finances, and identified other professionals who might serve as a
18
     source of potential clients.
19

20          37.     The receipt of fees and pecuniary gain from those fees was the primary

21   motive for the Defendants and Other Participants’ conduct; the provision of professional
22
     services to clients was merely an incidental byproduct of, not a motivating factor for, the
23
     Defendants and Other Participants’ conduct alleged herein. Further, the Defendants and
24

25   Other Participants’ arrangement gave each of the participating Defendants and Other

26   Participants a significant pecuniary interest in the advice and professional services they
27   would render, including promoting and implementing a captive insurance arrangement
28

                                                 18
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 21 of 140



 1   that provided Plaintiffs, via the “loans,” with readily available cash “at will” to pay for all
 2
     those professional services, but failed to satisfy the economic substance, business purpose
 3
     and step transaction doctrines. The form and economic substance of the arrangement was
 4

 5   to drive clients to get a tax deduction for an expense that could not be properly justified

 6   and subsequently avoid taxes with unsecured “borrow back” provisions and cycling back
 7
     premiums to affiliated parties for purported expenses.
 8
            38.    The Defendants and Other Participants had a financial, business, and
 9

10   property interest in inducing Plaintiffs, as well as other clients, to enter into Captive

11   Insurance Strategies, and to do so, promised, opined, and assured Plaintiffs that the
12
     Captive Insurance Strategies would legally reduce Plaintiffs’ taxes.
13
            39.    At all times alleged herein, Defendants knew that Plaintiffs placed
14

15   tremendous trust and faith in Defendants as Plaintiffs’ legal, accounting, tax, financial,

16   and actuarial advisors with respect to all aspects of the Captive Insurance Strategies.
17
            40.    Based on Defendants’ advice and recommendations, Plaintiffs paid a
18
     significant amount of fees to Defendants and the Other Participants to implement the
19

20   Captive Insurance Strategies. Ultimately, as a direct result of Defendants’ fraudulent

21   advice and unlawful conduct, the IRS disallowed Plaintiffs’ Captive Insurance Strategies
22
     and assessed Plaintiffs with substantial back-taxes, interest, and penalties.
23
     B.     THE TAX TREATMENT OF PROPERLY IMPLEMENTED CAPTIVE
24          INSURANCE STRATEGIES
25
            41.    Premiums paid for insurance are deductible as ordinary and necessary
26
     business expenses under section 162(a) of the Code. Sec. 1.162-1(a), Income Tax Regs.
27
28   But amounts set aside in a loss reserve as self-insurance are not. The question of whether

                                                   19
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 22 of 140



 1   amounts paid are deductible as insurance expenses therefore turns on whether the
 2
     payments qualify as insurance or self-insurance.        The Tax Code does not define
 3
     “insurance,” but the Supreme Court has stated that insurance is a transaction that involves
 4

 5   “an actual ‘insurance risk’” and that “[h]istorically and commonly insurance involves

 6   risk-shifting and risk-distributing.” Helvering v. Le Gierse, 312 U.S. 531, 539 (1941).
 7
     To determine whether an arrangement qualifies as insurance, the arrangement must:
 8
                       a. involve risk-shifting;
 9

10                     b. involve risk-distribution;

11                     c. involve insurance risk; and
12
                       d. meet commonly accepted notions of insurance.
13
              42.   While insurance premiums paid are tax deductible, insurance premiums
14

15   received by insurance companies are taxed under the Code. Insurance companies—other

16   than life insurance companies—are generally taxed on their income in the same manner
17
     as other corporations. Section 831(b), however, provides an alternative taxing structure
18
     for certain small insurance companies.        Under that Section, if a nonlife insurance
19

20   company had gross receipts less than or equal to $600,000 and met certain premium

21   percentage requirements, then it was exempt from tax. Otherwise, if a nonlife insurance
22
     company had net written premiums (or, if greater, direct written premiums) that did not,
23
     during the time period relevant to this action, exceed $1.2 million2 then it could elect to
24

25   be taxed under section 831(b) and be subject to tax only on its taxable investment

26   income.
27
     2
28    After the time period discussed herein, the maximum was increased from $1.2 million to $2.4
     million.
                                                   20
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 23 of 140



 1            43.   Captive insurance involves a situation where the insureds and the insurer
 2
     are related. A pure captive insurance company only insures the risks of companies
 3
     related to it by ownership.        The practice dates back to at least the 1950s when
 4

 5   Youngstown Sheet and Tube set up its own insurance company to insure its coke and iron

 6   mines.     The concept spread and the IRS started challenging whether the payments
 7
     between a company and its captive were deductible insurance expenses or instead
 8
     nondeductible self-insurance.3      To qualify as deductible insurance expenses, despite the
 9

10   fact that the insured and insurer are related, the insurance must comply with and adhere to

11   the laws and requirements of how such insurance is properly underwritten and backed by
12
     adequate reserves for the nature of the risk. Further, there must be an understanding of
13
     and compliance with all applicable tax and regulatory requirements.4 Defendants have
14

15   duties to disclose and explain to Plaintiffs each and every one of these requirements.

16            44.   A microcaptive insurance company is a company whose premiums remain
17
     below the Section 831 threshold and is related to its insureds by ownership. Two
18
     advantages accrue to the microcaptive and its insureds if the microcaptive insurance
19

20   company meets the Section 831 criteria and engages in bona fide insurance arrangements.

21   First, for the insureds, the income paid to the microcaptive is deductible for tax purposes.
22
     Second, for the microcaptive and its owners, the premiums received by the microcaptive
23
     are not taxable as income. The shared ownership between the microcaptive and its
24

25

26   3
       Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952).
     4
       In particular, the “economic substance” and “step transaction” doctrines permeate all aspects of
27
     the captive structure, including (i) related party loans, and (ii) the need of transactions to be
28   supported by real risk and business purpose. A captive cannot merely serve as a vehicle to
     provide a business expense in pursuit of a lucrative tax deduction
                                                     21
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 24 of 140



 1   insureds means the owners can deduct the premium expense that the insureds paid to the
 2
     microcaptive while paying no taxes on premiums received by the microcaptive.
 3
              45.   Once a microcaptive insurance company is formed, it must price its
 4

 5   insurance policies. Underwriting is the process by which insurers determine the price,

 6   terms and conditions, and acceptability of a risk. To perform this task, underwriters
 7
     usually rely on actuaries. Actuaries define the rating scheme and the underwriters make
 8
     the individual selections and adjustments for the given risks. An actuary typically starts
 9

10   with published rates and large datasets for particular risks and makes adjustments for

11   policy limits, estimates of the frequency and severity of loss, deductibles, the claims
12
     history of a particular customer, and perhaps a dozen or so other factors that can be
13
     combined into equations that are used by the actuary to set a premium for a particular
14

15   policy. Actuaries are also supposed to ensure their work is appropriate for its intended

16   use, consider whether their work includes large enough risk classes “to allow credible
17
     statistical inferences regarding expected outcomes,” and check the reasonableness of their
18
     results. See Actuarial Standard of Practice No. 12: Risk Classification (for All Practice
19

20   Areas), sec. 3.3 (Actuarial Standards Bd. 2005).5          Insurance pricing involves some

21   subjectivity, but the work of an actuary must be reproducible and explainable to other
22
     actuaries. See Actuarial Standard of Practice No. 41: Actuarial Communications, sec.
23
     3.2 (Actuarial Standards Bd. 2010).
24

25

26   5
      “The Actuarial Standards Board (ASB) is vested by the professional actuarial societies with the
     responsibility for promulgating Actuarial Standards of Practice (ASOPs) for actuaries providing
27
     professional services in the United States. Actuaries are required to follow the ASOPs by their
28   actuarial societies.” Acuity, A Mut. Ins. Co., & Subs. v. Commissioner, T.C. Memo. 2013-209,
     at *13.
                                                     22
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 25 of 140



 1   C.     THE PLAINTIFFS’ CAPTIVE INSURANCE STRATEGIES
 2          1. The Avrahamis are Introduced to the Captive Insurance Strategy
 3
            46.    Benyamin Avrahami was raised in Israel where his family fled to avoid
 4
     religious persecution in Iran. He immigrated to the United States in 1974, went to
 5

 6   college, and obtained degrees in business administration and gemology, as well as a real-

 7   estate license. He met and married Orna, who had moved to the United States in 1980.
 8
            47.    In 1980, Mr. Avrahami went into business with his brother, and they
 9
     created American Findings Corporation (“American Findings”). American Findings
10

11   started out as a supplier of findings—the components that go into finished pieces of

12   jewelry; a few years later, however, American Findings bought a financially troubled
13
     jewelry store named London Gold and got out of the wholesale findings business. The
14
     Avrahamis turned London Gold around, and now American Findings (doing business as
15

16   London Gold) operates, and operated during the years at issue in this Complaint, three

17   successful retail jewelry stores in the Phoenix metropolitan area.
18
            48.    In addition, the Avrahamis own several commercial real-estate companies.
19
     These include:
20
21                    a. BYS, which owns and operates a retail shopping center in Tempe;

22                    b. Chandler One, which owns a commercial building in Chandler, and
23
                          leases the space to three tenants—one of the jewelry stores owned by
24
                          American Findings and two unrelated retail companies;
25

26                    c. Junction Development, which is in Scottsdale, and leases space to

27                        another of the jewelry stores owned by American Findings;
28
                      d. O & E , which owns a shopping center in Phoenix, Arizona;
                                                 23
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 26 of 140



 1                    e. White Mountain, which owns land in Show Low, Arizona; and
 2
                      f. White Knight, which owns a large commercial strip mall in Tempe,
 3
                          and leases the space to several tenants.
 4

 5   In 2006, American Findings, Chandler One, O & E, and White Knight collectively

 6   deducted about $150,000 in insurance expenses.
 7
            49.    By 2007, American Findings, Chandler One, O & E, and White Knight
 8
     were thriving and the Avrahamis turned to Craig McEntee and McEntee and Associates,
 9

10   who had been their trusted CPAs for about 25 years, for advice. McEntee and Associates

11   was a full-service accounting firm employing six full-time employees, primarily dealing
12
     with tax issues and the preparation of tax returns. McEntee and Associates also provided
13
     bookkeeping services. McEntee recommended that the Avrahamis consult with Hiller for
14

15   expertise in tax law and Clark for her expertise in captive insurance.

16          50.    Initially, the Avrahamis retained Hiller, a Phoenix-based lawyer who
17
     practices in estate planning, employee benefits, and tax at Fennemore, for some estate-
18
     planning services.
19

20          51.    In addition, however, the Avrahamis informed Hiller that they were

21   considering forming a captive insurance company and asked for his advice. Hiller also
22
     suggested that the Avrahamis hire Clark. Hiller had previously worked with Clark on
23
     another captive insurance matter.
24

25          52.    Clark, a founding partner of Clark & Gentry, PPLC (formerly known as the

26   Law Offices of Celia Clark, PLLC), had been involved with captive insurance
27   arrangements since 2002. Until recently, when she allegedly closed this part of her
28

                                                  24
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 27 of 140



 1   practice, a large part of Clark’s practice involved the formation and maintenance of such
 2
     insurance companies. In 2006, she was involved in drafting captive insurance legislation
 3
     for the Caribbean island nations of St. Kitts and Nevis. Clark represented that she had
 4

 5   more than 50 captive insurance clients in St. Kitts by 2007 and more than 75 by 2008.

 6         53.    Clark had professional relationships and shared clients with Hiller and
 7
     McEntee prior to meeting the Avrahamis. After receiving Hiller’s endorsement of Clark
 8
     and captive insurance, the Avrahamis retained Clark to proceed. In November 2007, they
 9

10   signed a retainer agreement with Clark. Under this agreement, Clark and Hiller were to

11   act as co-counsel and provide all legal services to form a captive insurance company for
12
     the Avrahamis for the sum of $75,000.00, with quarterly payments thereafter of
13
     $2,000.00 to Clark’s firm plus billings by Hiller’s firm. Various fees for the Captive
14

15   Insurance Strategies, such as actuarial services by ACR, were periodically billed by Clark

16   to the Avrahamis. This agreement eventually led to the formation of Feedback, the
17
     Avrahamis’ captive insurance company.            Clark also billed Feedback and others
18
     periodically for their involvement in the Captive Insurance Strategy.
19

20         54.    In most instances, Clark prepared the documents necessary for the Captive

21   Insurance Strategy to be implemented and then forwarded them to Hiller; Hiller then
22
     facilitated the signing of the documents by the Avrahamis (and satisfying any other
23
     requirements). Clark also prepared and forwarded memoranda to the Plaintiffs’ advisors
24

25   with regard to preparation of tax returns, premium payments needed to be made, and

26   annual maintenance items needed for each of the persons and entities involved.
27
28

                                                 25
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 28 of 140



 1            2. The Avrahamis Engage in Captive Insurance Strategies from 2007-2015
 2            55.   In November 2007, Clark incorporated Feedback in St. Kitts, with Ms.
 3
     Avrahami as Feedback’s sole shareholder, and treasurer and bookkeeper. Feedback,
 4
     under Clark’s control, retained Heritor, a St. Kitts company, to assist with general
 5

 6   management, monitor compliance with Kittian regulations, apply for licenses, and
 7   process claims. Heritor is owned by Robin Trevors and charged annual fees in excess of
 8
     $3,000.00.6 Clark also retained RMS to prepare an actuarial report and set premium
 9
     prices for the captive insurance policies.
10

11            56.   By the end of 2007, Feedback applied for and received authorization from
12   St. Kitts to “conduct small group captive insurance business” under the St. Kitts 2006
13
     Captive Insurance Companies Act. In 2008, it made two elections with the IRS. First,
14
     Clark filed on Feedback’s behalf an election under section 953(d) to be treated as a
15

16   domestic corporation for federal income tax purposes, which was approved by the IRS.

17   Second, Feedback filed with its 2007 income tax return an election to be taxed as a small
18
     insurance company under section 831(b).
19
              57.   For the years 2007 through 2015, Feedback sold insurance policies to
20
21   various entities owned by the Avrahamis.

22

23

24
     6
       Defendants utilized many affiliated entities to facilitate the “step transactions” they designed
     without form or substance. For example, Robin Trevors is the owner of Feedback’s management
25   company, Heritor. Heritor’s sister company, Heritage Services, Ltd. is the registered agent and
     insurance manager of Pan American, which, as discussed further below, was a reinsurance
26   company integral to the Captive Insurance Strategies.
27
28

                                                    26
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 29 of 140



 1         58.    For example, for the years 2009 and 2010, Feedback issued the following
 2
     policies to the indicated entities owned by the Avrahamis:
 3
     Insured             Coverage         2009     2010     2009 limit         2009 limit
 4                       Type             Premium Premium (occurrence          (occurrence/
 5                                                          /                  aggregate)
                                                            aggregate)
 6   American           Business          $271,000 $213,000 $3M/$3M            $3M/$3M
 7
     Findings           Income
                        Employee          71,000      64,000      $2M/$2M      $2M/$2M
 8                      Fidelity
                        Litigation        65,000      110,000     $1M/$1M      $1M/$1M
 9
                        Expense
10                      Loss of key       86,000      72,000      $1.5M/       $1M/$1M
                        employee                                  $1.5M
11                      Tax indemnity     75,000      75,000      $2M/$2M      $2M/$2M
12   Total American Findings              568,000     534,000
     Chandler One       Administrative    30,000      33,000      $1M/$2M      $1M/$2M
13                      actions
14
                        Business risk     61,000      97,000      $4M/$4M      $3M/$3M
                        indemnity
15   Total Chandler One                   91,000      130,000
     O&E                Administrative    33,000      33,000      $1M/$2M      $1M/$2M
16
                        actions
17                      Business Risk     38,000      39,000      $4M/$4M      $4M/$4M
                        indemnity
18   Total O & E                          71,000      72,000
19   White Knight       Administrative    ---         34,000                   $1M/$2M
                        actions
20                      Business risk     ---         40,000                   $4M/$4M
                        indemnity
21
     Total White Knight                   ---         74,000
22   Total Direct Policies                730,000     810,000
23
           59.    However, pursuant to advice from the Defendants, the Avrahami entities
24
     that purchased policies from Feedback did not cease purchasing commercial insurance
25

26   upon purchasing their Feedback policies. Instead, they kept purchasing commercial

27   insurance in the manner and amounts set forth in the following charts, which was
28
     comparable to what they had been purchasing prior to the inception of Feedback:
                                                27
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 30 of 140



 1                               American Findings
 2   Coverage      Insurer       Coverage type     Premium     Limit
                                                               (occurrence/
 3   term                                                      aggregate)
 4
     11/10/09-     Jewelers      Business owners & $58,303     Various/
 5   11/10/10      Mutual        jewelers block                $2,000,000
     11/10/09-     Jewelers      Business owners & 61,352      Various/
 6
     11/10/10      Mutual        jewelers block                2,000,000
 7

 8                                 Chandler One
 9   Coverage      Insurer       Coverage type       Premium   Limit
                                                               (occurrence/
10
     term                                                      aggregate)
11
     11/16/09-     Travelers     Commercial          $3,294    $1,000,000/
12   11/16/10                    general liability             2,000,000
13   11/16/09-     Travelers     Umbrella            815       1,000,000/
     11/16/10                                                  2,000,000
14   11/16/09-     Travelers     Commercial          3,451     $1,000,000/
     11/16/10                    general liability             2,000,000
15
     11/16/09-     Travelers     Umbrella            815       1,000,000/
16   11/16/10                                                  2,000,000
17                                    O&E
18   Coverage      Insurer       Coverage type       Premium   Limit
                                                               (occurrence/
19
     term                                                      aggregate)
20
     05/01/09-     Travelers     Commercial          7,477     $1,000,000/
21   05/01/10                    general liability             2,000,000
22   05/01/10-     Allied        Business owners     7014      1,000,000/
     05/01/11                                                  2,000,000
23   05/01/10-     AMCO          Umbrella            500       $2,000,000/
     05/01/11                                                  2,000,000
24

25                                   White Knight
26   Coverage      Insurer       Coverage type       Premium   Limit
                                                               (occurrence/
27   term                                                      aggregate)
28

                                          28
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 31 of 140



 1   04/10/09-         Travelers          Commercial             $17,227        $1,000,000/
 2
     04/10/10                             general liability                     2,000,000
     04/10/09-         AMCO               Umbrella               900            2,000,000/
 3   04/10/10                                                                   2,000,000
     04/10/10-         Nationwide         Commercial             1,572          $1,000,000/
 4
     04/10/11                             general liability                     2,000,000
 5   04/10/10-         Nationwide         Commercial             11,147         5,493,338
     04/10/11                             property/building
 6
                                          Commercial                            800,001
 7                                        property/business
 8                                        income

 9            60.   In 2009, the Avrahami entities deducted a total of more than $1.1 million in
10
     insurance expenses; in 2010, they deducted more than $1.3 million.7
11
              61.   From 2009 onwards, Clark hired Rosenbach and ACR to price Feedback’s
12

13   policies. Unbeknownst to Plaintiffs, Rosenbach was not an independent actuary: out of

14   some 50-80 premium estimates he prepared in 2009 and 2010, most, if not all, were for
15
     Clark’s clients. In addition, the narrative sections of his actuarial reports were, in whole
16
     or substantial part, a direct cut and paste of the report that RMS had submitted in 2008.
17

18   Nonetheless, Clark retained Rosenbach and ACR to prepare estimates for Feedback’s

19   2009 and 2010 policies. To determine the premiums, Rosenbach reviewed various
20
     documents8 provided to him by Clark, including the business plan she had drafted for
21
     Feedback (which contained the types of coverage Feedback planned to issue), the
22

23   insurance policy applications from the various Avrahami entities, and the work of

24   Feedback’s previous actuary. Rosenbach then developed his own pricing model for the
25
     7
       The IRS has not challenged the validity of the Avrahami entities’ commercial policies or the
26   deductions taken for those policies.
     8
       All the business documents should have been in place prior to engagement of Rosenbach by
27
     Clark so as to not provide or allow opportunity for Clark to establish a level of bias to
28   intentionally and improperly direct or lead Rosenbach to arrive at a certain premium level and/or
     to manipulate all supporting documents to validated these premium levels.
                                                    29
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 32 of 140



 1   products. Rosenbach’s pricing process was supposed to determine a base premium for
 2
     each policy and then to adjust that base by various factors; however, as noted, hereafter,
 3
     Rosenbach and ACR just set the premiums at the level that Clark insisted upon, which
 4

 5   appear to be derived by a philosophy of staying close to the maximum $1.2 million

 6   premiums allowed under Code for captive insurance deductions to create tax savings that
 7
     would justify the costs and fees to Clark and the other Defendants. The Avrahamis had
 8
     no knowledge that these machinations were occurring or that the premiums were not
 9

10   being set as a matter of normal insurance practice.

11           62.   Feedback sold the following policies to at least one or more of the Avrahami
12
     entities:
13
                      a. Administrative Actions policies—these covered any legal expenses
14

15                       arising from an administrative action or disciplinary proceeding

16                       instituted against the policyholder;
17
                      b. Business Risk Indemnity policies—these covered business liabilities
18
                         caused by “construction defects” or events excluded under the
19

20                       policyholder’s commercial policies, such as losses from asbestos,

21                       climate change, or fungus;
22
                      c. Business Income policies—these covered business income that
23
                         American Findings lost as the result of reputational damage or new
24

25                       competition;

26
27
28

                                                30
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 33 of 140



 1                    d. Employee Fidelity policies—these covered losses to American
 2
                         Findings caused by fraudulent or dishonest acts committed by one of
 3
                         its employees;
 4

 5                    e. Litigation Expense policies—these covered any expenses American

 6                       Findings incurred in obtaining legal advice or in prosecuting or
 7
                         defending legal proceedings;
 8
                      f. Loss of Key Employee policies—these covered lost business income
 9

10                       resulting from the departure of either of the Avrahamis. This type of

11                       policy is not generally available in the commercial insurance market;
12
                         and
13
                      g. Tax Indemnity policies—these supposedly covered additional taxes,
14

15                       interest, and penalties that American Findings might pay resulting

16                       from a position taken on its tax return—with exclusions for fraud,
17
                         criminal conduct, or a willful violation of the law. This type of
18
                         policy is also not generally available in the commercial insurance
19

20                       market.

21         63.    As an example, with respect to the Administrative Actions policies,
22
     Rosenbach started his premium calculations with a January 2005 Chubb filing.
23
     Rosenbach has testified that Chandler One would be considered a “property manager,”
24

25   which according to the June 2005 Chubb filing falls under hazard group 4, with a base

26   rate of a flat $10,400 for its first $250,000 of gross revenue and then $6.70 per thousand
27   of gross revenue for the next $250,000. Rosenbach followed this methodology and
28

                                                31
         Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 34 of 140



 1   calculated a base premium for Chandler One—which for 2009 had expected gross
 2
     revenue of $470,000—of $11,874.
 3
              64.   Once the base premium for Chandler One was set, Rosenbach allegedly
 4

 5   adjusted it by five factors:

 6                     a. The first was a claims-made factor of 1.3, because that was the
 7
                           factor designated in the Chubb filing for a claims-made policy with
 8
                           retroactive coverage for five or more years. 9
 9

10                     b. The second factor was a deductible factor of 2.3., meant to

11                         compensate for the fact that the Feedback policy had a different
12
                           deductible from that of the Chubb policy.
13
                       c. Rosenbach performed a similar calculation for three other factors—
14

15                         increased limit, endorsement, and coverage.

16            65.   To reach the total premium, Rosenbach then multiplied the base premium
17
     by the five factors. For example, for Chandler One’s 2009 policy, Rosenbach calculated a
18
     premium of $30,000.
19

20            66.   The calculations for the Administrative Actions policies purchased by

21   Chandler One in 2010, O & E in 2009 and 2010, and White Knight in 2010 were
22

23

24   9
       In Rosenbach’s view, all of the Feedback policies were claims-made with no retroactive date,
25   meaning the incident or event that caused the insured loss could come from any point in time as
     long as the claim was made during the policy period. The insuring agreement states that
26   Feedback “agrees to pay to the Insured any legal expense incurred by the insured during the
     Policy Period, arising from or relating to the defense of any Insured Event as defined hereunder,
27
     which Insured Event is instituted against the Insured during the Policy Period.” The policy
28   defines “Policy Period” as “[e]vents occurring and reported from and after 12:01 a.m. December
     15, 2009 and prior to 12:01 a.m. December 15, 2010.
                                                      32
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 35 of 140



 1   performed in a similar manner. Each used the exact same formula and factors in
 2
     calculating the base premium.
 3
           67.      Rosenbach’s pricing model was more complicated for the Business Risk
 4

 5   policies because the premiums required three separate calculations. The first was for the

 6   premium associated with coverage for events (i.e., major gaps) not covered by a
 7
     commercial policy. The second was for excess coverage, under which an insurer agrees
 8
     to indemnify an insured against a loss only if it exceeds the amount covered by another
 9

10   policy. And the third was for the premium associated with “construction defect”

11   coverage.
12
           68.      With the base premium and five factors, Rosenbach reached a 2009
13
     premium for Chandler One of $61,000. An almost identical calculation was done for the
14

15   Business Risk Indemnity policy purchased by O & E in 2009. Likewise, the 2010

16   Business Risk Indemnity policies were calculated in a similar manner, but again with
17
     adjustments.
18
           69.      To come up with the premiums for American Findings’ 2009 Business
19

20   Income policy Rosenbach started out with its gross revenue and multiplied it by 7.5%, his

21   assumption being that “you might only expect one policy limit loss every 20 years …
22
     [which] would turn into a five percent expected loss, and that expected loss grossed up
23
     for expenses and risk will give you a seven and a half percent rate.” Then Rosenbach
24

25   adjusted this amount by an increased limit factor and claims-made factor in the same

26   manner as for the other policies previously discussed. Finally, he multiplied by
27   “judgmental factors” that Rosenbach has said accounted for financial stability, size,
28

                                                33
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 36 of 140



 1   profitability, entry into the market, additional coverages, and a 10% surcharge for
 2
     “competition and the reputational damage.” Multiplying all of these parts together,
 3
     Rosenbach calculated a premium of $271,000. American Findings’ 2010 policy was
 4

 5   calculated in the same manner, but the “adjustment factor” was decreased to 0.65 and the

 6   “other” factor was increased to 0.2325.
 7
            70.    The 2009 Employee Fidelity policy was priced differently because it
 8
     represented coverage that existed in the commercial market. Rosenbach followed the
 9

10   rating methodology of the Chubb employee-fidelity crime-theft filing. For each factor,

11   Rosenbach allegedly used his judgment and what he knew about the American Findings
12
     policy to select a factor from the defined range for that type of factor in the Chubb filing.
13
     By multiplying all of the factors times the base premium—also derived from the Chubb
14

15   filing—Rosenbach reached a premium of $71,000.23.            The calculation of the 2010

16   premium was exactly the same, but it started with a different base premium.
17
            71.    To come up with the premiums for the 2009 American Findings Business
18
     Income policy Rosenbach started out with its gross revenue and multiplied it by 7.5%,
19

20   this was based on his assumption of a five percent expected loss as described above. Then

21   Rosenbach adjusted this amount by an increased limit factor and claims-made factor in
22
     the same manner as described above. He then multiplied by an “adjustment factor” of 0.9
23
     and an “other” factor of 0.165. Rosenbach represented that these “judgmental factors”
24

25   allegedly accounted for financial stability, size, profitability, entry into the market,

26   additional coverages, and a 10% surcharge for “competition and the reputational
27   damage.” Multiplying all of these parts together, Rosenbach calculated a premium of
28

                                                  34
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 37 of 140



 1   $271,000.    The IRS has long taken the position that business income loss due to
 2
     competition is not an insurable risk because it presents a moral hazard for businesses to
 3
     take imprudent risks.
 4

 5          72.    For the 2009 Litigation Expense policy Rosenbach started out with an

 6   exposure base of $276,000, which he testified in Tax Court was “basically a function of
 7
     the underlying expected losses of the given lines of business in the model with an
 8
     estimate for things outside of the model.” Rosenbach explained the base as “an estimate
 9

10   from all different sides of all different exposures that could impact the litigation. So, what

11   would feed into it would be … part of the premium for administrative action, part of the
12
     premium for crime, part of the premium for, for all different other coverages.” Then
13
     Rosenbach multiplied by an “expected loss ratio” of 90%, which was the excuse for his
14

15   alleged belief that Feedback would have to pay back 90% of the premiums it collected in

16   the form of reimbursements for losses covered by the policy because “most of the
17
     captives have a ten percent expense ratio.” The next adjustment was a 30% charge for
18
     “allocated loss adjustment expense.”         According to Rosenbach, this adjustment
19

20   represented “[a]nything associated with settling claims”—including legal fees—as a

21   portion of the total loss. Rosenbach allegedly used yet another factor of 0.6 because
22
     “we’re only covering legal expense, the loss is everything beforehand, is covering all the
23
     loss and loss adjustment expense, we have to get just the, just the legal fee piece out of
24

25   it.”

26          73.    Rosenbach gave no consideration for any prior coverage obtained by
27   Plaintiffs or for the historical and claims experience of that prior coverage, that might
28

                                                  35
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 38 of 140



 1   properly justify adjustments to various ratios for each event to be covered. Rosenbach’s
 2
     actions were arbitrary allocations of sub-policy coverage within the captive insurance
 3
     arrangement to give the false and deceptive appearance of providing unique and/or
 4

 5   uncommon coverage that was unavailable in the market.

 6          74.    Rosenbach’s model also used an expense ratio of 10%, an increased limit
 7
     factor of 1.0, and a claims-made factor of 1.3. The total premium of $65,000 calculated
 8
     by Rosenbach “should just be the product of the factors. . . . Probably one minus the
 9

10   expense ratio, times the 0.6, times the 1.3.” The 2010 Litigation Expense policy was

11   calculated in the exact same manner, but with a nearly 60% higher exposure base.
12
            75.    To calculate the 2009 premium for the Loss of Key Employee policy,
13
     Rosenbach started with projected gross income of $11 million and multiplied it by an
14

15   event rate of 5% and an “extra expense factor” of 1.15. He then multiplied by an

16   adjustment factor of 1.5 for “a disability add on” and another factor of 0.5 for the
17
     assumption that “the duration of a claim won’t last a full year, it’ll only last half a year.”
18
     Multiplying all of the factors together Rosenbach reached a preliminary premium of
19

20   $474,000. This preliminary premium was allegedly apportioned to the key employees

21   covered by the policy—the Avrahamis—whose salaries were 18.1% of American
22
     Findings’ total payroll expense. This led to a final premium of $86,000. The 2010
23
     premium was calculated exactly the same way.
24

25          76.    To price the Tax Indemnity policy, Rosenbach started with the $2 million

26   policy limit and multiplied it by an event rate of 7.5%, allegedly from an IRS study on
27   audit results. Rosenbach multiplied by an endorsement factor of 1.0 and an “experience
28

                                                  36
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 39 of 140



 1   factor” of 0.5. Rosenbach’s experience factor was a partially subjective adjustment that
 2
     accounted for American Findings’ ratio of deductions to total revenue and the
 3
     consistency of its tax returns from year to year. This apparently led Rosenbach to a total
 4

 5   premium of $75,000 for 2009, as well as for 2010.

 6          77.    Despite all of these complicated machinations that Rosenbach professed to
 7
     go through to calculate the premiums for the policies Feedback issued to the Avrahami
 8
     companies, in actuality Rosenbach calculated these premiums to hit a predetermined
 9

10   “target” set for him by Clark. Each year, Clark told Rosenbach that the Avrahamis had a

11   “target premium” of $840,000 for the Feedback policies, so that when combined with
12
     $360,000 in premiums for terrorism insurance from her company Pan American
13
     Reinsurance Company, Ltd. (“Pan American”) (discussed below), they would pay $1.2
14

15   million for total premiums—the maximum amount deductible under Code § 831(b).

16   After completing his calculations each year, Rosenbach would send them back to Clark
17
     for comments. For example, emails show that Rosenbach initially proposed total
18
     Feedback premiums for 2011 of $899,000; Clark then responded with: “I think we should
19

20   go back to full years for all the policies with $840,000 as the target.” Rosenbach then re-

21   calculated total Feedback premiums to be $835,000. This process was similar for each of
22
     the years. The material fact that Rosenbach was “backing into” the premiums rather than
23
     making independent actuarial calculations was never disclosed to Plaintiffs.
24

25          78.    Collectively, the Avrahami entities paid Feedback premiums for their

26   policies of $730,000 in 2009 and $810,000 in 2010.            Once the premiums were
27   “finalized,” Clark drafted the policies.
28

                                                 37
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 40 of 140



 1         79.    In addition to the policies Feedback issued to the various Avrahami entities,
 2
     Feedback also participated in “risk distribution” programs designed by Clark to allow her
 3
     clients the opportunity to purchase terrorism insurance. In 2009 and 2010, for example,
 4

 5   Feedback participated in a “risk distribution program” through Pan American. Adequate

 6   risk distribution was critical to establishing the legality of the Captive Insurance
 7
     Strategies. But, as discussed more fully below, the Pan American arrangement did not
 8
     adequately, properly or legitimately distribute Feedback’s risk. This caused exposure of
 9

10   Plaintiffs to the tax burdens for which they seek relief. Defendants knew or should have

11   known this at the time they caused Feedback, at great peril, to enter into the dubious
12
     arrangement with Pan American, but nevertheless caused Feedback to proceed.
13
           80.    Pan American was incorporated in January 2009 in St. Kitts and was an
14

15   insurer licensed in and regulated by the Island of Nevis. Pan American’s shareholders

16   were two of Clark’s children, Diana Gentry and Carl Gentry, along with Laurence Mohn
17
     and Sheila Trevors. Clark’s children never communicated with Pan American’s
18
     management or the other shareholders about business matters. Mohn was a “courtesy
19

20   director,” who had no duties, had no involvement with day-to-day operations, and had no

21   regular communications with anyone at Pan American. Sheila Trevors was the wife of
22
     Robin Trevors—the owner of Feedback’s management company, Heritor. Heritor’s sister
23
     company, Heritage Services, Ltd. (Heritage), was the registered agent and insurance
24

25   manager of Pan American, at all material times.

26         81.    Clark told her clients that the aim of Pan American was:
27         to “distribute risk” in order to be treated as an insurance company for tax
28         purposes. The IRS considers this requirement to be satisfied if a significant portion

                                                38
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 41 of 140



 1          of the insured risk borne by your company is spread among one or more insureds
            that are unrelated to your company. Case law has established that 30% of the total
 2
            premiums received by an insurance company represents a significant portion of its
 3          risk.
 4   As an experienced tax attorney, Clark knew or should have known that her statements
 5
     about a per se 30% threshold for risk distribution were not true, were false, and were
 6
     misleading.
 7

 8          82.    Pan American was a scheme designed to connect Clark’s clients and build a
 9   false critical mass so that they could unlawfully spread the clients’ risk to one another by
10
     buying and reinsuring terrorism insurance.        Pan American would sell policies to
11
     participating businesses and then reinsure—or “cede”—all of the risk through the
12

13   participating insurance companies pursuant to a Terrorism Risk Quota Share Reinsurance
14   Agreement (“Terrorism Reinsurance Agreement”). Each of the participating insurance
15
     companies would pay premiums for terrorism coverage to Pan American, which would
16
     deposit them in a trust account, and then return an amount almost equal to what it had
17

18   received to each of the reinsuring companies. For its services, Pan American received a

19   portion of an “all inclusive” $5,000.00 fee that Clark charged each of her clients for
20
     participating in the program. But if the arrangement was really meant to insure against
21
     true risk of terrorism, Pan American should have taken in premiums and maintained
22

23   adequate reserves for coverage of a Loss or Losses. In no event should Pan American

24   have collected premiums and then paid out almost all of those premiums to the same
25
     parties that paid the premiums in the first place. Clark’s unlawful scheme consisted of
26
     collecting funds, skimming $5,000.00 from each unwitting participant, and then remitting
27
28   back each participant’s initial payment (less Clark’s $5,000.00 “fee”) with no real

                                                 39
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 42 of 140



 1   purpose of insuring the risk and properly managing the risk in the event there would be a
 2
     legitimate claim due to “terrorism.”     The Avrahamis had no knowledge that Pan
 3
     American’s reinsurance arrangements provided no bona fide risk distribution to
 4

 5   Feedback and actually and reasonably relied on Clark and others to make sure the

 6   arrangement would provide lawful and adequate risk distribution.
 7
           83.    Pan American was designed by Clark not to distribute risk, but to funnel the
 8
     premiums it was paid by the Avrahami entities back to Feedback without regard to the
 9

10   risk distribution necessary for any lawful insurance arrangement. In 2009 Feedback

11   decided to participate in Pan American’s program “at $360,000, calculated at 30% of [its]
12
     target premiums for 2009, which [was] $1.2 million.” Under the Terrorism Reinsurance
13
     Agreement, Feedback agreed to a reinsurance premium of $360,000 in exchange for
14

15   accepting 1.797% of Pan American’s ultimate total Loss for terrorism coverage. In

16   December 2009, American Findings paid Pan American another $360,000 for “Terrorism
17
     Risk Insurance” with a policy limit of $5,525,000 and coverage running from December
18
     15, 2009, to December 15, 2010.        In turn, Feedback received payments from Pan
19

20   American totaling around $360,000.00. The same process was repeated in 2010.

21         84.    In 2009, Pan American wrote policies for 103 insureds and then reinsured
22
     the policies through 85 of Clark’s captive insurance companies; in 2010, it wrote policies
23
     for 139 insureds and reinsured through 101 of Clark’s captive insurance companies. Pan
24

25   American received more than $20 million in premiums in 2009 and almost $23 million in

26   2010. These amounts were then remitted back in circular fashion to the captive insurance
27   companies of the insureds that initially paid the premiums to Pan American—50% after
28

                                                40
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 43 of 140



 1   90 days and another 47.5% after 180 days. The last 2.5% —about $500,000 in 2009 and
 2
     $570,000 in 2010—was held back as a “loss reserve” until the policies expired on
 3
     December 15 of each respective year. Clark told her clients that the loss reserve was
 4

 5   intended to build a comfort level for the participants, but that “Nevis law requires loss

 6   reserves to be maintained on net premiums only. As designed by Clark, Pan-American
 7
     would not be retaining any risk or premiums, and therefore would not be required to
 8
     maintain any loss reserves.” Other than premiums receivable, the only assets reported on
 9

10   Pan American’s tax returns for 2009 and 2010 were cash or cash equivalents of around

11   $200,000 and $390,000, respectively.10
12
               85.   The Pan American risk-distribution program was built around a Terrorism
13
     Risk Insurance Pool (“TRIP”). By the terms of TRIP, Pan American agreed to reimburse
14

15   policyholders for “losses of ‘property’ and ‘expenses’ resulting directly from an ‘act of

16   terrorism’ occurring during the Indemnity Period.” TRIP included coverage for damage
17
     caused by the dispersion of biological or chemical agents, which is excluded under
18
     most—if not all—policies issued under Terrorism Risk Insurance Act of 2002. TRIP
19

20   excludes acts of terrorism “occurring in a city with more than 1.5 million residents,”

21   though TRIP policies notably leave the term “city” undefined. Also, TRIP is a stand-
22
     alone terrorism insurance policy, meaning it is not tied to any provisions of another
23
     policy.
24

25
     10
       Pan American’s scheme,—collecting amounts to build a loss reserve, but then recycling the
26   premiums back to those paying the premiums in a very short period of time— is not prudent
     conduct by a fiduciary, in the event claims or Losses occurred . Clark’s scheme was the circular
27
     movement of cash, less her $5000.00 fee in pursuit of tax avoidance, with no real intent of using
28   premiums to satisfy possible claims.

                                                    41
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 44 of 140



 1          86.    As with the direct Feedback policies, Rosenbach was hired to calculate the
 2
     premiums for the Pan American policies. Rosenbach allegedly did so by performing a
 3
     market survey of commercial terrorism risk insurance to determine a price for the Pan
 4

 5   American policies and then combining this with historical information, catastrophe

 6   information, the differences between TRIP and other terrorism policies, and his personal
 7
     judgment, to recommend a “rate on line”—the premium divided by the occurrence
 8
     limit—of 5% to 8% for 2009 and 5% to 9% for 2010. According to Rosenbach, 80% to
 9

10   90% of these rates are related to the chemical and biological coverage, which is excluded

11   from most commercial terrorism policies, but was covered in Pan American’s policies.
12
     Rosenbach’s target “rate on line” range was applicable to all of the captives participating
13
     in the pool regardless of the type of business being insured or its geographic location.
14

15          87.    In addition to its policy from Pan American, American Findings continued

16   to buy add-on terrorism coverage from Jewelers Mutual, its commercial-insurance
17
     provider. American Findings paid around $1,500 in 2009 and $1,600 in 2010 for this
18
     additional coverage. The Jewelers Mutual policy had a $2 million aggregate limit
19

20   although it specifically excluded coverage for chemical and biological hazards. The

21   commercial terrorism premiums cost less than 1% of the premium paid to Pan American
22
     for terrorism coverage. Rosenbach falsely represented that this substantial difference in
23
     pricing was justified by linking Pan American’s premium price to the unique coverage
24

25   Pan American offered: chemical and biological coverage. According to Rosenbach’s

26   false analysis, American Findings was justified in paying almost $360,000 for chemical
27   and biological terrorism coverage and less than $2,000 for all other terrorism risks.
28

                                                  42
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 45 of 140



 1          88.    In 2009, the Avrahamis’ entities paid Feedback $730,000 in premiums,
 2
     American Findings paid Pan American $360,000 for terrorism insurance, and Pan
 3
     American paid Feedback $360,000 in reinsurance premiums. In 2010, the Avrahamis’
 4

 5   entities paid Feedback $810,000 in premiums, American Findings paid Pan American

 6   $360,000 for terrorism insurance, and Pan American paid Feedback $360,000 in
 7
     reinsurance premiums. The Avrahami entities collectively deducted as business expenses
 8
     insurance premiums of $1,090,000 for 2009 and $1,170,000 for 2010.
 9

10          89.    No claims were filed against Feedback under any of its policies in either

11   2009 or 2010. And no events took place triggering a claim under the terrorism insurance
12
     in either year. As a result, Feedback quickly accumulated a surplus, which it used to
13
     transfer funds to Mrs. Avrahami and Belly Button Center, LLC (“Belly Button”). Belly
14

15   Button was formed in 2007 and owned equally by the Avrahamis’ three children. Belly

16   Button owned, at all material times, land in Snowflake, Arizona, which it purchased for
17
     approximately $1,960,000, using $1.2 million in cash from Mr. Avrahami and the rest
18
     with a note payable to the sellers. The $1.2 million from Mr. Avrahami was reported on
19

20   Belly Button’s tax return as a liability “due to affiliates” and was reflected by an

21   unsecured promissory note signed by Mr. Avrahami for $1.2 million payable by April
22
     2017, with interest at 4%.
23
            90.    In March 2010, Feedback transferred $1.5 million to Belly Button and
24

25   reported the amount on its tax return under “Mortgage and real estate loans.” The next

26   day Mr. Avrahami—on behalf of Belly Button—executed a $1.5 million promissory note
27   payable to Feedback. This note was unsecured and carried an interest rate of 4% per
28

                                               43
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 46 of 140



 1   year—simple interest accruing “from time to time”—and was due in March 2020. Two
 2
     days after this transfer of funds from Feedback to Belly Button—and the day after Mr.
 3
     Avrahami executed the $1.5 million promissory note—the Avrahamis transferred $1.5
 4

 5   million from Belly Button’s bank account into their personal one. These actions were all

 6   performed pursuant to the specific advice and counsel Plaintiffs received from the
 7
     Defendants.
 8
            91.    Feedback’s loan to Belly Button was not like most loans involving real
 9

10   estate. In a typical lending transaction involving real estate, the promissory note is

11   secured by the real estate held as collateral for the promissory note; further, payments on
12
     the debt service are amortized to include principal and interest. Here, Defendants advised
13
     Plaintiffs to enter into a ten-year note that was unsecured and with payments “from time
14

15   to time.”

16          92.    In December 2010, $200,000 went directly from Feedback’s account to
17
     Mrs. Avrahami. The transfer was papered just like the transfers that had gone through
18
     Belly Button. There was a promissory note due on demand, but no earlier than December
19

20   2012, carried an interest rate of 3% per year, signed by Mr. Avrahami on behalf of Belly

21   Button, and reported on Feedback’s 2010 tax return as a mortgage and real estate loan.
22
            93.    Feedback did not seek approval from its Kittian regulators for any of these
23
     transfers to Belly Button or to Mrs. Avrahami before making them. Clark disclosed the
24

25   three transfers to Heritor in March 2014. Heritor communicated the information to the St.

26   Kitts’s Registrar of Captive Insurance Companies in September 2014.
27
28

                                                 44
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 47 of 140



 1          94.    After 2010, Plaintiffs continued to implement the Captive Insurance
 2
     Strategies by paying premiums and taking losses until 2015. The premium pricing and
 3
     tax positions of the 2011-2015 Captive Insurance Strategies relied on Defendants’ same
 4

 5   flawed methodologies and professional advice as those relied upon for the 2009 and 2010

 6   tax years.
 7
            95.    All of the foregoing actions were taken by the Avrahamis and the other
 8
     Plaintiffs in reliance on the advice and counsel they received from the Defendants. Clark
 9

10   and Hiller were both directly involved in structuring and recommending these unlawful

11   loan transactions.
12
            3. The Defendants Misrepresentations and Omissions from 2007-2015
13
            96.    From 2007 through 2015, Defendants made numerous misrepresentations
14
     and omissions regarding the Captive Insurance Strategies. These misrepresentations and
15

16   omissions were false because they (1) misstated the tax treatment Plaintiffs would

17   receive, (2) misrepresented, either expressly or by implication, that Feedback and Pan
18
     American were bona fide insurers offering bona fide insurance policies, and/or (3)
19
     misrepresented that the Defendants supplied arm’s-length services that complied with the
20
21   professional standards and customs of Defendants’ industries.

22          97.    On October 25, 2007 Celia Clark and Clark & Gentry made
23
     misrepresentations and omissions in an engagement letter that she sent to the Avrahamis
24
     by email. Without limitation, the misrepresentations and omissions in the October 25,
25

26   2007 engagement letter include:

27                    a. Clark would “oversee[] the creation and maintenance of one closely-
28
                          held insurance company ... to be tax qualified under IRC Section
                                                45
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 48 of 140



 1                   831(b),” which was false when made because Clark would not
 2
                     oversee the creation and maintenance of a bona fide insurance
 3
                     company, and the company would not be qualified under IRC
 4

 5                   Section 831(b).

 6                b. Clark would “prepare[] … all insurance license application papers
 7
                     for” the Captive, which was false when made because the Captive
 8
                     was not a bona fide insurance company.
 9

10                c. Clark would “work[] with the insurance manager on creation of the

11                   [Captive’s] business plan and design of insurance policies,” which
12
                     was false when made because the Captive was not a bona fide
13
                     insurance company and because it falsely implied that the “insurance
14

15                   manager” would supply arm’s-length services that complied with the

16                   professional standards and customs of the insurance industry.
17
                  d. Clark would “oversee[] the insurance manager with respect to
18
                     regulatory compliance,” which was false when made because the
19

20                   Captive did not comply with applicable tax and insurance

21                   regulations.
22
                  e. Clark would “hir[e] and oversee[] professionals for premium
23
                     analysis certification” which was false when      made because the
24

25                   Captive was not a bona fide insurance company, meaning the money

26                   it received did not constitute “premiums,” and because it falsely
27                   implied that the “professionals” would supply arm’s-length services
28

                                           46
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 49 of 140



 1                        that complied with the professional standards and customs of the
 2
                          insurance, underwriting, and actuarial industries.
 3
                       f. Clark would “review[] tax returns prepared by the [Captive’s]
 4

 5                        accountant” which was false when made because it falsely implied

 6                        that Clark’s review would ensure compliance with the Tax Code,
 7
                          including IRC Section 831(b).
 8
            98.    On October 25, 2007, Clark and Clark & Gentry misrepresented in a
 9

10   memorandum regarding Tax and Financial Reporting Requirements sent to the

11   Avrahamis by email, with courtesy copies to John Kelly, Neil Hiller, and Craig McEntee,
12
     that “[y]our small captive insurance company was formed under Internal Revenue Code
13
     … Sec. 831(b).” This representation was false because the Captive was not formed or
14

15   operated in a manner that complied with Section 831(b) of the Internal Revenue Code.

16          99.    On December 5, 2008 Clark and Clark & Gentry misrepresented in a
17
     memorandum regarding December 2007 Cross Insurance Pool sent to the Avrahamis
18
     (and possibly others) by email that:
19

20          As you know, your captive insurance company is required to “distribute
            risk” in order to be treated as an insurance company for tax purposes. The
21          IRS considers this requirement to be satisfied if a significant portion of the
            insured risk borne by your company is spread among one or more insureds
22
            that are unrelated to your company. Case law has established that 30% of
23          the total premiums received by an insurance company represents a
            significant portion of its risk.
24

25   This representation was false when made because case law had not established that 30%

26   of the total premiums received by an insurance company, standing alone, represents a
27   significant portion of its risk. Case law had instead established that risk distribution turns
28

                                                  47
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 50 of 140



 1   on a variety of factors, and there was no safe harbor based on the percentage of premiums
 2
     received. Clark and Clark & Gentry made this identical misrepresentation in letters sent
 3
     to the Avrahamis (and possibly others) on November 9, 2009 and November 8, 2010.
 4

 5          100.      On November 9, 2009 Clark and Clark & Gentry again misrepresented in

 6   a memorandum regarding December 2009 Risk Distribution Program: Structure of
 7
     Reinsurance Arrangement and Trust Account sent to the Avrahamis (and possibly others)
 8
     by email that:
 9

10          As you know, your captive insurance company is required to “distribute
            risk” in order to be treated as an insurance company for tax purposes. The
11          IRS considers this requirement to be satisfied if a significant portion of the
            insured risk borne by your company is spread among one or more insureds
12
            that are unrelated to your company. Case law has established that 30% of
13          the total premiums received by an insurance company represents a
            significant portion of its risk.
14

15   This representation was false when made because case law had not established that 30%

16   of the total premiums received by an insurance company, standing alone, represents a
17
     significant portion of its risk. Case law had instead established that risk distribution turns
18
     on a variety of factors, and there was no safe harbor based on the percentage of premiums
19

20   received.

21          101.      On January 21, 2009 Clark and Clark & Gentry misrepresented in a letter
22
     regarding List of Events to Take Place Before 12/31/09 for Insurance Companies Formed
23
     in 2008 sent to the Avrahamis (and possibly others) by email that:
24

25          Simultaneously with the issuance of insurance coverage to the operating
            businesses, Pan-American and captive insurance companies affiliated with
26          the operating businesses will enter into a quota-share reinsurance agreement
            obligating each captive insurance company to assume a percentage of the
27          risk of Pan-American to all of the operating businesses participating in the
28          transaction.

                                                  48
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 51 of 140



 1
     This representation was false when made because the agreements made with Pan
 2

 3   American did not distribute or reinsure actual risks of the operating businesses
 4   participating in the transaction.
 5
            102.   On February 23, 2010, Clark and Clark & Gentry misrepresented in a letter
 6
     regarding Tax and Financial Reporting Requirements for Feedback Insurance Company,
 7

 8   Ltd. sent to the Avrahamis by email, with courtesy copies to John Kelly and Craig
 9   McEntee, that:
10
                       a. “The Company was formed under Internal Revenue Code (“IRC”)
11
                           Sec. 831(b), and the requirements for this type of company are
12

13                         described below,” which was false when made because the Captive
14                         was not formed or operated in a manner that complied with Section
15
                           831(b) of the Internal Revenue Code; and
16
                       b. “This memorandum will set forth the tax reporting and financial
17

18                         reporting requirements applicable to the above referenced captive

19                         insurance company,” which was false when made because the
20
                           memorandum did not set forth the tax and financial reporting
21
                           requirements for the Captive, and, in fact, Defendants did not form
22

23                         or operate the Captive in a manner that complied with tax reporting

24                         and financial requirements.
25
            103.   On February 3, 2011, Clark and Clark & Gentry misrepresented in a letter
26
     regarding Tax and Financial Reporting Requirements for Feedback Insurance Company,
27
28

                                                 49
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 52 of 140



 1   Ltd. sent to the Avrahamis by email, with courtesy copies to John Kelly and Craig
 2
     McEntee, that:
 3
                      a. “The Company was formed under Internal Revenue Code (“IRC”)
 4

 5                       Sec. 831(b), and the requirements for this type of company are

 6                       described below,” which was false when made because the Captive
 7
                         was not formed or operated in a manner that complied with Section
 8
                         831(b) of the Internal Revenue Code; and
 9

10                    b. “This memorandum will set forth the tax reporting and financial

11                       reporting requirements applicable to the above referenced captive
12
                         insurance company,” which was false when made because the
13
                         memorandum did not set forth the tax and financial reporting
14

15                       requirements for the Captive, and, in fact, Defendants did not form

16                       or operate the Captive in a manner that complied with tax reporting
17
                         and financial requirements.
18
           104.   In addition to the foregoing misrepresentations and omissions, Clark and
19

20   Clark & Gentry created or caused Feedback to create numerous documents that fomented

21   the false and inaccurate impression that Feedback or Pan American was providing bona
22
     fide insurance. These documents were sent by email and include, without limitation:
23
                      a. December 26, 2007 Feedback invoices sent to Benjamin Avrahami
24

25                       by Heritor, Clark, and/or Clark & Gentry;

26                    b. December 28, 2007 Feedback insurance certificates sent to BYS by
27                       Heritor, Clark, and/or Clark & Gentry;
28

                                               50
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 53 of 140



 1                c. December 28, 2007 Feedback insurance certificates sent to Chandler
 2
                     One by Heritor, Clark, and/or Clark & Gentry;
 3
                  d. December 28, 2007 Feedback insurance certificates sent to O & E by
 4

 5                   Heritor, Clark, and/or Clark & Gentry;

 6                e. December 28, 2007 Feedback insurance certificates sent to White
 7
                     Knight by Heritor, Clark, and/or Clark & Gentry;
 8
                  f. December 28, 2007 Feedback insurance certificates sent to
 9

10                   American Findings by Heritor, Clark, and/or Clark & Gentry;

11                g. July 23, 2008 insurance renewal application sent to Benjamin
12
                     Avrahami by Paul Molluzo of Clark & Gentry;
13
                  h. August 8, 2008 letter regarding Policy Renewals sent to Benjamin
14

15                   Avrahami by Patricia Cordova of Clark & Gentry;

16                i. December 15, 2008 Feedback insurance certificates sent to Chandler
17
                     One by Heritor, Clark, and/or Clark & Gentry;
18
                  j. December 15, 2008 Feedback insurance certificates sent to O & E
19

20                   by Heritor, Clark, and/or Clark & Gentry;

21                k. December 15, 2008 Feedback insurance certificates sent to White
22
                     Knight by Heritor, Clark, and/or Clark & Gentry;
23
                  l. December 15, 2009 Feedback invoices sent to Benjamin Avrahami
24

25                   by Heritor, Clark, and/or Clark & Gentry;

26                m. December 17, 2009 Feedback invoices sent to Benjamin Avrahami
27                   by Heritor, Clark, and/or Clark & Gentry;
28

                                           51
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 54 of 140



 1                n. December 23, 2009 Feedback invoices sent to Benjamin Avrahami
 2
                     by Heritor, Clark, and/or Clark & Gentry;
 3
                  o. October 1, 2010 email from Diana Chen of Clark & Gentry to the
 4

 5                   Avrahamis stating “[t]he following insurance policies issued by

 6                   Feedback Insurance Co., Ltd. will expire on December 15, 2010”;
 7
                  p. November 19, 2010 email from Brenda Levin of Clark & Gentry to
 8
                     the Avrahamis attaching various insurance applications;
 9

10                q. December 16, 2010 email from Diana Chen to the Avrahamis

11                   relating total premium pricing for purported Feedback insurance
12
                     policies;
13
                  r. December 20, 2010 Feedback invoices sent to Benjamin Avrahami
14

15                   by Heritor, Clark, and/or Clark & Gentry;

16                s. December 22, 2010 Feedback insurance certificates sent to Chandler
17
                     One by Heritor, Clark, and/or Clark & Gentry;
18
                  t. December 22, 2010 Feedback insurance certificates sent to O & E by
19

20                   Heritor, Clark, and/or Clark & Gentry;

21                u. December 22, 2010 Feedback insurance certificates sent to White
22
                     Knight by Heritor, Clark, and/or Clark & Gentry;
23
                  v. December 22, 2010 Feedback insurance certificates sent to
24

25                   American Findings by Heritor, Clark, and/or Clark & Gentry;

26                w. December 12, 2011 Feedback insurance certificates sent to White
27                   Knight by Heritor, Clark, and/or Clark & Gentry;
28

                                           52
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 55 of 140



 1                      x. December 12, 2011 Feedback insurance certificates sent to Junction
 2
                           Development by Heritor, Clark, and/or Clark & Gentry;
 3
                        y. December 12, 2011 Feedback insurance certificates sent to
 4

 5                         American Findings by Heritor, Clark, and/or Clark & Gentry.

 6          105.   McEntee and McEntee & Associates also sent tax returns to Plaintiffs that
 7
     contained tax positions that McEntee and McEntee & Associates knew to be false. On or
 8
     about the time Plaintiffs signed these returns, McEntee and McEntee & Associates
 9

10   contacted Plaintiffs by email, phone, and/or the mail to facilitate preparation and signing

11   of returns. These returns include, without limitation, the returns sent on or about the
12
     following dates:
13
                        a. March 3, 2008 Form 1120-PC for Feedback;
14

15                      b. March 13, 2009 Form 1120-PC for Feedback;

16                      c. May 21, 2010 Form 1120-PC for Feedback;
17
                        d. March 24, 2011 Form 1120-PC for Feedback;
18
                        e. July 19, 2012 Form 1120-PC for Feedback;
19

20                      f. August 8, 2013 Form 1120-PC for Feedback;

21                      g. April 29, 2010 Form 1120S for American Findings;
22
                        h. May 23, 2011 Form 1120S for American Findings;
23
                        i. July 28, 2012 Form 1120S for American Findings;
24

25                      j. June 13, 2013 Form 1120S for American Findings;

26                      k. April 3, 2008 Form 1120S for BYS;
27                      l. March 12, 2009 Form 1120S for BYS;
28

                                                 53
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 56 of 140



 1                    m. March 12, 2010 Form 1120S for BYS;
 2
                      n. May 23, 2011 Form 1120S for BYS;
 3
                      o. July 24, 2012 Form 1120S for BYS;
 4

 5                    p. June 13, 2013 Form 1120S for BYS;

 6                    q. March 7, 2008 Form 1120S for O & E;
 7
                      r. March 12, 2009 Form 1120S for O & E;
 8
                      s. March 12, 2010 Form 1120S for O & E;
 9

10                    t. May 23, 2011 Form 1120S for O & E;

11                    u. March 10, 2012 Form 1120S for O & E;
12
                      v. April 30, 2013 Form 1120S for O & E;
13
                      w. March 7, 2008 Form 1120S for White Knight;
14

15                    x. March 13, 2009 Form 1120S for White Knight;

16                    y. March 12, 2010 Form 1120S for White Knight;
17
                      z. May 23, 2011 Form 1120S for White Knight;
18
                      aa. March 10, 2012 Form 1120S for White Knight;
19

20                    bb. June 13, 2013 Form 1120S for White Knight.

21          106.   Hiller, Fennemore, McEntee, and McEntee & Associates also made
22
     numerous oral misrepresentations and omissions to the Avrahamis in late October
23
     through November 2007. Like Defendants’ written misrepresentations and omissions,
24

25   these oral misrepresentations were false, and Hiller, Fennemore, McEntee, and McEntee

26   & Associates knew they were false when made, because they (1) misstated the tax
27   treatment Plaintiffs would receive, (2) misrepresented, either expressly or by implication,
28

                                                 54
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 57 of 140



 1   that the Captive Insurance Strategies provided bona fide insurance, and/or (3)
 2
     misrepresented that the Defendants supplied arm’s-length services that complied with the
 3
     professional standards and customs of Defendants’ industries. In connection with these
 4

 5   misrepresentations and omissions, Hiller, Fennemore, McEntee, and McEntee &

 6   Associates coordinated with each other and the Avrahamis using email, phone calls, and
 7
     the mail. These efforts included, without limitation, the following emails:
 8
                      a. October 25, 2007 emails exchanged among Hiller, Clark and
 9

10                          McEntee regarding “Celia R. Clark ---Answers to Your Questions”;

11                    b. October 28-29, 2007 emails exchanged among Hiller, Clark,
12
                            McEntee, and Orna Avrahami regarding “Avrahami”;
13
                      c. October 29, 2007 email from Hiller to Orna Avrahami and Celia
14

15                          Clark forwarding Clark’s false and fraudulent retainer agreement;

16                    d. October 31, 2007 emails exchanged among Hiller, Clark, McEntee,
17
                            and Orna Avrahami regarding “Letter from the Bank”
18
            107.   In addition to the foregoing misrepresentations and omissions, Pan
19

20   American caused Clark or Heritor to forward to Plaintiffs, via email and/or mail,

21   insurance applications including applications, including, without limitations, applications
22
     sent on December 12, 2008, November 24, 2009, and December 1, 2011.                  These
23
     applications created the false and misleading impression that Pan American provided
24

25   bona fide insurance.

26          108.   In furtherance of the Captive Insurance Strategies, RMS, Rosenbach, and
27   ACR also sent emails to Clark containing misrepresentations and omissions regarding
28

                                                  55
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 58 of 140



 1   Feedback policy pricing. RMS sent an actuarial report by email on or about December
 2
     10, 2008. Rosenbach and ACR also sent actuarial reports by email on or about December
 3
     31, 2009 and December 20, 2010. Clark knew that these actuarial reports contained
 4

 5   misrepresentations   and     omissions.        But   Clark   nevertheless   forwarded    these

 6   misrepresentations   and     omissions    to    Plaintiffs   by incorporating   the     pricing
 7
     determinations in these reports into Feedback’s premiums.
 8
     D.     PLAINTIFFS’ TAX RETURNS, AUDITS AND OTHER IRS ACTIONS
 9
            1.     Feedback’s Returns
10

11          109.   Feedback timely filed its 2009 - 2010 tax returns. On both returns,

12   Feedback indicated that it had previously made an election under section 953(d) (i.e., to
13
     be treated as a domestic corporation for federal income tax purposes) and made current-
14
     year elections for Feedback to be treated and taxed as a small insurance company under
15

16   section 831(b). Feedback’s tax returns reported total assets of almost $2.4 million at the

17   end of 2009 and nearly $3.9 million at the end of 2010, but because of the section 831(b)
18
     election it paid income tax only on its investment income—i.e., on interest, but not on the
19
     premiums it had received.
20
21          2.     The Avrahamis’ Returns

22          110.   The Avrahamis also filed 2009 and 2010 personal tax returns, reflecting

23   income, loss, and any insurance-expense deductions that passed through to them from
24
     their numerous partnerships and S corporations, including the Avrahami entities involved
25
     in the captive insurance arrangements discussed herein. These insurance-expense
26
27   deductions are as follows:

28

                                                    56
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 59 of 140



 1                                American         Chandler                         White
 2                 Year           Findings           One            O&E             Knight
                   2009           $975,650         $95,078         $78,477         $17,227
 3
                   2010           1,029,512        134,849          79,539          87,675
 4

 5   Pursuant to the Defendants’ representations and advice, the Avrahamis did not report the
 6
     amounts transferred to them from Belly Button—$1.5 million—or from Feedback—
 7
     $200,000. Rather, Defendants advised the Avrahamis to assert that the cash that flowed
 8

 9   from Belly Button went just to repay loans.

10            3.      The Audit and the Claims
11            111.    The IRS began auditing the Avrahamis’ 2009 return in March 2012 and
12
     later expanded the audit to include their 2010 return as well as the returns from Feedback
13
     and the Avrahami entities. In January 2013, the IRS mailed the Avrahamis documents
14

15   explaining the examination changes for American Findings, Chandler One, O & E, and
16   White Knight. In May 2013, for tax year 2009, the IRS sent Feedback a statutory notice
17
     of deficiency determining       that Feedback was not a valid insurance company and
18
     determining that “the amounts characterized as insurance premiums” were income to
19

20   Feedback. The IRS later issued notices of deficiency for the 2011, 2012, and 2013 tax
21   years.
22
              112.    The statutory notice of deficiency for tax year 2009 determined that from
23
     Feedback’s inception in 2007 to the end of 2010, Feedback had received premiums
24

25   totaling almost $3.9 million but had paid no claims. It also noted that one of the

26   nonexclusive factors for determining whether a captive insurance company is a sham is
27
     “[w]hether any claims were filed with the captive; if claims were filed – whether the
28

                                                   57
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 60 of 140



 1   validity of the claims was established before payments were made on them.” This
 2
     triggered Clark to submit claims to Feedback in March 2013 on behalf of the insured
 3
     entities in the following amounts:
 4

 5                           Date of
            Entity            claim           Policy/period        Nature of loss     Amount
 6
       American                              Business income/
 7
        Findings           03/19/2013          2011-2012            Ring dispute      $9,800
 8
       American                             Litigation expense/     Ring dispute
 9      Findings           03/19/2013           2011-2012            litigation         2,816
10                                            Business risk/
11    White Knight         04/05/2013          2011-2012            Roof repairs      58,248

12    Junction                                Business risk/          Building
       Development         04/05/2013          2011-2012               repairs          2,519
13
       American                               Business risk/
14      Findings           09/06/2014          2013-2014           Water damage       Pending
15
       American                             Litigation expense/      Tax Court
16      Findings           09/30/2014           2013-2014            litigation       48,965
17          113.   Feedback’s policy was to deal with claims on an “ad hoc basis.” For each
18
     claim, Clark determined whether it appeared to be covered, drafted a claim notification,
19
     requested a notification extension (if needed), prepared a sworn statement in proof of
20
21   loss, and sent everything to Heritor along with supporting documents. Heritor then sent a
22   letter back to Clark approving the claims. All of this was done without notification to and
23
     consent from the Avrahamis. The IRS questioned whether several of the claims should
24
     have been approved. The Business Risk policies under which the claims were made all
25

26   contain provisions requiring that Feedback receive the claim notification within the
27   policy period. Yet Heritor granted notification extensions and approved claims filed in
28
     April 2013 for policies that ended December 15, 2012.
                                                 58
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 61 of 140



 1          114.   The Avrahamis weren’t alone in having returns audited because of their
 2
     interactions with Captive Insurance Strategies. The IRS has applied increased scrutiny to
 3
     these transactions, adding them to the “dirty dozen” list of tax scams in 2015 (and for
 4

 5   each of the years thereafter) and declaring them “transactions of interest” in 2016. See

 6   Notice 2016-66, 2016-47 I.R.B. 745; I.R.S. News Release IR-2015-19 (Feb. 3, 2015).
 7
     The Avrahamis’ case, however, was the first section 831(b) case to be tried in the United
 8
     States Tax Court.
 9

10          115.   The IRS determined deficiencies of nearly $380,000 for 2009 and $990,000

11   for 2010, plus almost $275,000 in penalties. These deficiencies are the result of three
12
     major adjustments:
13
         an increase in the income passed through to the Avrahamis from American
14        Findings, Chandler One, O & E, and White Knight of more than $1 million for
15        both 2009 and 2010;

16       recharacterization of the $1.5 million transfer from Feedback to Belly Button and
17
          the $200,000 transfer from Feedback to Mrs. Avrahami as “other income” on the
          Avrahamis’ 2010 return; and
18
         a computational adjustment that decreased the amount of medical expense
19
          deductions allowed each year.
20
            116.   The IRS examination report for American Findings summarized the IRS’s
21

22   position as follows:

23                 In summary, we find that, when all related transactions of Feedback are
                   reviewed remotely, the primary, if not only, motivation for Feedback’s
24
                   formation was/is for its tax favorable characteristics as part of an estate
25                 planning strategy thinly disguised as an asset protection plan:

26                 1. The insurance premiums paid to the captive generate tax deductions at
27
                   the source thus lowering the taxable income of Avrahami,

28

                                                59
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 62 of 140



 1                 2. The premiums received by the captive are not subject to tax as long as
                   they are below $1.2M annually- which to date they are,
 2

 3                 3. The captive’s claims experience to date is $0,
 4                 4. Thus, based on the life of the captive to date, premiums received are
 5                 effectively tax-free steady streams of cash that are available for the owner
                   of the captive to transfer to other entities completely controlled by the
 6                 captive’s owners, and
 7
                   5. The loans of $830,000 and $1,500,000 to the controlled LLC are used by
 8                 the LLC to pay off loans initiated by Avrahami to make payments directly
                   to Avrahami.
 9

10                 6. In addition funds of $200,000 were received by Avrahami directly from
                   Feedback in December 2010.
11
            117.   Thus, the IRS concluded inter alia that the Captive Insurance Strategies
12

13   lacked economic substance, violated the step transaction doctrine and were a sham.
14   Feedback and the Avrahamis were assessed taxes of $1,368,048 and interest for 2009 and
15
     2010; they were also assessed penalties for the two years of $75,679.80 and $197,929.80
16
     respectively. Clark, Hiller and the other Defendants nonetheless continued to tout to the
17

18   Plaintiffs that the Captive Insurance Strategies were valid and legitimate and encouraged

19   them to petition the Tax Court for a redetermination of these assessments.
20
     E.     PLAINTIFFS’ TAX COURT PROCEEDINGS
21
            118.   After being unable to resolve their matters administratively with the IRS,
22

23   both Feedback and the Avrahamis filed petitions in Tax Court. These matters were

24   consolidated for trial. The issues raised in the Feedback matter were resolved through a
25
     stipulation of settled issues filed on March 12, 2015.
26
27
28

                                                  60
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 63 of 140



 1          119.   The remaining issues in the consolidated cases were tried before Judge
 2
     Mark V. Holmes in Phoenix, Arizona beginning on March 16, 2015.               Judge Holmes
 3
     issued an opinion (the “Opinion”) on August 21, 2017 ruling against Plaintiffs.
 4

 5          120.   The Opinion found numerous defects in the Captive Insurance Strategies.

 6   These defects derive from longstanding United States Supreme Court, appellate court,
 7
     and Tax Court authorities. Experienced tax professionals like the Defendants knew or
 8
     should have known about these standards when they designed, developed, promoted,
 9

10   sold, and implemented the Captive Insurance Strategies.

11          121.   The Tax Court first analyzed whether the transactions at issue involved
12
     “insurance” for federal income tax purposes. To make this determination, the Tax Court
13
     considered all the facts and circumstances and decided whether the arrangements
14

15   involved risk shifting, risk distribution, and insurance risk, and met commonly accepted

16   notions of insurance. The Court reasoned that if an arrangement failed to meet any of
17
     these criteria, it cannot qualify as “insurance” for federal income tax purposes. The Tax
18
     Court has applied this framework since at least 1991 and the IRS has long maintained
19

20   that insurance requires “fortuity” and protection against outside peril that many, if not all,

21   of Feedback’s policies lacked. Experienced tax and insurance professionals like
22
     Defendants knew or should have known of the legal standard for “insurance” under the
23
     Code. They further would have understood that the Captive Insurance Strategies did not
24

25   meet this standard.

26          122.   The Defendants purported they were specialists and/or experts in the
27   captive insurance industry.     The Defendants certainly knew the “sham” they were
28

                                                  61
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 64 of 140



 1   promoting to Plaintiffs involving circular tax-free loans, deductions for tax avoidance, no
 2
     economic substance or realistic form for the purpose of the insurance and step
 3
     transactions to facilitate and fund.
 4

 5          123.     The Tax Court found that the Captive Insurance Strategies were not

 6   “insurance” for federal income tax purposes for two independent reasons. First, the
 7
     Captive Insurance Strategies did not adequately distribute risk. Second, the Captive
 8
     Insurance Strategies did not meet commonly accepted notions of insurance.
 9

10          124.     Risk distribution occurs when the insurer pools a large enough collection of

11   unrelated risks. The idea is based on the law of large numbers—a statistical concept that
12
     theorizes that the average of a large number of independent losses will be close to the
13
     expected loss.
14

15          125.     The Tax Court further held that the contracts among Feedback, the

16   Avrahamis’ entities, and Pan American failed to distribute risk adequately for two
17
     reasons.      First, the contracts among Feedback and the Avrahamis’ entities were
18
     insufficient, standing alone, to distribute risk because the contracts were too few in
19

20   number and covered an insufficient number of risk exposures. The contracts were too

21   few in number because Feedback only issued policies to three Avrahami entities in 2009
22
     and four Avrahami entities in 2010.11 The contracts covered an insufficient number of
23
     risk exposures because they covered only three jewelry stores, two key employees, and
24

25   around thirty-five employees. In comparison, courts have upheld the bona fides of

26   insurance arrangements where the captive insurer, for example, (a) issued 951 policies
27
     11
28     Expert testimony offered at trial set the lowest level for risk distribution at seven associated
     entities.
                                                    62
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 65 of 140



 1   covering more than 750,000 vehicles, 2,000 real estate properties, and 1.3 million
 2
     equipment assets in seven different geographic regions; (b) provided workers’
 3
     compensation, automobile, and general liability policies that covered more than 14,000
 4

 5   employees, 7,100 vehicles, and 2,600 stores in all 50 states; or (c) insured more than

 6   twenty corporations operating more than sixty hospitals with more than 8,500 beds. With
 7
     this in mind, the Defendants knew or should have known that Feedback’s contracts with
 8
     the Avrahamis’ entities could not, without more, distribute risk sufficiently to be
 9

10   considered insurance for federal income tax purposes.         Nonetheless, the Defendants

11   falsely represented to Plaintiffs that these contracts would qualify as insurance for income
12
     tax purposes.
13
            126.     Second, Feedback’s participation in the Pan American program did not
14

15   reinsure third-party risk. This is so because Pan American was not a bona fide insurer for

16   income tax purposes because it involved a circular flow of funds, charged unreasonably
17
     high premiums, and did not negotiate arm’s-length policies. Pan American paid all of the
18
     premiums that it received from the Avrahamis’ entities to another of the Avrahamis’
19

20   entities, Feedback. Pan American charged the Avrahamis’ entities an 80-fold increase in

21   premiums compared to similar, commercially available policies; the policies “insured”
22
     against very rare events that had never occurred before, and Pan American was very
23
     thinly capitalized relative to the exposure of aggregate losses it could theoretically incur.
24

25   Tax professionals like Defendants knew or should have known that these features in Pan

26   American’s structure and operations would disqualify it as an insurance company for
27   income tax purposes.
28

                                                  63
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 66 of 140



 1          127.   Feedback’s policies were not insurance because Feedback did not look like
 2
     an insurance company in the commonly accepted sense. This is examined based on
 3
     whether the company was organized, operated, and regulated as an insurance company;
 4

 5   whether the insurer was adequately capitalized; whether the policies were valid and

 6   binding; whether the premiums were reasonable and the result of an arm’s length
 7
     transaction; and whether claims were paid.         Another problem was that Feedback
 8
     processed claims in an ad-hoc fashion, processed no claims until well into the IRS’s
 9

10   audit, paid stale claims, and invested its assets in loans to related entities. Prior to the

11   issuance of the Captive Insurance policies, the IRS had already indicated in Notices
12
     2002-89 and 2005-49 that it would view loan backs from captives to affiliates of their
13
     parent with suspicion. Moreover, no feasibility study was done to establish the need by
14

15   Plaintiffs for such insurance.

16          128.   Feedback’s policies were drafted by Clark in a sloppy manner and its
17
     premiums (calculated by Rosenbach in accordance with the guidelines given by Clark)
18
     were “utterly unreasonable.” Prior to purchasing Feedback’s policies, the Avrahamis’
19

20   entities spent about $150,000 on insurance. With Feedback, the Avrahamis’ insurance

21   bills soared to more than $1.1 million in 2009 and more than $1.3 million in 2010. And
22
     while the Avrahamis’ entities were paying Pan American and Feedback a little less than
23
     $1.2 million per year, they were also maintaining commercial coverage for less than
24

25   $90,000 a year. The premiums were, in fact, set as instructed by Clark and manipulated

26   to achieve tax benefits, divorced completely from economic reality.
27
28

                                                 64
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 67 of 140



 1          129.   The payments made to Feedback and Pan American were not premiums for
 2
     insurance. As a result, these sums were not deductible for income tax purposes. The
 3
     Avrahamis were held liable for back taxes and interest.12              In summary, as one
 4

 5   commentator has noted, in speaking about the Opinion:

 6                 the court placed great emphasis on the operations and procedures of the
                   captive — as in, did it function and operate in a customary manner one
 7
                   would expect from an insurance company?
 8
                   The court focused on whether the company was organized, operated
 9                 and regulated as an insurance company, whether it was adequately
10                 capitalized, whether policies were valid and binding, whether
                   premiums were reasonable and at arm’s length and whether claims
11                 were paid. What we learned is that the court will focus on the claims
                   process — not only whether claims were filed, but whether they were
12
                   appropriately processed under existing procedures and paid out.
13                                                     ***
                   In addition to claims, the court focused on policies, premiums and
14                 actuarial work. It analyzed the policies and found them to be less than
15                 a model of clarity. The court was confused as to whether the policies were
                   claims made or occurrence policies, as they had elements of both.
16
                   It then looked at the reasonableness of premiums and seemed skeptical of
17
                   how insurance premiums for the Avrahamis rose from $150,000 to $1.1 and
18                 $1.3 million.

19   Steven Miller, “Avrahami Ruling On Microcaptives Offers Little Guidance,” Law360
20
     (Sept. 19, 2017).
21
            130.    Plaintiffs relied upon Clark and the other Defendants for their guidance
22

23   and alleged “expertise” on all matters involving the operations and procedures of the

24   captives.
25

26
27   12
       The Avrahamis avoided penalties on most but not all of their back taxes because the Tax Court
28   found that they reasonably relied in good faith on Hiller when implementing the Captive
     Insurance Strategies.
                                                 65
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 68 of 140



 1          131.   About one month after the issuance of the Opinion, and without any
 2
     advance notice whatsoever, on September 29, 2017, Clark sent a notice to Plaintiffs and
 3
     her other clients entitled “Termination of Captive Services” stating the following:
 4

 5                 I am sorry to announce Clark & Gentry, P.L.L.C. will be closing down its
                   captive operations effective December 31, 2017.
 6
            132.   Despite the foregoing, following the issuance of the Opinion, the
 7

 8   Defendants encouraged the Plaintiffs to continue to litigate in an effort to sustain the tax
 9   benefits of the Captive Insurance Strategies, which they continued to insist were valid
10
     under the Code. They even offered to pay for legal fees incurred in the filing of any post-
11
     trial motions and appeals in an effort to encourage Plaintiffs to do so.
12

13          133.   Plaintiffs, following the Opinion, however, filed their own Motion for
14   Reconsideration (the “Motion to Reconsider”) in which they argued two grounds:
15
                   (1) Feedback Insurance Company, Ltd. (“Feedback”) operated like an
16                 insurance company when it relied upon its qualified advisors; and (2) the
                   insurance policies at issue were claims made, not occurrence policies, with
17
                   clear and consistent terms.
18
     These grounds were submitted in support of the following sole issue:
19

20                 Whether the amounts paid and incurred by Petitioners’ businesses are
                   deductible insurance premiums under I.R.C. § 162.
21
     The Avrahamis relied primarily on the following argument in support of the Motion to
22

23   Reconsider:

24                 The Avrahamis relied upon highly credentialed professionals to operate and
25                 oversee all aspects of Feedback’s insurance business. … Feedback relied
                   upon competent advisors and professionals to ensure it was operated as an
26                 insurance company.
27
28

                                                  66
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 69 of 140



 1          134.   On November 14, 2017, the Tax Court rejected Plaintiffs’ arguments and
 2
     denied their Motion to Reconsider, holding:
 3
                    The question of whether an arrangement looks like insurance doesn’t
 4                 depend on whether those appearances flowed from professional advice but
 5                 what actually happened. Here, some of the key facts were the extreme
                   illiquidity of Feedback’s investment portfolio -- so skewed toward flowing
 6                 funds back to the Avrahamis that it had no other significant investments --
                   and the very telling pattern of receiving claims only after the IRS started an
 7
                   audit.
 8
            135.   Plaintiffs relied on the expertise of their credentialed professionals to
 9

10   properly advise, guide, direct, and operate these highly sophisticated structures and to

11   make sure they are structured, managed, maintained, operated in strict compliance of the
12
     various laws. In this case, the Defendants wrongfully advised the Plaintiffs that the
13
     arrangements they were entering into were the correct and compliant way to run a captive
14

15   insurance company and assured Plaintiffs that they were in the best credentialed

16   professional hands (i.e., the Defendants’) to handle the entire process from A to Z for the
17
     creation and operation of their captive insurance company, including but not limited to
18
     need for the insurance selected, setting of competitive and appropriate premiums, and
19

20   appropriate levels of coverage. Plaintiffs reasonably relied on their trusted advisors to

21   handle all the “red tape” and compliance requirements involved with structuring and
22
     using such a sophisticated structure, as well as to ensure that the resulting tax deductions
23
     were supported by business purpose and economic substance.
24

25          136.   The Defendants continued to aggressively advise Plaintiffs to appeal the

26   Opinion, but Plaintiffs have instead chosen to file this suit and seek damages and other
27   recovery from the Defendants for their unlawful acts and omissions, as set out herein.
28

                                                 67
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 70 of 140



 1                                              IV.
 2                              CONSPIRACY ALLEGATIONS
 3
            137.   Each of the Defendants and the Other Participants involved in the Captive
 4
     Insurance Strategies executed by Plaintiffs conspired with one another to design,
 5

 6   promote, sell, and implement the Captive Insurance Strategies for the purpose of
 7   receiving and splitting substantial fees (the “Defendants’ Arrangement”). The receipt of
 8
     those fees was the primary, if not sole, motive in the development and execution of the
 9
     Captive Insurance Strategies. Further, the amount of fees earned by the Defendants and
10

11   the Other Participants was not tied to or reflective of the amount of time and effort they
12   expended in providing tax, investment, legal or accounting services, but rather was a flat
13
     fee. The Defendants and the Other Participants designed the Captive Insurance Strategies
14
     and unlawfully agreed to provide a veneer of legitimacy to each other’s opinions on the
15

16   lawfulness and tax consequences of the Captive Insurance Strategies.

17          138.   The Defendants and the Other Participants aggressively put their scheme
18
     into action. The Defendants and the Other Participants fraudulently solicited their own
19
     clients to enter into the Captive Insurance Strategies. The Defendants, directly or through
20
21   the Other Participants, identified the Plaintiffs (and other successful individuals) as

22   potential clients based on their knowledge of their finances.        The clients became
23
     “targets”. And in the end, the Plaintiffs, like so many other clients, became “victims” of
24
     corporate greed.
25

26          139.   The receipt of fees and pecuniary gain from those fees was the primary

27   motive for the Defendants’ and the Other Participants’ conduct; the provision of
28
     professional services to clients was merely an incidental byproduct of, not a motivating
                                                 68
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 71 of 140



 1   factor for, the Defendants’ conduct alleged herein. Further, the Defendants’ Arrangement
 2
     gave each of the participating Defendants and the Other Participants a significant
 3
     pecuniary interest in the advice and professional services they would render.
 4

 5          140.   The Defendants and the Other Participants had a financial, business and

 6   property interest in inducing the Plaintiffs, as well as other clients, to enter into the
 7
     Captive Insurance Strategies, and to do so, fraudulently promised, opined and assured
 8
     that the Captive Insurance would legally reduce Plaintiffs’ income taxes while providing
 9

10   bona fide insurance.

11          141.   The Defendants and the Other Participants entered into the Defendants’
12
     Arrangement, whereby they agreed and had a meeting of the minds that they would
13
     solicit each other’s clients and cooperate to execute the Captive Insurance Strategies.
14

15          142.   Here, the Defendants and the Other Participants conspired to perpetrate a

16   fraud on Plaintiffs, each with knowledge of the object of the conspiracy. Each of the
17
     Defendants and the Other Participants had particular roles and responsibilities in
18
     connection with the design, marketing, sale, and implementation of the respective
19

20   Captive Insurance Strategies. In addition, the Defendants and the Other Participants

21   authorized, ratified and/or affirmed the fraudulent misrepresentations and/or omissions
22
     made by each of the Defendants’ and the Other Participants. Each Defendant committed
23
     at least one overt act in furtherance of the unlawful conspiracy.
24

25                                                V.

26                                   CLASS ALLEGATIONS

27          143.   Plaintiffs bring this action on their own behalf and, pursuant to Rule
28
     23(b)(l)(A), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure, as a class action
                                                  69
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 72 of 140



 1   on behalf of themselves and the nationwide class of all persons (the “Class Members,”
 2
     the “alleged class” or the “Class”) defined below against Defendants Clark, Clark &
 3
     Gentry, Hiller, Fennemore, Rosenbach, ACR, RMS, Heritor, and Pan American
 4

 5   (collectively the “Class Defendants”):

 6          All Persons who, from January 1, 2005 to the present, inclusive were
            assessed back-taxes, penalties, and/or interest by the Internal Revenue
 7
            Service as a result of their involvement, either directly or indirectly through
 8          an ownership stake in another entity, in a Captive Insurance Strategy
            designed, marketed, sold, implemented or managed by Clark and/or Clark
 9          & Gentry or its predecessors. Excluded from the Class are: Defendants;
10          Defendants’ parents, subsidiaries, and affiliates; anyone receiving referral
            fees for the plans; and federal governmental entities.
11
            144.   Plaintiffs believe that the Class consists of hundreds if not thousands of
12

13   Class Members geographically dispersed throughout the United States such that joinder is
14   impracticable. These Class Members may be identified from information and records
15
     maintained by the Class Defendants, or third parties.
16
            145.   The Individual Plaintiffs and the Class Members each and all have tangible
17

18   and legally protectable interests at stake in this action.

19          146.   The claims of the Individual Plaintiffs and the Class Members have a
20
     common origin and share a common basis. The claims of all Class Members originate
21
     from the same fraudulent transaction predicated by the Class Defendants.
22

23          147.   The Individual Plaintiffs state a claim for which relief can be granted that is

24   typical of the claims of the Class Members. Thus, the class representatives have been the
25
     victims of the same illegal acts as each member of the class.
26
27
28

                                                    70
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 73 of 140



 1          148.   If brought and prosecuted individually, each of the Class Members would
 2
     necessarily be required to prove the instant claim upon the same material and substantive
 3
     facts, upon the same remedial theories and would be seeking the same relief.
 4

 5          149.   The claims and remedial theories pursued by the Individual Plaintiffs are

 6   sufficiently aligned with the interests of the Class Members to ensure that the universal
 7
     claims of the alleged class will be prosecuted with diligence and care by the Plaintiffs as
 8
     representatives of the Class.
 9

10          150.   There are questions of law and fact common to the alleged class. Such

11   common questions include, inter alia:
12
                      a. Whether the Class Defendants and the Other Participants defrauded
13                       Plaintiffs by advising and recommending, often in writing, that
                         Plaintiffs and members of the Class engage in illegal and abusive tax
14                       shelters, the Captive Insurance Strategies;
15
                      b. Whether the Class Defendants and the Other Participants defrauded
16                       Plaintiffs by advising Plaintiffs and members of the Class, often in
                         writing, that the premiums, fees, and expenses of the Captive
17
                         Insurance Strategies were deductible under the Internal Revenue
18                       Code;

19                    c. Whether the Class Defendants and the Other Participants defrauded
                         Plaintiffs by advising Plaintiffs and members of the Class, often in
20
                         writing, that the captive insurance companies would comply with
21                       Section 831(b) of the Internal Revenue Code and therefore would
                         not pay taxes on the premiums they received;
22
                      d. Whether the Class Defendants and the Other Participants defrauded
23
                         Plaintiffs by advising Plaintiffs and members of the Class, often in
24                       writing, that the captive insurance companies that the Class
                         Defendants formed, operated, and managed in connection with the
25                       Captive Insurance Strategies would be operated as normal insurance
26                       companies and that the products they were purchasing would be
                         considered as insurance under the Internal Revenue Code;
27
                      e. Whether the Class Defendants and the Other Participants defrauded
28
                         Plaintiffs by advising Plaintiffs and members of the Class, often in
                                                 71
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 74 of 140



 1                   writing, that circular cash flows between them and the captive
                     insurance companies the Class Defendants formed, operated, and
 2
                     managed in connection with the Captive Insurance Strategies
 3                   complied with all applicable tax and insurance laws, rules,
                     regulations, common law doctrines, and court decisions;
 4

 5                f. Whether the Class Defendants and the Other Participants defrauded
                     Plaintiffs by advising Plaintiffs and members of the Class, often in
 6                   writing, that the Captive Insurance Strategies the Class Defendants
                     and the Other Participants advised Plaintiffs and members of the
 7
                     Class to execute complied with the applicable tax and insurance
 8                   laws, rules, regulations, common law doctrines, and published court
                     decisions;
 9

10                g. Whether the Class Defendants and the Other Participants defrauded
                     Plaintiffs and members of the Class by advising Plaintiffs and
11                   members of the Class, often in writing, that the premium prices of
                     the captive insurance companies were calculated through actuarially
12
                     sound methods;
13
                  h. Whether the Class Defendants and the Other Participants conspired
14                   and/or aided and abetted each other in furtherance of the unlawful
                     acts alleged herein and incorporated by reference;
15

16                i. Whether the Class Defendants and the Other Participants engaged in
                     a pattern of racketeering activity in violation of RICO and/or
17                   Arizona’s RICO statute (“Arizona RICO”) codified at A.R.S. §13-
18                   2301, et seq. based on the unlawful acts alleged herein and
                     incorporated by reference;
19
                  j. Whether the Class Defendants’ and the Other Participants’ overt
20
                     and/or predicate acts in furtherance of the conspiracy and/or aiding
21                   and abetting, based on the unlawful acts alleged herein and
                     incorporated by reference, resulted in or proximately caused and
22                   causes injury to the Plaintiffs’ and Class Members’ business or
23                   property or irreparably harmed and harms the Plaintiffs and the
                     alleged class and if so, the appropriate relief to which they are
24                   entitled;
25
                  k. Whether the Class Defendants’ acts, practices, and representations,
26                   based on the unlawful acts alleged herein and incorporated by
                     reference, constitute violations of applicable law for which Plaintiffs
27                   and the Class Members are entitled to recover restitution or damages
28                   or for which disgorgement of ill-gotten monies is appropriate;

                                             72
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 75 of 140



 1                    l. Whether the Class Defendants’ actions, based on the unlawful acts
                         alleged herein and incorporated by reference, constitute mail and/or
 2
                         wire fraud; and
 3
                      m. Whether the Class Defendants have been unjustly enriched through
 4                       the unlawful acts alleged herein and incorporated by reference.
 5
            151.   Adjudications with respect to individual members of the Class would, as a
 6
     practical matter, be dispositive of the interests of the other Class Members who are not
 7

 8   parties to the action or could substantially impair or impede their ability to protect their

 9   interests.
10
            152.   The Class Defendants have acted or refused to act on grounds generally
11
     applicable to the Class, making appropriate final relief with respect to the Class as a
12

13   whole. The prosecution of separate actions by individual members of the Class would

14   create a risk of inconsistent or varying adjudications with respect to individual members
15
     of the alleged Class which would establish incompatible standards of conduct for the
16
     party opposing the Class. Such incompatible standards, inconsistent or varying
17

18   adjudications on what, of necessity, would be the same essential facts, proof and legal

19   theories, would create and allow to exist inconsistent and incompatible rights within the
20
     Class. Further, the failure to permit this cause to proceed as a class action under Rule
21
     23(b)(1)(A) would be contrary to the beneficial and salutary public policy of judicial
22

23   economy in avoiding a multiplicity of similar actions. The Plaintiffs also allege that

24   questions of law and fact applicable to the Class predominate over individual questions
25
     and that a class action is superior to other available methods for the fair and efficient
26
     adjudication of the controversy. Therefore, certification is appropriate under Rule
27
28

                                                 73
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 76 of 140



 1   23(b)(3). Failure to permit this action to proceed under Rule 23 would be contrary to the
 2
     public policy encouraging the economies of attorney and litigant time and resources.
 3
               153.   The named Plaintiffs allege that they are willing and prepared to serve the
 4

 5   Court and proposed Class in a representative capacity with all of the obligations and

 6   duties material thereto.
 7
               154.   The self-interests of the named Class representatives are co-extensive with
 8
     and not antagonistic to those of the absent Class Members. The proposed representatives
 9

10   will undertake to well and truly protect the interests of the absent Class Members.

11             155.   The named Plaintiffs have engaged the services of counsel indicated below.
12
     Plaintiffs’ counsel are experienced in complex class litigation involving inter alia tax and
13
     insurance issues and will adequately prosecute this action and will assert, protect, and
14

15   otherwise represent well the named Class representatives and absent Class Members.

16             156.   A class action is superior to other available methods for the fair and
17
     efficient adjudication of this controversy since joinder of all members of the Class is
18
     impracticable. There will be no difficulty in the management of this action as a class
19

20   action.

21             157.   The Plaintiffs will fairly and adequately protect the interest of the Class and
22
     have no interests adverse to or which directly and irrevocably conflict with the interests
23
     of other Class Members.
24

25                                                VI.

26                ALLEGATIONS RELATING TO RICO AND ARIZONA RICO

27             158.   Plaintiffs are “persons” within the meaning of 18 U.S.C. § 1964(c) and
28
     A.R.S. § 12-2314.04(A).
                                                     74
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 77 of 140



 1          159.   At all times relevant hereto, each of Plaintiffs and the Defendants were and
 2
     are “persons” within the meaning of 18 U.S.C. § 1961(3).
 3
     A.     Enterprise
 4

 5          160.   Plaintiffs are “persons” within the meaning of 18 U.S.C. §1964(c) and

 6   A.R.S. §13-2314.04(A).
 7
            161.   At all times relevant hereto, each of Plaintiffs and the Defendants were and
 8
     are “persons” within the meaning of 18 U.S.C. §1961(3).
 9

10   A.     Enterprise

11          162.   An enterprise need not be a specific legal entity but rather may be “any
12   union or group of individuals associated in fact although not a legal entity.”
13
            163.   In this case, the enterprise (“Enterprise”) for RICO and Arizona RICO
14
     purposes consists of (1) the Defendants; (2) the Other Participants; and (3) all other
15

16   persons and entities that solicited persons to participate in Clark and Clark & Gentry’s

17   Captive Insurance Strategies Arrangement (sometimes referred to as the “Arrangement”)
18
     for the alleged purpose of generating and sharing fees and commissions generated from
19
     the Captive Insurance Strategies and alleged tax liability reduction it purported to
20
21   provide.

22          164.   These individuals and entities individually and through their agents
23
     represented to their victims that the Arrangement qualified as bona fide arrangements
24
     under IRC §831(b) and could support deductions under 26 USC § 162(a) and Sec. 1.162-
25

26   1(a), Income Tax Regs. In reality, the Arrangement did not qualify under these Code

27   sections and could not support the promised tax benefits. The plan was devised solely to
28
     facilitate the sale of insurance policies and the provision of administrative, investment
                                                  75
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 78 of 140



 1   and professional services that would generate significant fees and commissions to the
 2
     Defendants. The Defendants and the Other Participants have made millions of dollars
 3
     orchestrating the Arrangement.
 4

 5          165.   Defendants sought out as clients those persons, like Plaintiffs and other

 6   Class Members, that had high taxable income, owned businesses, and had significant
 7
     cash flow available to fund such policies; these clients were then “sold on” Defendants’
 8
     design of how to promote, sell, structure, and capitalize on the Arrangement for the main
 9

10   purposes of providing significant revenue for Defendants. There was no lawful criteria

11   followed by the Defendants in establishing Plaintiffs’ insurable risk, their limits of
12
     coverage, or what insurable risks could not be purchased in the normal insurance
13
     marketplace at competitive prices. The intent by the Defendants was to unlawfully
14

15   promote and sell the Arrangement for huge and unlawful fees and premiums.

16          166.   Captive insurance structures are highly sophisticated and complicated with
17
     complex tax and other regulatory requirements. As such, captive insurance entails
18
     enormous operational challenges including, but not limited to (i) properly insuring real
19

20   business risk and then following the requirements for sharing and shifting risk via

21   reinsurance, (ii) using the reserve funds maintained under the policy within guidelines,
22
     and (iii) structuring reinvestment vehicles to properly manage and protect those assets so
23
     that if and when claims are made, indemnity payments can be issued for properly
24

25   documented and timely claims. None of these characteristics were present in the Captive

26   Insurance Strategies that the Defendants convinced the Plaintiffs and the Class members
27   to execute.
28

                                                76
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 79 of 140



 1          167.   The Defendants and the Other Participants engaged in a common plan,
 2
     transaction and course of conduct described herein in connection with the design,
 3
     promotion and sale of Captive Insurance Strategies Arrangements, pursuant to which they
 4

 5   knowingly or recklessly engaged in acts, transactions, practices and a course of business

 6   that operated as a fraud upon the Plaintiffs and the Class, the primary purpose and effect
 7
     of which was to generate huge and unlawful fees and commissions by fraudulently
 8
     selling a series of transactions under the guise of selling “insurance” as part of the
 9

10   defective tax products at issue in this case—the Captive Insurance Strategies.

11          168.   While the Defendants and the Other Participants participated in the
12
     Enterprise and were a part of it, the Defendants and the Other Participants also had an
13
     existence separate and distinct from the Enterprise.
14

15          169.   Defendants and the Other Participants maintained an interest in and control

16   of the Enterprise and also conducted or participated in the conduct of the affairs of the
17
     Enterprise through a pattern of racketeering activity.
18
            170.   Defendants and the Other Participants’ control and participation in the
19

20   Enterprise were necessary for the successful operation of Defendants’ scheme. The

21   Enterprise had an ascertainable structure separate and apart from the pattern of
22
     racketeering activity in which the Defendants engaged.
23
     B.     Operation of the RICO Enterprise
24

25          171.   Microcaptive insurance plans caught the attention of unscrupulous

26   professionals for three reasons: (1) such plans allegedly could be funded with tax
27
28

                                                  77
      Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 80 of 140



 1   deductible contributions13; (2) the rules involved were highly technical and thus unlikely
 2
     to be understood by laypersons, like the Plaintiffs and members of the Class, who were
 3
     thus also unlikely to question the advice being offered by alleged experts in the area; and
 4

 5   (3) an unlimited number of “insureds” could participate.

 6          172.   Tax deductible captive insurance arrangements are allowed for businesses
 7
     that meet certain requirements, such as those that have atypical insurance needs that are
 8
     very costly or non-existent in the commercial insurance marketplace. However, captive
 9

10   insurance is not tax deductible in every case simply because the insured generates

11   revenue and forms a captive. Promoters of Captive Insurance Strategies can mimic
12
     legitimate tax deductible captive insurance arrangements by creating a voluminous paper
13
     trail and referencing tax code sections that convince their clients that the transactions are
14

15   valid. This “illusion of validity” is what the Defendants fraudulently used to persuade

16   and mislead the Plaintiffs to agree to participate in Captive Insurance Strategies:
17
     Defendants described a simple scheme, saying the right things to get the structure in
18
     place, and minimizing the actual operations of the Captive Insurance Strategy.
19

20          173.   The Defendants in this case (as well as the Other Participants) had to make

21   premiums appear as a tax-deductible expense to the “participants” and as a microcaptive
22
     insurance arrangement plan to the IRS. Defendants also had to constantly forage for
23
     clients who could pay thousands of dollars annually for several years into such unlawful
24

25   arrangements.

26
     13
       The Defendants and Other Participants represented to Plaintiffs and members of the Class that
27   they would receive an ordinary income deduction for the premium and the premium would not
     be taxed at the captive insurance level; any subsequent distributions of these funds supposedly
28   would be taxed at capital gains rates as a qualified dividend.

                                                   78
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 81 of 140



 1          174.   Each of these participants were vital to the implementation of the Captive
 2
     Insurance Strategies, played an important role in the success of the Enterprise, and either
 3
     controlled the Enterprise or knowingly implemented the decisions of others in the
 4

 5   Enterprise:

 6                    a. Clark and Clark & Gentry. Clark and her law firm Clark & Gentry
                         were responsible for creating, designing, establishing, and managing
 7
                         the microcaptive insurance arrangements. Through a referral
 8                       network of professional advisors, including Hiller, McEntee, and
                         others, Clark and/or Clark & Gentry systematically identified clients
 9                       like Plaintiffs and other members of the Class, who they then
10                       induced into entering into captive insurance arrangements. To
                         induce clients to enter into these transactions, Clark and Clark &
11                       Gentry commissioned actuarial studies using RMS, ACR,
                         Rosenbach and other firms and individuals to produce the actual
12
                         studies. These studies were designed to create and did create a
13                       veneer of legitimacy for the Captive Insurance Strategies. In
                         addition, Clark and/or Clark & Gentry made numerous false and
14                       misleading misrepresentations and omissions in letters, emails, pitch
15                       materials, invoices, applications, and through other communications
                         to induce clients to enter into the Captive Insurance Strategies.
16                       These misrepresentations and omissions include those described in
                         paragraphs 96-108, supra. Once Clark and/or Clark & Gentry
17
                         secured a client, it used a network of employees, affiliated entities,
18                       and other individuals and entities, including other Defendants and
                         the Other Participants, to implement the Captive Insurance
19                       Strategies. These efforts included, among other things, retaining
20                       RMS, ACR, Rosenbach and others to prepare the actuarial reports,
                         filing regulatory materials on behalf of the captive, retaining Heritor
21                       to manage the captive, and advising Plaintiffs on which policies to
                         implement, premium pricing, processing claims, and tax issues.
22

23                    b. McEntee and McEntee & Associates. Craig McEntee and McEntee
                         & Associates, P.C., had been the Avrahamis’ trusted CPAs for about
24                       twenty-five years prior to implementation of the Captive Insurance
25                       Strategies. McEntee & Associates, was a full-service accounting
                         firm employing six full-time employees, primarily dealing with tax
26                       issues and the preparation of tax returns. McEntee & Associates,
                         also provided bookkeeping services. McEntee recommended that the
27                       Avrahamis consult with Hiller for expertise in tax law and Clark for
28                       her expertise in captive insurance. McEntee, McEntee & Associates,

                                                 79
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 82 of 140



 1                   and Hiller were the front-line promoters of the Plan. McEntee and
                     McEntee & Associates prepared and signed the tax returns for
 2
                     Plaintiffs in connection with the Captive Insurance Strategies and
 3                   advised Plaintiffs to sign and file these returns.
 4                c. Hiller and Fennemore & Craig. Hiller and his firm Fennemore were
 5                   co-counsel to Clark in establishing the Captive Insurance Strategies.
                     In this capacity, Hiller was instrumental in referring the Avrahamis
 6                   to Clark and working with Clark to convince the Avrahamis to enter
                     into the Captive Insurance Strategies. He also provided the legal
 7
                     “stamp of approval” for these strategies in the form of his oral legal
 8                   opinion that purported to approve of the tax benefits of the
                     microcaptive insurance arrangements.
 9

10                d. RMS: RMS provided a variety of actuarial services relating to
                     feasibility studies, pricing and rate filings, and actuarial reports.
11                   Here, prior to 2009, RMS provided reports at the request of Clark
                     and Clark & Gentry that purported to establish the actuarial bona
12
                     fides of the Captive Insurance Strategies. In actuality, these reports
13                   simply reverse-engineered policies and premium pricing to target the
                     Section 831 annual premium limits for microcaptive insurance
14                   companies.        These reports contained numerous material
15                   misrepresentations and omissions, and RMS knew that the reports
                     contained material misrepresentations and omissions. RMS knew its
16                   reports were being used to create the false impression that captives
                     were actuarially sound when, in fact, they were not.
17

18                e. ACR and Rosenbach: Rosenbach and his firm ACR, like, RMS
                     provided a variety of actuarial services relating to feasibility studies,
19                   pricing and rate filings, and actuarial reports.           After 2008,
20                   Rosenbach and ACR provided reports at the request of Clark and
                     Clark & Gentry that purported to establish the actuarial bona fides of
21                   the Captive Insurance Strategies. In actuality, these reports simply
                     reverse-engineered policies and premium pricing to target the
22
                     Section 831 annual premium limits for microcaptive insurance
23                   companies.        These reports contained numerous material
                     misrepresentations and omissions, and Rosenbach and ACR knew
24                   that the reports contained material misrepresentations and omissions.
25                   Rosenbach and ACR also knew their reports were being used to
                     create the false impression that captives were actuarially sound
26                   when, in fact, they were not. In addition, ACR and Rosenbach were
                     not independent. During the timeframe at issue, many, and in some
27                   years, almost all of ACR and Rosenbach’s work came from Clark.
28

                                             80
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 83 of 140



 1                    f. Heritor: Feedback, under Clark’s control, retained Heritor, a St. Kitts
                         company, to assist Feedback with general management, monitor
 2
                         compliance with Kittian regulations, apply for licenses, and process
 3                       claims. And from 2007 through 2015, Heritor provided these
                         services in St. Kitts. Heritor is owned by Robin Trevors and charged
 4                       annual fees to Feedback in excess of $3000.00. In addition to
 5                       Heritor, Robin Trevors also owned the company that managed Pan
                         American. Heritor knew that it provided general management,
 6                       compliance, licensure, and claims processing services to Plaintiffs
                         and other Members of the Class to create the false impression that
 7
                         microcaptives established by Clark, like Feedback, were bona fide
 8                       insurance companies when they were not.
 9                    g. Pan American: Pan American was incorporated in January 2009 in
10                       St. Kitts and was an insurer licensed in and regulated by the Island
                         of Nevis. It insured risks for Plaintiffs and other members of the
11                       Class, and then reinsured a portion of those risks with individual
                         captive insurers. Pan American did not adequately reinsure risk for
12
                         the captives formed, managed, and administered by Clark. Pan
13                       American knew that its quota-share program would not adequately
                         reinsure risk because it lacked sufficient independent risk exposure
14                       and was undercapitalized. Because Pan American did not offer a
15                       bona fide reinsurance pool for redistributing risk, the captive
                         insurers participating in the Pan American Pool were not providing
16                       bona fide insurance to their insureds. Accordingly, these captive
                         insurers could not obtain favorable tax treatment under Section
17
                         831(b), a result that Pan American knew would follow from its
18                       failure to reinsure risk properly. Pan American’s role in the
                         Enterprise provided a veneer of legitimacy to the Captive Insurance
19                       Strategies without offering any actual insurance benefits.
20
           175.   There is no question that the Defendants intended to commit wire and/or
21
     mail fraud in connection with the promotion and operation of the Captive Insurance
22

23   Strategies because the IRS has made it clear that any deductions for money put into such

24   plans as premiums would be disallowed. It is also clear that Defendants’ racketeering
25
     activity in creating, designing, establishing, promoting, and vouching for the Captive
26
     Insurance Strategies involved numerous false and misleading misrepresentations and
27
28   omissions that amount to a scheme or artifice to defraud.

                                                 81
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 84 of 140



 1          176.    Unfortunately, the “participants” (i.e., the Plaintiffs and the Class) have
 2
     been deemed by the IRS to have invested in an “abusive tax shelter,” have been assessed
 3
     back taxes, penalties, and/or interest by the IRS for the underpayment of taxes due to
 4

 5   filing tax returns reflecting the promised tax benefits of the Captive Insurance Strategies

 6   Arrangement, and have incurred substantial amounts of additional accounting and legal
 7
     fees in connection with the IRS investigation of their tax returns and the Tax Court
 8
     proceedings.
 9

10          177.    Taxpayers like the Plaintiffs, who were fully reliant on the advice and

11   representations of the credentialed professionals like Defendants that promoted, sold,
12
     structured, and established the Captive Insurance Strategies Arrangement, were
13
     “collateral damage” of the Defendants’ scheme to extract fees and commissions.
14

15   Plaintiffs were fully reliant on the credentialed professionals like Defendants who

16   promoted, sold, and structured the Captive Insurance Strategies Arrangements and trusted
17
     they were being advised, counseled and directed by those professionals who said they
18
     were experts or highly experienced with these types of structures. Defendants received
19

20   large amounts of fees, commissions and had access to pooled funds for tax free loans and

21   potential personal use/gain while at all times assuring Plaintiffs they were in full
22
     compliance with the applicable IRS guidelines and the compliance and operational
23
     requirements that were applicable.
24

25          C.      Predicate Acts

26          178.    With respect to the activities alleged herein, the Defendants and Other
27   Participants acted at all times with malice toward the Plaintiffs and the Class, intending to
28

                                                  82
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 85 of 140



 1   engage in the conduct complained of for the benefit of Defendants and with knowledge
 2
     that such conduct was unlawful. Such conduct was done with actionable wantonness and
 3
     reckless disregard for the rights of Plaintiffs and the Class, as well as the laws to which
 4

 5   the Defendants are subject, the same amounting to actionable wantonness.

 6          179.   With respect to the activities alleged herein, each Defendant and Other
 7
     Participant agreed to the operation of the transaction or artifice to deprive Plaintiffs and
 8
     the Class of property interests. In furtherance of these agreements, each Defendant also
 9

10   agreed to interfere with, obstruct, delay or affect interstate commerce by attempting to

11   obtain and/or actually obtaining property interests to which the Defendants were not
12
     entitled.
13
            180.   With respect to the overt acts and activities alleged herein, each Defendant
14

15   conspired with each other, the Other Participants, and with others not named as

16   Defendants in this Complaint, to violate 18 U.S.C. §1962(c) and A.R.S. §§13-2312, all in
17
     violation of 18 U.S.C. §1962(d) and Arizona law. Each Defendant also agreed and
18
     conspired with each other Defendant to participate, directly or indirectly, in interfering
19

20   with, obstructing, delaying or affecting commerce by attempting to obtain and/or actually

21   obtaining property interests to which the Defendants were not entitled.
22
            181.   The numerous predicate acts of wire and/or mail fraud in addition to other
23
     fraudulent acts, are part of separate fraudulent transactions by Defendants designed to
24

25   defraud the Individual Plaintiffs and the Class of money and property interests under

26   false pretenses. As victims of these unlawful patterns of illegal activity, Plaintiffs and
27   members of the Class have and continue to suffer losses as a result of these activities.
28

                                                 83
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 86 of 140



 1   The acts which caused injuries to the Plaintiffs and members of the Class were performed
 2
     for financial gain.
 3
            182.   In carrying out the overt acts and fraudulent transactions described above,
 4

 5   the Defendants engaged in, inter alia, conduct in violation of federal laws, including 18

 6   U.S.C. §§1343-1346, and 18 U.S.C. §1961 et seq. They also violated A.R.S. §§13-2312
 7
     and 13-2301 et seq.
 8
            183.   Section 1961(1) of RICO provides that “racketeering activity” means any
 9

10   act indictable under any of the following provisions of Title 18, United States Code:

11   §1343 (relating to wire fraud) and §1346 (relating to scheme or artifice to defraud).
12
            184.   Section 13-2301(D)(4) of the Arizona Revised Statutes provides that
13
     “[r]acketeering means any act, including any preparatory or completed offense, that is
14

15   chargeable or indictable under the laws of the state or country in which the act occurred

16   and, if the act occurred in a state or country other than this state, that would be chargeable
17
     or indictable under the laws of this state if the act had occurred in this state.”
18
     Racketeering is further defined to include only those acts that are punishable by
19

20   imprisonment of one year or more that involve one of 27 categories of offenses. Among

21   these offenses are those involving “[a] scheme or artifice to defraud.”
22
            D.     Violations of 18 U.S.C. § 1343 and A.R.S. §13-2301(D)(4)
23
            185.   Plaintiffs repeat and reallege each and every prior allegation in this
24
     Complaint as if fully set forth herein.
25

26          186.   For the purpose of executing and/or attempting to execute their transaction

27   to defraud and to obtain money by means of false pretenses, representations or promises,
28
     the Defendants and their co-conspirators, in violation of 18 U.S.C. §1343, transmitted
                                                  84
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 87 of 140



 1   and received by wire and/or mail matter and things therefrom including but not limited to
 2
     contracts, instructions, correspondence, funds, and other transmittals.
 3
            187.   Defendants’ violations of 18 U.S.C. §1343 are too numerous to list
 4

 5   exhaustively. However, the acts described in paragraphs 96-108, supra, provide, by way

 6   of illustration but not limitation, representative examples of Defendants’ 18 U.S.C. §1343
 7
     violations.
 8
            188.   Each of the invoices, letters, emails, applications, and tax forms that
 9

10   Defendants sent by wire and/or mail to Plaintiffs and members of the Class served at least

11   two roles in the Enterprise. First, these documents, standing alone, were fraudulent.
12
     Defendants knew the tax treatment contemplated by their communications was
13
     inaccurate. Defendants also knew that they were not providing actual insurance to
14

15   Plaintiffs and members of the Class, contrary to representations in the engagement letters

16   and on the face of the invoices. Second, in addition to being fraudulent standing alone,
17
     these documents were used to advance the fraudulent scheme that Defendants perpetrated
18
     on Plaintiffs and the Class.
19

20          189.   Defendants’ efforts in connection with executing or attempting to execute

21   their transactions to defraud and to obtain money by means of false pretenses,
22
     representations or promises, including without limitation acts done in violation of 18
23
     U.S.C. § 1343 also violated A.R.S. §13-2301(D)(4) because these acts amounted to a
24

25   scheme or artifice to defraud for financial gain.

26          190.   In those matters and things sent or delivered by wire, through other
27   interstate electronic media, and/or by mail Defendants and their co-conspirators falsely
28

                                                  85
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 88 of 140



 1   and fraudulently misrepresented and fraudulently suppressed material facts from
 2
     Plaintiffs and the Class as described above, in violation of 18 U.S.C. § 1343. These acts,
 3
     in addition to false and fraudulent misrepresentations communicated outside the interstate
 4

 5   wire and mail systems, also violated A.R.S. §13-2301(D)(4). Defendants’ fraudulent

 6   statements and omissions include but are not limited to the following:
 7
                       (1)      Orchestrating the design, development, implementation,
 8                              operation, and management of the Captive Insurance
                                Strategies;
 9
                       (2)      Advising Plaintiffs and the members of the Class to engage in
10
                                the Captive Insurance Strategies;
11
                       (3)      Advising and recommending that Plaintiffs and members of
12                              the Class to engage in illegal and abusive tax shelters, the
                                Captive Insurance Strategies;
13

14                     (4)      Failing to advise Plaintiffs and members of the Class that the
                                Captive Insurance Strategies were illegal and abusive tax
15                              shelters;
16                     (5)      Failing to disclose existing published authority that indicated
17                              that the purported tax of the Captive Insurance Strategies
                                were improper and not allowable for federal income tax
18                              purposes;
19                     (6)      Advising Plaintiffs and members of the Class that the Captive
20                              Insurance Strategies the Defendants and the Other
                                Participants advised Plaintiffs and members of the Class to
21                              execute complied with the applicable tax and insurance laws,
                                rules, regulations, common law doctrines, and published court
22
                                decisions;
23
                       (7)      Failing to advise Plaintiffs and members of the Class that the
24                              Captive Insurance Strategies the Defendants and the Other
                                Participants advised Plaintiffs and members of the Class to
25
                                execute did not comply with the applicable tax and insurance
26                              laws, rules, regulations, common law doctrines, and published
                                court decisions;
27
                       (8)      Failing to advise Plaintiffs and members of the Class that
28
                                various common law doctrines, including the economic
                                                 86
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 89 of 140



 1                         substance, business purpose, step transaction, and sham
                           transaction doctrines, would disallow the tax benefits of the
 2
                           Captive Insurance Strategies;
 3
                   (9)     Failing to advise Plaintiffs and members of the Class that the
 4                         Captive Insurance Strategies lacked the required business
                           purpose and economic substance;
 5

 6                (10)     Advising Plaintiffs and the members of the Class that the
                           policies issued by their Captive Insurance Strategies
 7                         constituted insurance and therefore created lawful tax benefits
                           for the Captive Insurance Company and the insured;
 8

 9                (11)     Recommending, instructing, and advising Plaintiffs and
                           members of the Class that they would receive substantial tax
10                         advantages by entering into policies with the captive insurer
                           as part of the Captive Insurance Strategies;
11

12                (12)     Advising Plaintiffs and members of the Class that the Captive
                           Insurance Companies complied with Section 831(b) of the
13                         Internal Revenue Code and therefore the premiums paid to
                           the captive insurance companies would be tax deductible;
14

15                (13)     Failing to advise Plaintiffs and members of the Class that the
                           Captive Insurance Companies did not comply with Section
16                         831(b) of the Internal Revenue Code and therefore the
                           premiums paid to the captive insurance companies would not
17
                           be tax deductible;
18
                  (14)     Advising Plaintiffs and members of the Class that the captive
19                         insurance companies complied with Section 831(b) of the
                           Internal Revenue Code and therefore the Captive Insurance
20
                           Company would not pay taxes on the premiums received;
21
                  (15)     Failing to advise Plaintiffs and members of the Class that the
22                         captive insurance companies would not comply with Section
                           831(b) of the Internal Revenue Code and therefore the
23
                           Captive Insurance Company would pay taxes on the
24                         premiums received;

25                (16)     Advising Plaintiffs and members of the Class that the captive
                           insurance companies that Defendants formed, operated, and
26
                           managed in connection with the Captive Insurance Strategies
27                         would be operated as normal insurance companies;

28

                                           87
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 90 of 140



 1                (17)     Failing to advise Plaintiffs and members of the Class that the
                           captive insurance companies that Defendants formed,
 2
                           operated, and merged and in connection with the Captive
 3                         Insurance Strategies would not be operated as normal
                           insurance companies;
 4
                  (18)     Advising Plaintiffs and members of the Class that the captive
 5
                           insurance companies Defendants formed, operated, and
 6                         managed in connection with the Captive Insurance Strategies
                           would fall within a safe harbor provision of Section 831(b) of
 7                         the Internal Revenue Code;
 8
                  (19)     Failing to advise Plaintiffs and members of the Class that the
 9                         captive insurance companies Defendants formed, operated,
                           and managed in connection with the Captive Insurance
10                         Strategies would not fall within any safe harbor provision of
11                         Section 831(b) of the Internal Revenue Code;

12                (20)     Advising Plaintiffs and members of the Class that the Captive
                           Insurance Strategies involved the purchase of bona fide
13                         insurance;
14
                  (21)     Failing to advise Plaintiffs and members of the Class that the
15                         Captive Insurance Strategies did not involve the purchase of
                           bona fide insurance;
16
                  (22)     Advising Plaintiffs and the members of the Class that the
17
                           Captive Insurance Strategies provided insurance coverages
18                         that were highly rated by the insurance industry;

19                (23)     Failing to advise Plaintiffs and the members of the Class that
                           the Captive Insurance Strategies provided insurance
20
                           coverages that were not highly rated by the insurance
21                         industry;

22                (24)     Advising Plaintiffs and members of the Class that the Captive
                           Insurance Strategies covered gaps in commercial coverage for
23
                           material risks facing Captive Insurance Strategy clients;
24
                  (25)     Failing to advise Plaintiffs and members of the Class that the
25                         Captive Insurance Strategies did not cover gaps in
                           commercial coverage for material risks facing Captive
26
                           Insurance Strategy clients;
27
28

                                           88
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 91 of 140



 1                (26)     Failing to advise Plaintiffs and members of the Class that the
                           insurance policies used to implement the Captive Insurance
 2
                           Strategies were significantly overpriced;
 3
                  (27)     Advising, instructing, and assisting Plaintiffs and members of
 4                         the Class in the purchase and execution of the captive
                           insurance policies;
 5

 6                (28)     Advising Plaintiffs and members of the Class that the risks
                           covered by the Captive Insurance Strategies were insurable
 7                         risks;
 8                (29)     Failing to advise Plaintiffs and members of the Class that the
 9                         risks covered by the Captive Insurance Strategies were not
                           insurable risks;
10
                  (30)     Advising Plaintiffs and members of the Class that the
11                         premium prices of the captive insurance companies were
12                         calculated through actuarially sound methods;

13                (31)     Failing to advise Plaintiffs and members of the Class that
                           their premiums for the insurance policies were not in fact
14                         arrived at by actuarially sound calculations;
15
                  (32)     Advising Plaintiffs and members of the Class that the pooling
16                         arrangements of the Captive Insurance Strategies through Pan
                           American complied with all risk shifting and risk distribution
17                         requirements;
18
                  (33)     Failing to advise Plaintiffs and members of the Class that the
19                         pooling arrangements of the Captive Insurance Strategies
                           through Pan American did not comply with all risk shifting
20                         and risk distribution requirements;
21
                  (34)     Advising Plaintiffs and members of the Class that loans and
22                         distributions from the captive insurance companies
                           Defendants formed, operated, and managed in connection
23                         with the Captive Insurance Strategies were proper, legal, and
24                         complied with all applicable tax and insurance laws, rules,
                           regulations, common law doctrines, and court decisions;
25
                  (35)     Failing to advise Plaintiffs and members of the Class that
26                         loans and distributions from the captive insurance companies
27                         Defendants formed, operated, and managed in connection
                           with the Captive Insurance Strategies were not proper and did
28

                                           89
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 92 of 140



 1                         not comply with all applicable tax and insurance laws, rules,
                           regulations, common law doctrines, and court decisions;
 2

 3                (36)     Advising Plaintiffs and members of the Class that circular
                           cash flows between the insured and the captive insurance
 4                         companies Defendants formed, operated, and managed in
                           connection with the Captive Insurance Strategies were proper
 5
                           and complied with all applicable tax and insurance laws,
 6                         rules, regulations, common law doctrines, and court
                           decisions;
 7
                  (37)     Failing to advise Plaintiffs and members of the Class that
 8
                           circular cash flows between the insured and the captive
 9                         insurance companies Defendants formed, operated, and
                           managed in connection with the Captive Insurance Strategies
10                         were not proper and did not comply with all applicable tax
11                         and insurance laws, rules, regulations, common law doctrines,
                           and court decisions;
12
                  (38)     Advising Plaintiffs and the members of the Class to sign and
13                         file tax returns that reported the tax deductions and benefits of
14                         the Captive Insurance Strategy in reliance on Defendants’
                           advice, representations, recommendations, instructions, and
15                         opinions, which Defendants knew or should have known the
                           IRS and a tax court would disallow as improper and illegal;
16

17                (39)     Advising, instructing, and assisting in the preparation of the
                           tax return for Plaintiffs and members of the Class, which
18                         reported the premiums, fees, and expenses generated in
                           connection with the Captive Insurance Strategies as
19
                           deductions of income;
20
                  (40)     Failing to advise Plaintiffs and members of the Class not to
21                         report the premiums, fees, and expenses generated in
                           connection with the Captive Insurance Strategies as
22
                           deductions on the tax returns of Plaintiffs and members of the
23                         Class;

24                (41)     Advising Plaintiffs and members of the Class that their tax
                           returns, which utilized the reduction in taxes generated by the
25
                           Captive Insurance Strategies, were prepared pursuant to
26                         and/or complied with IRS guidelines and established legal
                           authorities;
27
                  (42)     Failing to advise Plaintiffs and members of the Class that
28
                           their tax returns, which utilized the reduction in taxes
                                           90
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 93 of 140



 1                         generated by the Captive Insurance Strategies, were not
                           prepared pursuant to and/or did not comply with IRS
 2
                           guidelines and established legal authorities;
 3
                  (43)     Failing to disclose to Plaintiffs and members of the Class that
 4                         if they filed tax returns that deducted the premiums, fees, and
                           expenses of the Captive Insurance Strategies they would be
 5
                           liable for taxes, penalties and/or interest if audited;
 6
                  (44)     Preparing the tax returns for the captive insurance companies
 7                         Defendants formed, operated, and managed in connection
                           with the Captive Insurance Strategies that reported the tax
 8
                           benefits related to the premiums received and advising
 9                         Plaintiffs and members of the Class to sign, file, and rely
                           upon these tax returns;
10
                  (45)     Advising Plaintiffs and members of the Class to report the
11
                           premiums, fees, and expenses of the Captive Insurance
12                         Strategies as deductions on their tax returns;
13                (46)     Advising Plaintiffs and members of the Class that the Captive
                           Insurance Strategies would be upheld as a legal micro-captive
14
                           insurance company if audited;
15
                  (47)     Failing to Advise Plaintiffs and members of the Class that the
16                         Captive Insurance Strategies would not be upheld as a legal
                           micro-captive insurance strategy if audited;
17

18                (48)     Advising Plaintiffs and members of the Class that the tax
                           benefits of the Captive Insurance Strategies would be allowed
19                         if audited;
20                (49)     Failing to advise Plaintiffs and members of the Class that the
21                         tax benefits of the Captive Insurance Strategies would be
                           disallowed if audited;
22
                  (50)     Advising Plaintiffs and members of the Class, both before
23                         and after the IRS audit, that the Captive Insurance Strategies
24                         they executed were different and distinguishable from other
                           Captive Insurance Strategies that the IRS and/or Tax Court
25                         had disallowed;
26                (51)     Failing to advise Plaintiffs and members of the Class, both
27                         before and after the IRS audit, that the Captive Insurance
                           Strategies they executed were not different and
28

                                           91
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 94 of 140



 1                             distinguishable from other Captive Insurance Strategies that
                               the IRS and/or Tax Court had disallowed;
 2

 3                   (52)      Advising Plaintiffs and members of the Class that they should
                               challenge the IRS in both audits and Tax Court proceedings
 4                             because Plaintiffs and members of the Class would prevail
                               and the Captive Insurance Strategies would be allowed;
 5

 6                   (53)      Failing to advise Plaintiffs and members of the Class that they
                               should not challenge the IRS in both audit and Tax Court
 7                             proceedings because Plaintiffs and members of the Class
                               would not prevail and the Captive Insurance Strategies would
 8
                               be disallowed;
 9
                     (54)      Advising Plaintiffs and members of the Class that the
10                             management of the investments of each individual captive
                               insurance company would comply with the tax code and
11
                               prevailing insurance industry standards;
12
                     (55)      Failing to advise Plaintiffs and members of the Class that the
13                             management of the investments of each individual captive
                               insurance company would not comply with the tax code and
14
                               prevailing insurance industry standards;
15
                     (56)      Making and endorsing the statements and representations
16                             contained in the Defendants’ and the Other Participants’ oral
                               and written advice, instructions, and recommendations;
17

18                   (57)      Failing to advise Plaintiffs and members of the Class that
                               each of the Defendants and the Other Participants were not
19                             “independent” of one another and in fact were involved in a
                               conspiracy to design, market, sell, and implement the Captive
20
                               Insurance Strategies; and
21
                     (58)      Failing to revise, alter, amend, or modify the advice,
22                             recommendations, instructions, opinions, and representations
                               made to Plaintiffs and members of the Class, orally or in
23
                               writing, regarding the propriety of the Captive Insurance
24                             Strategies.

25         191.   The predicate acts, including the predicate acts of wire fraud, are
26
     continuing. The Defendants, and the other wrongdoers, on their own and as part of a
27
     common fraudulent scheme and conspiracy, defrauded Plaintiffs as set out above.
28

                                               92
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 95 of 140



 1          192.   The Defendants and their co-conspirators intentionally and knowingly
 2
     made these material misrepresentations and intentionally and knowingly suppressed
 3
     material facts from Plaintiffs and the Class, for the purpose of deceiving them and
 4

 5   thereby obtaining financial gain. The Defendants either knew or recklessly disregarded

 6   that the misrepresentations and omissions described above were material. Plaintiffs and
 7
     the Class were injured as a result of the misrepresentations and omissions in carrying out
 8
     the transactions and subsequently filing tax returns based on the fraudulent and false
 9

10   misrepresentations and omissions from Defendants and their co-conspirators.

11          193.   The Defendants and their co-conspirators made continual use of wire
12
     transmissions, in addition to communications made outside the interstate wire systems, to
13
     effectuate their fraudulent scheme. In addition to using in person, telephonic, and other
14

15   means of communication to make fraudulent statements, the Defendants and their co-

16   conspirators transmitted numerous specific fraudulent statements to Plaintiffs and the
17
     Class through the mail, by fax, and/or by email.
18
            194.   The Defendants and their co-conspirators intentionally and knowingly
19

20   made these material misrepresentations and intentionally and knowingly suppressed

21   material facts from Plaintiffs and the Class, for the purpose of deceiving them and
22
     thereby obtaining financial gain. The Defendants and their co-conspirators either knew or
23
     recklessly disregarded that the misrepresentations and omissions described above were
24

25   material. Plaintiffs and the Class were injured as a result of the misrepresentations and

26   omissions in carrying out the transactions and subsequently filing tax returns based on the
27
28

                                                 93
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 96 of 140



 1   fraudulent and false misrepresentations and omissions from Defendants and their co-
 2
     conspirators.
 3
            195.     As set forth above, there are numerous specific examples of the predicate
 4

 5   acts of fraud, including wire fraud, committed by Defendants pursuant to their

 6   transactions to defraud Plaintiffs.
 7
            196.     Plaintiffs have therefore been injured in their business or property as a
 8
     result of the Defendants’ overt acts and racketeering activities.
 9

10          E.       Pattern of Racketeering Activity

11          197.     Plaintiffs repeat, reallege and incorporate each and every prior factual
12   allegation in the preceding paragraphs as if fully set forth herein.
13
            198.     As set forth above, the Defendants have engaged in a “pattern of
14
     racketeering activity,” as defined in §1961(5) of RICO and A.R.S. §13-2314.04(T)(3), by
15

16   committing and/or conspiring to commit at least two such acts of racketeering activity, as

17   described above, within the past ten years. Each such act of racketeering activity was
18
     related, had similar purposes, involved the same or similar participants and methods of
19
     commission, and had similar results impacting upon similar victims, including Plaintiffs
20
21   and the Class.

22          199.     The multiple acts of racketeering activity committed and/or conspired to by
23
     Defendants, as described above, were related to each other and amount to and pose a
24
     threat of continued racketeering activity, and, therefore, constitute a “pattern of
25

26   racketeering activity,” as defined in 18 U.S.C. §1961(5) and A.R.S. §13-2314.04(T)(3).

27   Plaintiffs allege that the course of conduct engaged in by the Defendants constituted both
28
     “continuity” and “relatedness” of the racketeering activity, thereby constituting a pattern
                                                   94
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 97 of 140



 1   of racketeering activity, as that term is defined in 18 U.S.C. §1961(5) and A.R.S. §13-
 2
     2314.04(T)(3). Plaintiffs can show the relatedness prong because the predicate acts have
 3
     “similar purposes, results, participants, or methods of commission or are related to the
 4

 5   affairs of the Enterprise.” All predicate acts had the same purpose of utilizing the

 6   Enterprise to misrepresent the nature of the transactions underlying the Captive Insurance
 7
     Strategies Arrangement so that the Defendants could defraud Plaintiffs. Plaintiffs allege
 8
     that the continuity of the pattern of racketeering activity is “closed-ended” inasmuch as a
 9

10   series of related predicate offenses extended since at least 2005 (a substantial period of

11   time). Moreover, the continuity of the pattern of racketeering can also be established
12
     under “open-ended continuity” as the predicate offenses are part of the Enterprise’s
13
     regular way of doing business, and the predicates are attributed to Defendants’ operations
14

15   as part of a long-term association that existed for criminal purposes. Further, the last act

16   of racketeering activity that is alleged as the basis of Plaintiffs’ claims occurred within
17
     four years of a prior act of racketeering.
18
            200.   Plaintiffs and the Class therefore have been injured in their business or
19

20   property as a result of Defendants’ overt acts and racketeering activities as described

21   above and throughout this Complaint.
22
                                                  VII.
23
      PLAINTIFFS’ CLAIMS WERE TIMELY FILED OR, ALTERNATIVELY THE
24         DISCOVERY RULE AND EQUITABLE TOLLING DEFERRED
       ACCRUAL OF STATUTES OF LIMITATIONS AS TO ALL DEFENDANTS
25

26          201.   Plaintiffs repeat, reallege and incorporate each and every prior factual

27   allegation in the preceding paragraphs as if fully set forth herein.
28

                                                    95
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 98 of 140



 1          202.   The causes of action asserted by Plaintiffs against Defendants herein are
 2
     timely filed because Plaintiffs’ claims first accrued within the applicable limitation period
 3
     for each claim.
 4

 5          203.   In the alternative, the causes of action asserted by Plaintiffs against

 6   Defendants herein are timely filed as the discovery rule and/or equitable tolling deferred
 7
     accrual of the respective statutes of limitation for such causes of action.
 8
            204.   Plaintiffs did not and could not discover the wrongful acts of the
 9

10   Defendants or the injuries caused by the wrongful acts of the Defendants alleged herein

11   until, at the earliest, August 21, 2017, the date that the tax court issued its opinion finding
12
     that the Captive Insurance Strategies did not comply with the Tax Code.
13
            205.   Prior to and up until the timeframe referenced in the immediately preceding
14

15   paragraphs, Defendants continued to advise Plaintiffs orally and in writing that the

16   Captive Insurance Strategies were completely legal and that they complied with all
17
     applicable insurance and tax laws. Defendants further advised Plaintiffs orally and in
18
     writing that Plaintiffs and members of the Class should challenge the IRS’s
19

20   determinations and file cases in Tax Court if necessary (and, as noted earlier, even tried

21   to convince Plaintiffs to continue to litigate this matter on an appeal of the Opinion).
22
     Defendants further advised Plaintiffs and the members of the Class that they would win
23
     in Tax Court because the Captive Insurance Strategies were completely legal and in
24

25   compliance with all applicable tax laws, rules, and common law doctrines.               These

26   representations were wrongful and false and concealed material facts relating to
27   Defendants’ wrongdoing.        Clark and Clark & Gentry even advised Plaintiffs and
28

                                                   96
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 99 of 140



 1   members of the Class that they would work closely with them throughout the IRS audit,
 2
     which gave Plaintiffs and members of the Class further confidence in Plaintiffs’
 3
     misrepresentations. In reliance on these representations, Plaintiffs and the members of
 4

 5   the Class were delayed and deterred from bringing their claims against Defendants

 6   earlier. Defendants’ concealment therefore prevented Plaintiffs and the members of the
 7
     Class from discovery of the nature of their claims.
 8
            206.   Plaintiffs and the members of the Class exercised due diligence in pursuing
 9

10   discovery of their claims during the time period that commenced with Defendants

11   rendering faulty advice and continued through Tax Court proceedings and judgment.
12
                                                VIII.
13
                   TOLLING OF STATUES OF LIMITATIONS AS TO
14            ALL DEFENDANTS DUE TO FRAUDULENT CONCEALMENT
15          207.   Plaintiffs repeat, reallege and incorporate each and every prior factual
16
     allegation in the preceding paragraphs as if fully set forth herein.
17
            208.   The causes of action asserted by Plaintiffs, and on behalf of the Class,
18

19   against Defendants are timely filed as Defendants and their co-conspirators fraudulently

20   concealed the injuries and wrongful conduct alleged herein.
21
            209.   The Defendants and their co-conspirators had actual knowledge of the
22
     injuries and wrongful conduct alleged herein, but concealed the injuries and wrongful
23

24   acts and omissions alleged herein by intentionally remaining silent and/or making

25   misrepresentations about the injuries and their wrongful conduct despite having a duty to
26
     inform Plaintiffs of such injuries and wrongful acts and omissions. The Defendants’
27
28

                                                   97
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 100 of 140



 1   silence and misrepresentations prevented Plaintiffs from discovering their injuries and the
 2
     Defendants’ wrongful acts and omissions.
 3
              210.   The Defendants had a fixed purpose to conceal the wrongful conduct and
 4

 5   injuries. Plaintiffs and the members of the Class reasonably relied on the Defendants’

 6   silence and misrepresentations to the detriment of Plaintiffs and the members of the
 7
     Class.
 8
                                                IX.
 9
                         TOLLING OF STATUTE OF LIMITATIONS
10
                      AS TO THE DEFENDANTS DUE TO CONTINUOUS
11                   REPRESENTATION/CONTINUING TORT DOCTRINES
12            211.   Plaintiffs repeat, reallege, and incorporate each and every prior factual
13
     allegation in the preceding paragraphs as if fully set forth herein.
14
              212.   The causes of action asserted by Plaintiffs against the Defendants are
15

16   timely filed pursuant to the Continuous Representation/Continuing Tort Doctrines. In

17   addition, the Defendants breached the fiduciary duties they owed to Plaintiffs and the
18
     members of the Class because, among other things, the Defendants failed to disclose the
19
     wrongful conduct and injuries alleged herein and concealed such wrongful conduct and
20
21   injuries.

22            213.   Until the Tax Court decision, Defendants continued to advise Plaintiffs and
23
     the members of the Class, and Plaintiffs and members of the class continued to rely on
24
     Defendants’ advice in challenging the IRS’s determination in the Tax Court proceeding
25

26   discussed herein, and continued to believe they could and should rely on their advice.

27            214.   Defendants also knowingly circulated purportedly independent actuarial
28
     reports that were false.
                                                   98
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 101 of 140



 1                                              X.
 2                                     CAUSES OF ACTION
 3
                                         COUNT I
 4                           VIOLATIONS OF RICO 18 U.S.C. §1962(c)
 5          215.   Plaintiffs repeat, reallege and incorporate each and every prior factual
 6
     allegation in the preceding paragraphs as if fully set forth herein.
 7
            216.   Section 1962(c) of RICO provides that it “shall be unlawful for any person
 8

 9   employed by or associated with any enterprise engaged in, or the activities of which
10   affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in
11
     the conduct of such enterprise’s affairs through a pattern of racketeering activity or
12
     collection of unlawful debt.”
13

14          217.   Plaintiffs incorporate, as though fully set out herein, their allegations
15   regarding Enterprise.
16
            218.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
17
     Defendants have engaged in a pattern of racketeering activity.
18

19          219.   The Defendants, who are associated with and are part of the Enterprise,

20   conduct and have conducted the Enterprise’s affairs through a pattern of racketeering
21
     activity, as set forth in this Complaint. Through the fraudulent and wrongful conduct
22
     described in this Complaint, Defendants seek and have sought to deprive Plaintiffs and
23

24   members of the Class of money and property rights. In order to successfully execute their

25   scheme in the manner set forth in this Complaint, Defendants must have a system that
26
     allows Defendants to access their victims in a manner to effectuate the fraudulent
27
     transactions. The Enterprise allows the Defendants this access.
28

                                                   99
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 102 of 140



 1          220.   With respect to the activities alleged herein, the Defendants have acted at
 2
     all times with malice toward Plaintiffs and members of the Class in their efforts to
 3
     acquire and maintain an interest in an Enterprise that affects interstate commerce.
 4

 5          221.   In carrying out the overt acts and fraudulent scheme described above, the

 6   Defendants have engaged in conduct in violation of federal laws, including inter alia 18
 7
     U.S.C. §§ 1343 and 1346, and 18 U.S.C. §1961, et seq. as set forth more fully above.
 8
            222.   Therefore, Defendants have each engaged in “racketeering activity” which
 9

10   is defined in §1961(1) of RICO to mean “any act which is indictable under any of the

11   following provisions of 18 U.S.C. §1343 (relating to wire fraud) ....”
12
            223.   As a proximate result of Defendants’ unlawful pattern of illegal fraudulent
13
     conduct as described above, Plaintiffs and members of the Class have been injured in
14

15   their business or property as described above.

16                                    COUNT II
                          VIOLATIONS OF RICO 18 U.S.C. §1962(d)
17
                       BY CONSPIRING TO VIOLATE 18 U.S.C. §1962(c)
18
            224.   Plaintiffs repeat, reallege and incorporate each and every prior factual
19

20   allegation in the preceding paragraphs as if fully set forth herein.

21          225.   This claim for relief arises under 18 U.S.C. §1964(a) of RICO and seeks
22
     relief from the Defendants’ activities described herein for violations of 18 U.S.C.
23
     §1962(d) for their conspiracy to violate 18 U.S.C. §1962(c).
24

25          226.   Plaintiffs incorporate, as if fully set forth herein, their allegations regarding

26   the Enterprise.
27
28

                                                  100
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 103 of 140



 1          227.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
 2
     Defendants have engaged in a pattern of racketeering activity.
 3
            228.   Absent Defendants’ conspiracy and joint efforts, Defendants’ scheme
 4

 5   would not be successful. Acting jointly, Defendants have and have possessed greater

 6   power, have been able to exert greater influence, have been able to successfully engage in
 7
     the activities set forth herein, and have had greater ability to conceal their activities.
 8
            229.   Defendants have also violated §1962(d) by conspiring to violate 18 U.S.C.
 9

10   §1962(c). The object of this conspiracy has been and is to conduct or participate in,

11   directly or indirectly, the conduct of the affairs of the §1962(c) Enterprise(s) described
12
     previously through a pattern of racketeering activity.
13
            230.   Defendants, their employees, and multiple agents have been joined in the
14

15   conspiracies to violate 18 U.S.C. §1962(c) in violation of §1962(d) by various third

16   parties not named as Defendants herein, such as the Other Participants.
17
            231.   As demonstrated in detail above, the Defendants and their co-conspirators
18
     have engaged in numerous overt and predicate fraudulent racketeering acts in furtherance
19

20   of the conspiracy including systemic fraudulent practices designed to defraud the

21   Plaintiffs and the Class of money and other property interests.
22
            232.   The nature of the above described acts, material misrepresentations, and
23
     omissions in furtherance of the conspiracy give rise to an inference that Defendants not
24

25   only agreed to the objective of a violation of 18 U.S.C. §1962(d) by conspiring to violate

26   18 U.S.C. §1962(c), but also they were aware that their ongoing fraudulent acts have
27   been and are part of an overall pattern of racketeering activity.
28

                                                   101
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 104 of 140



 1          233.   The Defendants have engaged in the commission of and continue to
 2
     commit overt acts and the following described unlawful racketeering predicate acts that
 3
     have and continue to generate income or proceeds received by Defendants from such
 4

 5   pattern of racketeering activity, including:

 6                 a.      Multiple instances of wire fraud violations of 18 U.S.C. § 1343; and
 7
                   b.      Multiple instances of travel in interstate commerce to attempt to and
 8
                           to actually commit mail fraud and wire fraud.
 9

10          234.   As a proximate result of Defendants’ conduct as described above, Plaintiffs

11   and the Class have been injured in their business or property as described above.
12
                                       COUNT III
13                      VIOLATIONS OF ARIZONA RICO A.R.S. §13-2312
14          235.   Plaintiffs repeat, reallege and incorporate each and every prior factual
15
     allegation in the preceding paragraphs as if fully set forth herein.
16
            236.   Section 12-312 of Arizona RICO provides, among other things, that “[a]
17

18   person commits illegally conducting an enterprise if such person is employed by or

19   associated with any enterprise and conducts such enterprise’s affairs through racketeering
20
     or participates directly or indirectly in the conduct of any enterprise that the person
21
     knows is being conducted through racketeering.”
22

23          237.   Plaintiffs incorporate, as though fully set out herein, their allegations

24   regarding the Enterprise.
25
            238.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
26
     Defendants have engaged in a pattern of racketeering activity.
27
28

                                                    102
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 105 of 140



 1          239.   The Defendants, who are employed by and/or associated with and a part of
 2
     the Enterprise, conduct the Enterprise’s affairs through racketeering, as set forth in this
 3
     Complaint. Through the fraudulent and wrongful conduct described in this Complaint,
 4

 5   Defendants sought to obtain financial gain by depriving Plaintiffs and the Class of money

 6   and property rights. In order to successfully execute their scheme in the manner set forth
 7
     in this Complaint, Defendants needed a system that allowed Defendants to access their
 8
     victims in a manner to effectuate the fraudulent transactions. The Enterprise allowed the
 9

10   Defendants this access.

11          240.   With respect to the activities alleged herein, the Defendants have acted at
12
     all times with malice toward Plaintiffs and the Class in their efforts to acquire and
13
     maintain an interest in an Enterprise that affects interstate commerce.
14

15          241.   In carrying out the overt acts and fraudulent scheme described above, the

16   Defendants have engaged in conduct in violation of Arizona state law, including inter
17
     alia A.R.S. §§13-2312 and 13-2301 as set forth more fully above.
18
            242.   Therefore, Defendants have each engaged in “racketeering activity” which
19

20   is defined in § 2301(D)(4) of Arizona RICO to mean “any act, including any preparatory

21   or completed offense, that is chargeable or indictable under the laws of the state or
22
     country in which the act occurred and, if the act occurred in a state or country other than
23
     this state, that would be chargeable or indictable under the laws of this state if the act had
24

25   occurred in this state . . . and the act involves,” among other things, a scheme or artifice

26   to defraud.
27
28

                                                  103
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 106 of 140



 1          243.   As a proximate result of Defendants’ unlawful pattern of illegal fraudulent
 2
     conduct as described above, Plaintiffs and the Class have been injured in their business or
 3
     property as described above.
 4

 5                                  COUNT IV
                 CONSPIRACY TO VIOLATE ARIZONA RICO A.R.S. §13-2312
 6
            244.   Plaintiffs repeat, reallege and incorporate each and every prior factual
 7

 8   allegation in the preceding paragraphs as if fully set forth herein.
 9          245.   This claim for relief arises under A.R.S. §13-2314.04 and seeks relief from
10
     the Defendants’ activities described herein as part of their conspiracy to violate A.R.S.
11
     §13-2312, which qualifies as a “preparatory” offense under the definition of racketeering
12

13   activity in A.R.S. §13-2301(D)(4).
14          246.   Plaintiffs incorporate, as if fully set forth herein, their allegations regarding
15
     the Enterprise.
16
            247.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
17

18   Defendants have engaged in a pattern of racketeering activity.

19          248.   Absent Defendants’ conspiracy and joint efforts, Defendants’ scheme
20
     would not be successful. Acting jointly, Defendants have and have possessed greater
21
     power, have been able to exert greater influence, have been able to successfully engage in
22

23   the activities set forth herein, and have had greater ability to conceal their activities.

24          249.   Defendants have also conspired to violate A.R.S. §13-2312. The object of
25
     this conspiracy has been and is to conduct or participate in, directly or indirectly, the
26
     conduct of the affairs of the Enterprise(s) described previously through racketeering
27
28   activity.

                                                   104
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 107 of 140



 1          250.   Defendants, their employees, and multiple agents have been joined in the
 2
     conspiracies to violate A.R.S. §13-2312 by various third parties not named as Defendants
 3
     herein, such as the Other Participants.
 4

 5          251.   As demonstrated in detail above, the Defendants and their co-conspirators

 6   have engaged in numerous overt and predicate fraudulent racketeering acts in furtherance
 7
     of the conspiracy including systemic fraudulent practices designed to defraud the
 8
     Individual Plaintiffs and the Class of money and other property interests.
 9

10          252.   The nature of the above described acts, material misrepresentations, and

11   omissions in furtherance of the conspiracy give rise to an inference that Defendants not
12
     only agreed to the objective of conspiring to violate A.R.S. §13-2312, but they were
13
     aware that their ongoing fraudulent acts have been and are part of an overall pattern of
14

15   racketeering activity.

16          253.   The Defendants have sought to and have engaged in the commission of and
17
     continue to commit overt acts and unlawful racketeering predicate acts that have and
18
     continue to generate income or proceeds received by Defendants from such pattern of
19

20   racketeering activity, including acts that involve a scheme or artifice to defraud as set

21   forth more fully in Section VI.C. and VI.D. supra.
22
            254.   As a proximate result of Defendants’ conduct as described above, Plaintiffs
23
     and the Class have been injured in their business or property as described above.
24

25                                      COUNT V
                                BREACH OF FIDUCIARY DUTY
26
            255.   Plaintiffs repeat, reallege and incorporate each and every prior factual
27
28   allegation in the preceding paragraphs as if fully set forth herein.

                                                  105
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 108 of 140



 1          256.    The Defendants, as the insurance, tax, legal, financial and investment
 2
     advisors of Plaintiffs and the members of the Class, were fiduciaries of the Plaintiffs and
 3
     the members of the Class. Plaintiffs and the members of the Class placed their trust and
 4

 5   confidence in Defendants, and Defendants had influence and superiority over the

 6   Plaintiffs and the members of the Class. Thus, Defendants owed Plaintiffs and the
 7
     members of the Class the duties of honesty, loyalty, care, and compliance with the
 8
     applicable codes of professional responsibility. Where possible, Defendants focused on
 9

10   prospective clients with preexisting relationships either with Defendants or with a

11   professional advisor in Defendants’ referral network, where they had details on each
12
     client and could use any existing relationship of trust to readily market the program and
13
     its alleged benefits.
14

15          257.    Defendants breached their fiduciary duties to Plaintiffs and the members of

16   the Class by, among other things:
17
                        (1)      Orchestrating the design, development, implementation,
18                               operation, and management of the Captive Insurance
                                 Strategies;
19
                        (2)      Advising Plaintiffs and the members of the Class to engage in
20
                                 the Captive Insurance Strategies;
21
                        (3)      Advising and recommending that Plaintiffs and members of
22                               the Class to engage in illegal and abusive tax shelters, the
                                 Captive Insurance Strategies;
23

24                      (4)      Failing to advise Plaintiffs and members of the Class that the
                                 Captive Insurance Strategies were illegal and abusive tax
25                               shelters;
26                      (5)      Failing to disclose existing published authority that indicated
27                               that the purported tax of the Captive Insurance Strategies
                                 were improper and not allowable for federal income tax
28                               purposes;

                                                 106
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 109 of 140



 1                  (6)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies the Defendants and the Other
 2
                            Participants advised Plaintiffs and members of the Class to
 3                          execute complied with the applicable tax and insurance laws,
                            rules, regulations, common law doctrines, and published court
 4                          decisions;
 5
                    (7)     Failing to advise Plaintiffs and members of the Class that the
 6                          Captive Insurance Strategies the Defendants and the Other
                            Participants advised Plaintiffs and members of the Class to
 7                          execute did not comply with the applicable tax and insurance
 8                          laws, rules, regulations, common law doctrines, and published
                            court decisions;
 9
                    (8)     Failing to advise Plaintiffs and members of the Class that
10                          various common law doctrines, including the economic
11                          substance, business purpose, step transaction, and sham
                            transaction doctrines, would disallow the tax benefits of the
12                          Captive Insurance Strategies;
13                  (9)     Failing to advise Plaintiffs and members of the Class that the
14                          Captive Insurance Strategies lacked the required business
                            purpose and economic substance;
15
                   (10)     Advising Plaintiffs and the members of the Class that the
16                          policies issued by their Captive Insurance Strategies
17                          constituted insurance and therefore created lawful tax benefits
                            for the Captive Insurance Company and the insured;
18
                   (11)     Recommending, instructing, and advising Plaintiffs and
19                          members of the Class that they would receive substantial tax
20                          advantages by entering into policies with the captive insurer
                            as part of the Captive Insurance Strategies;
21
                   (12)     Advising Plaintiffs and members of the Class that the Captive
22                          Insurance Companies complied with Section 831(b) of the
23                          Internal Revenue Code and therefore the premiums paid to
                            the captive insurance companies would be tax deductible;
24
                   (13)     Failing to advise Plaintiffs and members of the Class that the
25                          Captive Insurance Companies did not comply with Section
26                          831(b) of the Internal Revenue Code and therefore the
                            premiums paid to the captive insurance companies would not
27                          be tax deductible;
28

                                           107
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 110 of 140



 1                 (14)     Advising Plaintiffs and members of the Class that the captive
                            insurance companies complied with Section 831(b) of the
 2
                            Internal Revenue Code and therefore the Captive Insurance
 3                          Company would not pay taxes on the premiums received;
 4                 (15)     Failing to advise Plaintiffs and members of the Class that the
                            captive insurance companies would not comply with Section
 5
                            831(b) of the Internal Revenue Code and therefore the
 6                          Captive Insurance Company would pay taxes on the
                            premiums received;
 7
                   (16)     Advising Plaintiffs and members of the Class that the captive
 8
                            insurance companies that Defendants formed, operated, and
 9                          managed in connection with the Captive Insurance Strategies
                            would be operated as normal insurance companies;
10
                   (17)     Failing to advise Plaintiffs and members of the Class that the
11
                            captive insurance companies that Defendants formed,
12                          operated, and merged and in connection with the Captive
                            Insurance Strategies would not be operated as normal
13                          insurance companies;
14
                   (18)     Advising Plaintiffs and members of the Class that the captive
15                          insurance companies Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
16                          would fall within a safe harbor provision of Section 831(b) of
17                          the Internal Revenue Code;

18                 (19)     Failing to advise Plaintiffs and members of the Class that the
                            captive insurance companies Defendants formed, operated,
19                          and managed in connection with the Captive Insurance
20                          Strategies would not fall within any safe harbor provision of
                            Section 831(b) of the Internal Revenue Code;
21
                   (20)     Advising Plaintiffs and members of the Class that the Captive
22                          Insurance Strategies involved the purchase of bona fide
23                          insurance;

24                 (21)     Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies did not involve the purchase of
25                          bona fide insurance;
26
                   (22)     Advising Plaintiffs and the members of the Class that the
27                          Captive Insurance Strategies provided insurance coverages
                            that were highly rated by the insurance industry;
28

                                           108
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 111 of 140



 1                 (23)     Failing to advise Plaintiffs and the members of the Class that
                            the Captive Insurance Strategies provided insurance
 2
                            coverages that were not highly rated by the insurance
 3                          industry;
 4                 (24)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies covered gaps in commercial coverage for
 5
                            material risks facing Captive Insurance Strategy clients;
 6
                   (25)     Failing to advise Plaintiffs and members of the Class that the
 7                          Captive Insurance Strategies did not cover gaps in
                            commercial coverage for material risks facing Captive
 8
                            Insurance Strategy clients;
 9
                   (26)     Failing to advise Plaintiffs and members of the Class that the
10                          insurance policies used to implement the Captive Insurance
                            Strategies were significantly overpriced;
11

12                 (27)     Advising, instructing, and assisting Plaintiffs and members of
                            the Class in the purchase and execution of the captive
13                          insurance policies;
14                 (28)     Advising Plaintiffs and members of the Class that the risks
15                          covered by the Captive Insurance Strategies were insurable
                            risks;
16
                   (29)     Failing to advise Plaintiffs and members of the Class that the
17                          risks covered by the Captive Insurance Strategies were not
18                          insurable risks;

19                 (30)     Advising Plaintiffs and members of the Class that the
                            premium prices of the captive insurance companies were
20                          calculated through actuarially sound methods;
21
                   (31)     Failing to advise Plaintiffs and members of the Class that
22                          their premiums for the insurance policies were not in fact
                            arrived at by actuarially sound calculations;
23
                   (32)     Advising Plaintiffs and members of the Class that the pooling
24
                            arrangements of the Captive Insurance Strategies through Pan
25                          American complied with all risk shifting and risk distribution
                            requirements;
26
                   (33)     Failing to advise Plaintiffs and members of the Class that the
27
                            pooling arrangements of the Captive Insurance Strategies
28

                                           109
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 112 of 140



 1                          through Pan American did not comply with all risk shifting
                            and risk distribution requirements;
 2

 3                 (34)     Advising Plaintiffs and members of the Class that loans and
                            distributions from the captive insurance companies
 4                          Defendants formed, operated, and managed in connection
                            with the Captive Insurance Strategies were proper, legal, and
 5
                            complied with all applicable tax and insurance laws, rules,
 6                          regulations, common law doctrines, and court decisions;
 7                 (35)     Failing to advise Plaintiffs and members of the Class that
                            loans and distributions from the captive insurance companies
 8
                            Defendants formed, operated, and managed in connection
 9                          with the Captive Insurance Strategies were not proper and did
                            not comply with all applicable tax and insurance laws, rules,
10                          regulations, common law doctrines, and court decisions;
11
                   (36)     Advising Plaintiffs and members of the Class that circular
12                          cash flows between the insured and the captive insurance
                            companies Defendants formed, operated, and managed in
13                          connection with the Captive Insurance Strategies were proper
14                          and complied with all applicable tax and insurance laws,
                            rules, regulations, common law doctrines, and court
15                          decisions;
16                 (37)     Failing to advise Plaintiffs and members of the Class that
17                          circular cash flows between the insured and the captive
                            insurance companies Defendants formed, operated, and
18                          managed in connection with the Captive Insurance Strategies
                            were not proper and did not comply with all applicable tax
19
                            and insurance laws, rules, regulations, common law doctrines,
20                          and court decisions;

21                 (38)     Advising Plaintiffs and the members of the Class to sign and
                            file tax returns that reported the tax deductions and benefits of
22
                            the Captive Insurance Strategy in reliance on Defendants’
23                          advice, representations, recommendations, instructions, and
                            opinions, which Defendants knew or should have known the
24                          IRS and a tax court would disallow as improper and illegal;
25
                   (39)     Advising, instructing, and assisting in the preparation of the
26                          tax return for Plaintiffs and members of the Class, which
                            reported the premiums, fees, and expenses generated in
27                          connection with the Captive Insurance Strategies as
28                          deductions of income;

                                            110
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 113 of 140



 1                 (40)     Failing to advise Plaintiffs and members of the Class not to
                            report the premiums, fees, and expenses generated in
 2
                            connection with the Captive Insurance Strategies as
 3                          deductions on the tax returns of Plaintiffs and members of the
                            Class;
 4
                   (41)     Advising Plaintiffs and members of the Class that their tax
 5
                            returns, which utilized the reduction in taxes generated by the
 6                          Captive Insurance Strategies, were prepared pursuant to
                            and/or complied with IRS guidelines and established legal
 7                          authorities;
 8
                   (42)     Failing to advise Plaintiffs and members of the Class that
 9                          their tax returns, which utilized the reduction in taxes
                            generated by the Captive Insurance Strategies, were not
10                          prepared pursuant to and/or did not comply with IRS
11                          guidelines and established legal authorities;

12                 (43)     Failing to disclose to Plaintiffs and members of the Class that
                            if they filed tax returns that deducted the premiums, fees, and
13                          expenses of the Captive Insurance Strategies they would be
14                          liable for taxes, penalties and/or interest if audited;

15                 (44)     Preparing the tax returns for the captive insurance companies
                            Defendants formed, operated, and managed in connection
16                          with the Captive Insurance Strategies that reported the tax
17                          benefits related to the premiums received and advising
                            Plaintiffs and members of the Class to sign, file, and rely
18                          upon these tax returns;
19                 (45)     Advising Plaintiffs and members of the Class to report the
20                          premiums, fees, and expenses of the Captive Insurance
                            Strategies as deductions on their tax returns;
21
                   (46)     Advising Plaintiffs and members of the Class that the Captive
22                          Insurance Strategies would be upheld as a legal micro-captive
23                          insurance company if audited;

24                 (47)     Failing to Advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies would not be upheld as a legal
25                          micro-captive insurance strategy if audited;
26
                   (48)     Advising Plaintiffs and members of the Class that the tax
27                          benefits of the Captive Insurance Strategies would be allowed
                            if audited;
28

                                           111
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 114 of 140



 1                 (49)     Failing to advise Plaintiffs and members of the Class that the
                            tax benefits of the Captive Insurance Strategies would be
 2
                            disallowed if audited;
 3
                   (50)     Advising Plaintiffs and members of the Class, both before
 4                          and after the IRS audit, that the Captive Insurance Strategies
                            they executed were different and distinguishable from other
 5
                            Captive Insurance Strategies that the IRS and/or Tax Court
 6                          had disallowed;
 7                 (51)     Failing to advise Plaintiffs and members of the Class, both
                            before and after the IRS audit, that the Captive Insurance
 8
                            Strategies they executed were not different and
 9                          distinguishable from other Captive Insurance Strategies that
                            the IRS and/or Tax Court had disallowed;
10
                   (52)     Advising Plaintiffs and members of the Class that they should
11
                            challenge the IRS in both audits and Tax Court proceedings
12                          because Plaintiffs and members of the Class would prevail
                            and the Captive Insurance Strategies would be allowed;
13
                   (53)     Failing to advise Plaintiffs and members of the Class that they
14
                            should not challenge the IRS in both audit and Tax Court
15                          proceedings because Plaintiffs and members of the Class
                            would not prevail and the Captive Insurance Strategies would
16                          be disallowed;
17
                   (54)     Advising Plaintiffs and members of the Class that the
18                          management of the investments of each individual captive
                            insurance company would comply with the tax code and
19                          prevailing insurance industry standards;
20
                   (55)     Failing to advise Plaintiffs and members of the Class that the
21                          management of the investments of each individual captive
                            insurance company would not comply with the tax code and
22                          prevailing insurance industry standards;
23
                   (56)     Making and endorsing the statements and representations
24                          contained in the Defendants’ and the Other Participants’ oral
                            and written advice, instructions, and recommendations;
25
                   (57)     Failing to advise Plaintiffs and members of the Class that
26
                            each of the Defendants and the Other Participants were not
27                          “independent” of one another and in fact were involved in a
                            conspiracy to design, market, sell, and implement the Captive
28                          Insurance Strategies; and
                                           112
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 115 of 140



 1                     (58)      Failing to revise, alter, amend, or modify the advice,
                                 recommendations, instructions, opinions, and representations
 2
                                 made to Plaintiffs and members of the Class, orally or in
 3                               writing, regarding the propriety of the Captive Insurance
                                 Strategies.
 4
            258.    The Defendants’ breaches were a proximate cause of damages to Plaintiffs
 5

 6   and the Class. In reasonable reliance on Defendants’ advice regarding the Captive
 7   Insurance Strategies, Plaintiffs and the Class: (1) paid fees and premiums to the
 8
     Defendants and Other Participants for insurance, tax, investment, financial, and legal
 9
     advice; (2) did not avail themselves of legitimate tax savings opportunities; (3) filed
10

11   federal tax returns that reflected deductions for premiums paid in connection with the
12   Captive Insurance Strategies; and (4) spent substantial funds defending the IRS audits
13
     and in the Tax Court proceedings. But for Defendants’ breaches, Plaintiffs and the Class
14
     would not have hired Defendants and the Other Participants for advice on the Captive
15

16   Insurance Strategies, engaged in the Captive Insurance Strategies, paid substantial fees

17   and insurance premiums in connection with the Captive Insurance Strategies, filed and
18
     signed federal and state tax returns that reflected deductions of premiums paid in
19
     connection with the Captive Insurance Strategies, failed to avail themselves of other
20
21   legitimate tax savings opportunities, failed to file qualified amended returns, and/or spent

22   substantial funds disputing the IRS audits and Tax Court challenges.
23
            259.    As a proximate cause of the foregoing, Plaintiffs have been injured in an
24
     actual amount to be proven at trial but in excess of $75,000.00 and should be awarded
25

26   actual and punitive damages in accordance with the evidence, plus attorneys’ fees,

27   interest, and costs.
28

                                                 113
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 116 of 140



 1                                  COUNT VI
                      NEGLIGENCE/PROFESSIONAL MALPRACTICE
 2

 3          260.   Plaintiffs repeat and reallege and incorporate each and every prior factual

 4   allegation in the preceding paragraphs as if fully set forth herein.
 5
            261.   As the insurance, tax, legal, financial and investment advisors for Plaintiffs
 6
     and the members of the Class, Defendants owed Plaintiffs and the members of the Class a
 7

 8   duty to comply with the applicable standards of care and the applicable provisions of

 9   their codes of professional responsibility.
10
            262.   Defendants failed to meet those applicable standards of care. Defendants’
11
     failure to meet the standard of care proximately caused damages to the Plaintiffs as set
12

13   forth elsewhere in this Complaint.

14          263.   Defendants’ failures to meet the applicable standards of care constitute
15
     negligence.
16
            264.   The actions of all Defendants rise to the level of gross negligence.
17

18   Accordingly, Plaintiffs and the members of the Class seek punitive/exemplary damages

19   against the Defendants, jointly and severally.
20
            265.   The Defendants’ negligence/gross negligence was a proximate cause of the
21
     damages for Plaintiffs and members of the Class. In reasonable reliance on Defendants’
22

23   professional advice regarding the Captive Insurance Strategies, Plaintiffs and members of

24   the Class: (1) paid fees and premiums to the Defendants and Other Participants for
25
     insurance, tax, investment, financial, and legal advice; (2) did not avail themselves of
26
     legitimate tax savings opportunities; and (3) filed federal tax returns that reflected
27
28   deductions for premiums paid in connection with the Captive Insurance Strategy. But for

                                                   114
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 117 of 140



 1   Defendants’ negligence/gross negligence, Plaintiffs and members of the Class would not
 2
     have hired Defendants and the Other Participants for advice on the Captive Insurance
 3
     Strategies, engaged in the Captive Insurance Strategies, paid substantial fees and
 4

 5   insurance premiums in connection with the Captive Insurance Strategies,           filed and

 6   signed federal and state tax returns that reported deductions of premiums paid in
 7
     connection with the Captive Insurance Strategies, failed to avail themselves of other
 8
     legitimate tax savings opportunities, failed to file qualified amended returns, and/or spent
 9

10   substantial funds fighting the IRS audits and in Tax Court proceedings.

11          266.   As a result of the Defendants’ negligent and grossly negligent acts and
12
     omissions, Plaintiffs and members of the Class incurred substantial additional costs in
13
     hiring new tax and legal advisors to rectify the situation.
14

15          267.   Defendants’ negligence/gross negligence proximately caused damages to

16   Plaintiffs and members of the Class in that (1) they paid significant fees and premiums to
17
     the Defendants and Other Participants, (2) Plaintiffs and members of the Class owe
18
     substantial back-taxes, penalties, and/or interest, (3) Plaintiffs and members of the Class
19

20   spent substantial funds fighting the IRS audits and in Tax Court challenges, (4) Plaintiffs

21   and members of the Class lost the opportunity to avail themselves of other legitimate tax-
22
     savings opportunities, and (5) Plaintiffs and members of the Class have and will continue
23
     to incur substantial additional costs to rectify the situation.
24

25          268.   As a proximate cause of the foregoing, Plaintiffs and members of the Class

26   have been injured in an actual amount to be proven at trial but in excess of $75,000.00
27
28

                                                   115
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 118 of 140



 1   and should be awarded actual and punitive damages in accordance with the evidence,
 2
     plus attorneys’ fees, interest, and costs.
 3
                                       COUNT VII
 4                            NEGLIGENT MISREPRESENTATION
 5
            269.   Plaintiffs and members of the Class repeat, reallege and incorporate each
 6
     and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
 7

 8          270.   During the course of their representation of Plaintiffs and members of the
 9   Class, Defendants each negligently made numerous affirmative representations, including
10
     those misrepresentations and omissions detailed in Count XI below, that were incorrect,
11
     improper, or false; negligently made numerous misleading omissions of material fact; and
12

13   negligently gave numerous improper, inaccurate, and wrong recommendations, advice,
14   instructions, and opinions to Plaintiffs and members of the Class.
15
            271.   Defendants either knew or reasonably should have known that their
16
     representations, recommendations, advice and instructions were improper, inaccurate, or
17

18   wrong. Defendants either knew or reasonably should have known that their failures to

19   disclose material information to Plaintiffs and members of the Class were improper and
20
     wrong and would mislead Plaintiffs and members of the Class.
21
            272.   The Defendants’ negligent and grossly negligent misrepresentations were a
22

23   proximate cause of the damages of the Plaintiffs and members of the Class. In reasonable

24   reliance on Defendants’ advice regarding the Captive Insurance Strategies, Plaintiffs and
25
     members of the Class: (1) paid substantial premiums and fees to the Defendants and
26
     Other Participants for insurance, tax, financial, investment, and legal advice; (2) did not
27
28   avail themselves of legitimate tax savings opportunities; (3) filed federal tax returns that

                                                  116
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 119 of 140



 1   reflected deductions for premiums paid in connection with the Captive Insurance
 2
     Strategy; and (4) spent substantial funds defending the IRS audits and in the Tax Court
 3
     proceedings.
 4

 5          273.    But for Defendants’ negligent and grossly negligent misrepresentations and

 6   material omissions described above, Plaintiffs and members of the Class would not have
 7
     hired Defendants and the Other Participants for advice on the Captive Insurance
 8
     Strategies, engaged in the Captive Insurance Strategies, paid premiums to effectuate the
 9

10   Captive Insurance Strategies, filed and signed federal and state tax returns that reported

11   deductions of premiums paid in connection with the Captive Insurance Strategies, failed
12
     to avail themselves of other legitimate tax savings opportunities, and/or spent substantial
13
     funds fighting the IRS audits and in Tax Court challenges.
14

15          274.    As a result of the Defendants’ negligent and grossly negligent

16   misrepresentations and omissions, Plaintiffs and members of the Class incurred
17
     substantial additional costs in hiring new tax and legal advisors to rectify the situation.
18
            275.    The Defendants’ conduct set forth herein proximately caused Plaintiffs and
19

20   members of the Class to suffer injury in that Plaintiffs and members of the Class (1) paid

21   significant premiums and fees to the Defendants and Other Participants, (2) owe
22
     substantial back-taxes, penalties, and/or interest, (3) lost the opportunity to avail
23
     themselves of other legitimate tax-savings opportunities, (4) spent substantial funds
24

25   defending the IRS audits and in the Tax Court proceedings; and (5) Plaintiffs and

26   members of the Class have and will continue to incur substantial additional costs to
27   rectify the situation.
28

                                                  117
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 120 of 140



 1          276.   As a proximate cause of the foregoing, Plaintiffs and members of the Class
 2
     have been injured in an actual amount to be proven at trial but in excess of $75,000.00
 3
     and should be awarded actual and punitive damages in accordance with the evidence,
 4

 5   plus attorneys’ fees, interest and costs.

 6                                         COUNT VIII
                                         DISGORGEMENT
 7

 8          277.   Plaintiffs and members of the Class repeat, reallege and incorporate each

 9   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
10
            278.   As a result of Defendants’ breach of their fiduciary duties, they should be
11
     required to disgorge all payments received by them from Plaintiffs and members of the
12

13   Class or from any entity for work performed in connection with the Captive Insurance

14   Strategies.
15
            279.   Additionally, regardless of the merits of the insurance, tax, legal, financial
16
     and investment advice and services Defendants rendered to Plaintiffs and members of the
17

18   Class, the fees the Defendants charged and which Plaintiffs and members of the Class

19   paid are unlawful.
20
            280.   Further, the Defendants did not disclose information that they were
21
     required to disclose—i.e., the Defendants’ pre-planned scheme; the Defendants conspired
22

23   to design, market, sell, implement, and manage the Captive Insurance Strategies; the

24   Defendants had a significant pecuniary interest in the Captive Insurance Strategies; and
25
     the Defendants’ representation of Plaintiffs and members of the Class and their
26
     Arrangement with the other Defendants violated the applicable rules of professional
27
28

                                                  118
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 121 of 140



 1   conduct.      Due to these failures to disclose and misconduct, the Defendants’ fee
 2
     agreements with Plaintiffs and members of the Class are not enforceable.
 3
            281.    Accordingly, the Defendants must disgorge their fees to Plaintiffs and
 4

 5   members of the Class in an amount far in excess of $75,000.00. In addition, Plaintiffs

 6   and members of the Class seek an award of attorneys’ fees, interest, and costs.
 7
                                             COUNT IX
 8                                          RESCISSION
 9          282.    Plaintiffs and members of the Class reallege and incorporate each and every
10
     prior factual allegation set forth in the preceding paragraphs as if fully set forth herein.
11
            283.    Plaintiffs and members of the Class and Defendants entered into several
12

13   agreements in connection with the Captive Insurance Strategies (collectively
14   “Agreements”). In deciding to enter into the Agreements, Plaintiffs and members of the
15
     Class relied on numerous material knowingly false affirmative representations and
16
     intentional omissions of material fact Defendants made to Plaintiffs and members of the
17

18   Class. Had Defendants not made those misrepresentations or omissions, Plaintiffs and

19   members of the Class would not have entered into the Agreements. Defendants made
20
     those misrepresentations and omissions with the intent that Plaintiffs and members of the
21
     Class would rely on them. Plaintiffs and members of the Class are not in breach of any
22

23   of their obligations pursuant to the Agreements.

24          284.    Further, as set forth above, the Agreements that Plaintiffs and members of
25
     the Class entered into with Defendants were procured by fraud, and Defendants
26
     fraudulently induced Plaintiffs and members of the Class to enter into these Agreements
27
28

                                                   119
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 122 of 140



 1   in furtherance of the conspiracy between and among the Defendants and the Other
 2
     Participants.
 3
            285.     Plaintiffs and members of the Class seek rescission of the Agreements. In
 4

 5   addition, Plaintiffs and members of the Class seek an award of attorneys’ fees, interest,

 6   and costs.
 7
                                      COUNT X
 8                        BREACH OF CONTRACT AND BREACH
                     OF THE DUTY OF GOOD FAITH AND FAIR DEALING
 9                              (IN THE ALTERNATIVE)
10
            286.     Plaintiffs and members of the Class repeat, reallege and incorporate each
11
     and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
12

13          287.     In the alternative to the fraud and rescission claims of Plaintiffs and

14   members of the Class, Plaintiffs and members of the Class entered into the Agreements,
15
     which were valid and existing agreements with Defendants (collectively, the
16
     “Agreements”). These Agreements include the engagement agreements Plaintiffs and
17

18   members of the Class signed with Clark and Clark & Gentry. Those engagement

19   agreements imposed upon Clark and Clark & Gentry numerous obligations 14 including,
20
     without limitation, the obligations of:
21
                        a. “handling of all domestic and foreign federal tax issues related to the
22

23                         formation” of Feedback;

24                      b. “submitting all materials (other than tax returns) as required to the
25
                           IRS”;
26
     14
        These obligations include not just what is explicitly stated in the Agreements but also pursuant
27
     to the duty of good faith and fair dealing implied by Arizona law in very contract, those matters
28   within the parties’ reasonable expectations, i.e., implied promises essential to effectuate the
     contract’s purposes
                                                     120
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 123 of 140



 1                    c. “all ongoing ordinary corporate and federal tax matters of”
 2
                          Feedback;
 3
                      d. “preparation of all insurance license application papers for”
 4

 5                        Feedback;

 6                    e. “working with the insurance manager on creation of the Company
 7
                          business plan and design of insurance policies”;
 8
                      f. “overseeing the insurance manager with respect to regulatory
 9

10                        compliance”;

11                    g. “hiring and overseeing professionals for premium analysis
12
                          certification”;
13
                      h. “acting as liaison to insurance consultant and insurance brokers, if
14

15                        any”; and

16                    i. “reviewing tax returns prepared by the Company’s accountant.”
17
            288.   Clark and Clark & Gentry breached each of these foregoing obligations, as
18
     well as others. The entities Clark and Clark & Gentry formed and managed were not
19

20   insurance companies because they did not provide bona fide insurance. They therefore

21   were not captive insurance companies nor in compliance with regulations. The pooling
22
     arrangements that Clark and Clark & Gentry used to reinsure risk likewise failed to
23
     supply bona fide reinsurance. The premiums were not determined pursuant to proper
24

25   actuarial principles. Accordingly, Clark and Clark & Gentry breached its agreement to

26   form and arrange for professional management of the captive insurance company, handle
27   all tax matters, review tax returns for accuracy, retain competent professionals to analyze
28

                                                121
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 124 of 140



 1   and certify premiums, and oversee regulatory compliance for the captive insurance
 2
     company. To the extent they provided services, Clark and Clark & Gentry instead
 3
     provided these services for non-insurance entities.
 4

 5          289.   In addition, Defendants, including Clark and Clark & Gentry, owed the

 6   Plaintiffs and members of the Class a duty of good faith and fair dealing under applicable
 7
     law. This contractual duty includes all promises which a reasonable person in the
 8
     position of Plaintiffs and members of the Class would be justified in understanding were
 9

10   included and it prohibits Defendants from acting in a manner which would have the effect

11   of destroying or injuring the right of Plaintiffs and members of the Class to receive the
12
     fruits of the agreements. In this instance, that includes explicit and/or implicit promises
13
     that the Captive Insurance Strategies were legally formed and administered tax-
14

15   advantaged captive insurance strategies, and that all tax returns and other governmental

16   reports prepared with respect to those entities were prepared according to applicable legal
17
     and insurance principles.
18
            290.   Plaintiffs and members of the Class were also third-party beneficiaries of
19

20   agreements by, between, and among the Defendants and Other Participants, including,

21   without limitation, agreements involving actuaries, accounting firms, and underwriters.
22
     These agreements included promises that the Defendants and the Other Participants
23
     would provide services in connection with forming, managing, calculating premiums for,
24

25   analyzing risks for, calculating taxes for, and filing tax returns for captive insurance

26   companies. But the Defendants and the Other Participants failed to form actual captive
27   insurance companies because they failed to ensure the Captive Insurance Strategies
28

                                                 122
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 125 of 140



 1   provided insurance for insurable risks. Thus, the Defendants and Other Participants, to
 2
     the extent they provided services, provided services in connection with forming,
 3
     managing, calculating premiums for, analyzing risks for, calculating taxes for, and filing
 4

 5   tax returns for non-insurance entities. This failure to supply insurance services breached

 6   agreements by, between, and among the Defendants and Other Participants to which
 7
     Plaintiffs and members of the Class were third party beneficiaries.
 8
            291.   Based on the foregoing, Defendants breached their agreements with
 9

10   Plaintiffs and members of the Class, and their duty of good faith and fair dealing, by,

11   among other things, structuring the Captive Insurance Strategies in a manner that violated
12
     applicable tax and insurance laws, improperly advising Plaintiffs that they could deduct
13
     the insurance premiums (as Defendants had calculated them) on their respective tax
14

15   returns, and by failing to provide accurate, independent advice regarding the Captive

16   Insurance Strategies.
17
            292.   As shown above, Plaintiffs and members of the Class entered into oral
18
     and/or written contracts to provide Plaintiffs and members of the Class with competent,
19

20   proper, and accurate insurance, legal, financial, investment, and tax advice and services

21   and to design, develop, sell, implement and manage completely legal tax-advantaged
22
     Captive Insurance Strategies. Defendants breached their oral and/or written contracts
23
     with the Plaintiffs and members of the Class.
24

25          293.   Plaintiffs and members of the Class fully performed their obligations under

26   these contracts and thus did not contribute to Defendants’ breaches in any way.
27
28

                                                123
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 126 of 140



 1          294.   As a result of Defendants’ breaches of contract and breaches of the duty of
 2
     good faith, Plaintiffs and members of the Class have suffered injury, in that (1) they paid
 3
     significant premiums and fees to the Defendants and Other Participants, (2) they have
 4

 5   paid or owe substantial back-taxes, penalties, and/or interest, (3) they lost the opportunity

 6   to avail themselves of other legitimate tax-savings and insurance opportunities, (4) they
 7
     spent substantial funds defending the IRS audit and in Tax Court proceedings, and (5)
 8
     they have incurred substantial additional costs to rectify the situation.
 9

10          295.   As a proximate cause of the foregoing, Plaintiffs and members of the Class

11   have been injured in an actual amount to be proven at trial but in excess of $75,000.00
12
     per individual and should be awarded all actual, consequential, and incidental damages in
13
     accordance with the evidence, plus attorneys’ fees, interest, and costs.
14

15                                           COUNT XI
                                              FRAUD
16
            296.   Plaintiffs and members of the Class repeat, reallege and incorporate each
17

18   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.

19          297.   In order to induce Plaintiffs and members of the Class to pay them
20
     substantial fees, Defendants directly—and indirectly—through the Other Participants—
21
     made numerous knowingly false affirmative misrepresentations and intentional omissions
22

23   of material fact to Plaintiffs and members of the Class, including but not limited to:

24                     (1)        Orchestrating the design, development, implementation,
25                                operation, and management of the Captive Insurance
                                  Strategies;
26
                       (2)        Advising Plaintiffs and the members of the Class to engage in
27                                the Captive Insurance Strategies;
28

                                                  124
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 127 of 140



 1                 (3)      Advising and recommending that Plaintiffs and members of
                            the Class to engage in illegal and abusive tax shelters, the
 2
                            Captive Insurance Strategies;
 3
                   (4)      Failing to advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies were illegal and abusive tax
                            shelters;
 5

 6                 (5)      Failing to disclose existing published authority that indicated
                            that the purported tax of the Captive Insurance Strategies
 7                          were improper and not allowable for federal income tax
                            purposes;
 8

 9                 (6)      Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies the Defendants and the Other
10                          Participants advised Plaintiffs and members of the Class to
                            execute complied with the applicable tax and insurance laws,
11
                            rules, regulations, common law doctrines, and published court
12                          decisions;
13                 (7)      Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies the Defendants and the Other
14
                            Participants advised Plaintiffs and members of the Class to
15                          execute did not comply with the applicable tax and insurance
                            laws, rules, regulations, common law doctrines, and published
16                          court decisions;
17
                   (8)      Failing to advise Plaintiffs and members of the Class that
18                          various common law doctrines, including the economic
                            substance, business purpose, step transaction, and sham
19                          transaction doctrines, would disallow the tax benefits of the
20                          Captive Insurance Strategies;

21                 (9)      Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies lacked the required business
22                          purpose and economic substance;
23
                  (10)      Advising Plaintiffs and the members of the Class that the
24                          policies issued by their Captive Insurance Strategies
                            constituted insurance and therefore created lawful tax benefits
25                          for the Captive Insurance Company and the insured;
26
                  (11)      Recommending, instructing, and advising Plaintiffs and
27                          members of the Class that they would receive substantial tax
                            advantages by entering into policies with the captive insurer
28                          as part of the Captive Insurance Strategies;
                                           125
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 128 of 140



 1                (12)      Advising Plaintiffs and members of the Class that the Captive
                            Insurance Companies complied with Section 831(b) of the
 2
                            Internal Revenue Code and therefore the premiums paid to
 3                          the captive insurance companies would be tax deductible;
 4                (13)      Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Companies did not comply with Section
 5
                            831(b) of the Internal Revenue Code and therefore the
 6                          premiums paid to the captive insurance companies would not
                            be tax deductible;
 7
                  (14)      Advising Plaintiffs and members of the Class that the captive
 8
                            insurance companies comply with Section 831(b) of the
 9                          Internal Revenue Code and therefore the Captive Insurance
                            Company would not pay taxes on the premiums received;
10
                  (15)      Failing to advise Plaintiffs and members of the Class that the
11
                            captive insurance companies would not comply with Section
12                          831(b) of the Internal Revenue Code and therefore the
                            Captive Insurance Company would pay taxes on the
13                          premiums received;
14
                  (16)      Advising Plaintiffs and members of the Class that the captive
15                          insurance companies that Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
16                          would be operated as normal insurance companies;
17
                  (17)      Failing to advise Plaintiffs and members of the Class that the
18                          captive insurance companies that Defendants formed,
                            operated, and merged and in connection with the Captive
19                          Insurance Strategies would not be operated as normal
20                          insurance companies;

21                (18)      Advising Plaintiffs and members of the Class that the captive
                            insurance companies Defendants formed, operated, and
22                          managed in connection with the Captive Insurance Strategies
23                          would fall within a safe harbor provision of Section 831(b) of
                            the Internal Revenue Code;
24
                  (19)      Failing to advise Plaintiffs and members of the Class that the
25                          captive insurance companies Defendants formed, operated,
26                          and managed in connection with the Captive Insurance
                            Strategies would not fall within any safe harbor provision of
27                          Section 831(b) of the Internal Revenue Code;
28

                                           126
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 129 of 140



 1                (20)      Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies involved the purchase of bona fide
 2
                            insurance;
 3
                  (21)      Failing to advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies did not involve the purchase of
                            bona fide insurance;
 5

 6                (22)      Advising Plaintiffs and the members of the Class that the
                            Captive Insurance Strategies provided insurance coverages
 7                          that were highly rated by the insurance industry;
 8                (23)      Failing to advise Plaintiffs and the members of the Class that
 9                          the Captive Insurance Strategies provided insurance
                            coverages that were not highly rated by the insurance
10                          industry;
11                (24)      Advising Plaintiffs and members of the Class that the Captive
12                          Insurance Strategies covered gaps in commercial coverage for
                            material risks facing Captive Insurance Strategy clients;
13
                  (25)      Failing to advise Plaintiffs and members of the Class that the
14                          Captive Insurance Strategies did not cover gaps in
15                          commercial coverage for material risks facing Captive
                            Insurance Strategy clients;
16
                  (26)      Failing to advise Plaintiffs and members of the Class that the
17                          insurance policies used to implement the Captive Insurance
18                          Strategies were significantly overpriced;

19                (27)      Advising, instructing, and assisting Plaintiffs and members of
                            the Class in the purchase and execution of the captive
20                          insurance policies;
21
                  (28)      Advising Plaintiffs and members of the Class that the risks
22                          covered by the Captive Insurance Strategies were insurable
                            risks;
23
                  (29)      Failing to advise Plaintiffs and members of the Class that the
24
                            risks covered by the Captive Insurance Strategies were not
25                          insurable risks;

26                (30)      Advising Plaintiffs and members of the Class that the
                            premium prices of the captive insurance companies were
27
                            calculated through actuarially sound methods;
28

                                           127
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 130 of 140



 1                (31)      Failing to advise Plaintiffs and members of the Class that
                            their premiums for the insurance policies were not in fact
 2
                            arrived at by actuarially sound calculations;
 3
                  (32)      Advising Plaintiffs and members of the Class that the pooling
 4                          arrangements of the Captive Insurance Strategies through Pan
                            American complied with all risk shifting and risk distribution
 5
                            requirements;
 6
                  (33)      Failing to advise Plaintiffs and members of the Class that the
 7                          pooling arrangements of the Captive Insurance Strategies
                            through Pan American did not comply with all risk shifting
 8
                            and risk distribution requirements;
 9
                  (34)      Advising Plaintiffs and members of the Class that loans and
10                          distributions from the captive insurance companies
                            Defendants formed, operated, and managed in connection
11
                            with the Captive Insurance Strategies were proper, legal, and
12                          complied with all applicable tax and insurance laws, rules,
                            regulations, common law doctrines, and court decisions;
13
                  (35)      Failing to advise Plaintiffs and members of the Class that
14
                            loans and distributions from the captive insurance companies
15                          Defendants formed, operated, and managed in connection
                            with the Captive Insurance Strategies were not proper and did
16                          not comply with all applicable tax and insurance laws, rules,
17                          regulations, common law doctrines, and court decisions;

18                (36)      Advising Plaintiffs and members of the Class that circular
                            cash flows between the insured and the captive insurance
19                          companies Defendants formed, operated, and managed in
20                          connection with the Captive Insurance Strategies were proper
                            and complied with all applicable tax and insurance laws,
21                          rules, regulations, common law doctrines, and court
                            decisions;
22

23                (37)      Failing to advise Plaintiffs and members of the Class that
                            circular cash flows between the insured and the captive
24                          insurance companies Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
25
                            were not proper and did not comply with all applicable tax
26                          and insurance laws, rules, regulations, common law doctrines,
                            and court decisions;
27
                  (38)      Advising Plaintiffs and the members of the Class to sign and
28
                            file tax returns that reported the tax deductions and benefits of
                                            128
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 131 of 140



 1                          the Captive Insurance Strategy in reliance on Defendants’
                            advice, representations, recommendations, instructions, and
 2
                            opinions, which Defendants knew or should have known the
 3                          IRS and a tax court would disallow as improper and illegal;
 4                (39)      Advising, instructing, and assisting in the preparation of the
                            tax return for Plaintiffs and members of the Class, which
 5
                            reported the premiums, fees, and expenses generated in
 6                          connection with the Captive Insurance Strategies as
                            deductions of income;
 7
                  (40)      Failing to advise Plaintiffs and members of the Class not to
 8
                            report the premiums, fees, and expenses generated in
 9                          connection with the Captive Insurance Strategies as
                            deductions on the tax returns of Plaintiffs and members of the
10                          Class;
11
                  (41)      Advising Plaintiffs and members of the Class that their tax
12                          returns, which utilized the reduction in taxes generated by the
                            Captive Insurance Strategies, were prepared pursuant to
13                          and/or complied with IRS guidelines and established legal
14                          authorities;

15                (42)      Failing to advise Plaintiffs and members of the Class that
                            their tax returns, which utilized the reduction in taxes
16                          generated by the Captive Insurance Strategies, were not
17                          prepared pursuant to and/or did not comply with IRS
                            guidelines and established legal authorities;
18
                  (43)      Failing to disclose to Plaintiffs and members of the Class that
19                          if they filed tax returns that deducted the premiums, fees, and
20                          expenses of the Captive Insurance Strategies they would be
                            liable for taxes, penalties and/or interest if audited;
21
                  (44)      Preparing the tax returns for the captive insurance companies
22                          Defendants formed, operated, and managed in connection
23                          with the Captive Insurance Strategies that reported the tax
                            benefits related to the premiums received and advising
24                          Plaintiffs and members of the Class to sign, file, and rely
                            upon these tax returns;
25

26                (45)      Advising Plaintiffs and members of the Class to report the
                            premiums, fees, and expenses of the Captive Insurance
27                          Strategies as deductions on their tax returns;
28

                                           129
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 132 of 140



 1                (46)      Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies would be upheld as a legal micro-captive
 2
                            insurance company if audited;
 3
                  (47)      Failing to Advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies would not be upheld as a legal
                            micro-captive insurance strategy if audited;
 5

 6                (48)      Advising Plaintiffs and members of the Class that the tax
                            benefits of the Captive Insurance Strategies would be allowed
 7                          if audited;
 8                (49)      Failing to advise Plaintiffs and members of the Class that the
 9                          tax benefits of the Captive Insurance Strategies would be
                            disallowed if audited;
10
                  (50)      Advising Plaintiffs and members of the Class, both before
11                          and after the IRS audit, that the Captive Insurance Strategies
12                          they executed were different and distinguishable from other
                            Captive Insurance Strategies that the IRS and/or Tax Court
13                          had disallowed;
14                (51)      Failing to advise Plaintiffs and members of the Class, both
15                          before and after the IRS audit, that the Captive Insurance
                            Strategies they executed were not different and
16                          distinguishable from other Captive Insurance Strategies that
                            the IRS and/or Tax Court had disallowed;
17

18                (52)      Advising Plaintiffs and members of the Class that they should
                            challenge the IRS in both audits and Tax Court proceedings
19                          because Plaintiffs and members of the Class would prevail
                            and the Captive Insurance Strategies would be allowed;
20
21                (53)      Failing to advise Plaintiffs and members of the Class that they
                            should not challenge the IRS in both audit and Tax Court
22                          proceedings because Plaintiffs and members of the Class
                            would not prevail and the Captive Insurance Strategies would
23
                            be disallowed;
24
                  (54)      Advising Plaintiffs and members of the Class that the
25                          management of the investments of each individual captive
                            insurance company would comply with the tax code and
26
                            prevailing insurance industry standards;
27
                  (55)      Failing to advise Plaintiffs and members of the Class that the
28                          management of the investments of each individual captive

                                           130
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 133 of 140



 1                               insurance company would not comply with the tax code and
                                 prevailing insurance industry standards;
 2

 3                     (56)      Making and endorsing the statements and representations
                                 contained in the Defendants’ and the Other Participants’ oral
 4                               and written advice, instructions, and recommendations;
 5                     (57)      Failing to advise Plaintiffs and members of the Class that
 6                               each of the Defendants and the Other Participants were not
                                 “independent” of one another and in fact were involved in a
 7                               conspiracy to design, market, sell, and implement the Captive
                                 Insurance Strategies; and
 8

 9                     (58)      Failing to revise, alter, amend, or modify the advice,
                                 recommendations, instructions, opinions, and representations
10                               made to Plaintiffs and members of the Class, orally or in
                                 writing, regarding the propriety of the Captive Insurance
11
                                 Strategies.
12
           298.   The above affirmative misrepresentations and/or intentional omissions of
13
     material fact made by each Defendant were false when made, and the Defendants knew
14

15   these representations to be false when made with the intention that Plaintiffs and
16   members of the Class rely upon them in entering into the Captive Insurance Strategies
17
     and pay them substantial fees. In addition, the above affirmative misrepresentations
18
     and/or intentional omissions of material fact were committed knowingly by the
19

20   Defendants with the intent to induce Plaintiffs and members of the Class to enter into the

21   Captive Insurance Strategies and pay Defendants substantial fees.
22
           299.   In     reasonable   reliance   on    the   Defendants’    false   affirmative
23
     misrepresentations and intentional omissions of material facts regarding the Captive
24

25   Insurance Strategies, Plaintiffs and members of the Class paid substantial fees to

26   Defendants, paid additional amounts to execute the Captive Insurance Strategies,
27
     unnecessarily paid premiums to effectuate the Captive Insurance Strategies, filed tax
28

                                                 131
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 134 of 140



 1   returns that reflected improper tax treatment resulting from the Captive Insurance
 2
     Strategies, did not disclose the Captive Insurance Strategies on their tax returns as tax
 3
     shelters, and spent substantial funds defending the IRS audits and in Tax Court
 4

 5   proceedings.

 6          300.    But for Defendants’ intentional misrepresentations and material omissions
 7
     described above, Plaintiffs and members of the Class would not have hired Defendants
 8
     and the Other Participants for advice on the Captive Insurance Strategies, engaged in the
 9

10   Captive Insurance Strategies, paid premiums in connection with the Captive Insurance

11   Strategies, signed federal and state tax returns that reported deductions of premiums paid
12
     in connection with the Captive Insurance Strategies, failed to avail themselves of other
13
     legitimate tax savings opportunities, and spent substantial funds fighting the IRS audits
14

15   and in Tax Court challenges.

16          301.    As a result of Defendants’ conduct set forth herein, Plaintiffs and members
17
     of the Class have suffered injury in that (1) they paid significant fees and premiums to the
18
     Defendants and Other Participants, (2) they owe substantial back-taxes, penalties, and/or
19

20   interest, (3) they lost the opportunity to avail themselves of other legitimate tax-savings

21   opportunities, (4) they spent substantial funds to defend the IRS audits and in Tax Court
22
     proceedings; and (5) they incurred substantial additional costs to rectify the situation.
23
            302.    As a proximate cause of the foregoing injuries, Plaintiffs and members of
24

25   the Class have been injured in an actual amount to be proven at trial but in excess of

26   $75,000.00 and should be awarded actual and punitive damages in accordance with the
27   evidence, plus attorneys’ fees, interest, and costs.
28

                                                  132
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 135 of 140



 1                                       COUNT XII
                                    AIDING AND ABETTING
 2

 3          303.   Plaintiffs repeat, reallege and incorporate each and every prior factual
 4   allegation in the preceding paragraphs as if fully set forth herein.
 5
            304.   As described more fully throughout this Complaint, each of the Defendants
 6
     aided and abetted the wrongful conduct (including fraud and breaches of fiduciary duty)
 7

 8   of each of the other Defendants. Each Defendant was aware of its respective role and
 9   responsibility in the overall tortious activity and intentionally provided aid and
10
     substantial assistance in the other Defendants’ tortious activity.
11
            305.   As a proximate cause of Defendants’ conduct set forth herein, Plaintiffs
12

13   have suffered injury and damages.
14          306.   Plaintiffs have been injured in an actual amount to be proven at trial, but in
15
     excess of $75,000.00, and should be awarded actual and punitive damages in accordance
16
     with the evidence, plus attorneys’ fees, interest, and costs.
17

18                                         COUNT XIII
                                       CIVIL CONSPIRACY
19

20          307.   Plaintiffs and members of the Class repeat, reallege and incorporate each

21   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
22
            308.   As described more fully above, the Defendants and the Other Participants
23
     knowingly acted in concert to design, market, sell, implement, and manage tax-
24

25   advantaged captive insurance strategies that were fraudulent, illegal and abusive tax

26   shelters—the Captive Insurance Strategies.         In furtherance of their conspiracy, the
27   Defendants and the Other Participants conspired to perpetrate fraud on the Plaintiffs and
28

                                                  133
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 136 of 140



 1   members of the Class. In doing so, the Defendants and the Other Participants acted with
 2
     full knowledge and awareness that the transactions were designed to give the false
 3
     impression that a complex series of financial transactions were legitimate business
 4

 5   transactions that had economic substance from an investment standpoint and complied

 6   with all applicable insurance and tax laws, when the transactions in fact lacked those
 7
     features (which were necessary for a successful Captive Insurance Strategy).
 8
            309.   The Defendants and the Other Participants acted in the respective roles as
 9

10   described above according to a predetermined and commonly understood and accepted

11   plan of action to perpetrate fraud on Plaintiffs (i.e., the Defendants’ Arrangement), all for
12
     the purposes of obtaining fees from consumers, including the Plaintiffs and members of
13
     the Class.    The Defendants and the Other Participants authorized, ratified, and/or
14

15   affirmed the fraudulent misrepresentations and omissions of material fact that each

16   Defendant and/or Other Participant made to Plaintiffs and members of the Class.
17
            310.   The acts of the Defendants and the Other Participants were contrary to
18
     numerous provisions of law, as stated above, and constitute a conspiracy to perpetrate
19

20   fraud on Plaintiffs and members of the Class.

21          311.   There was a meeting of the minds between and among the Defendants and
22
     the Other Participants to commit the unlawful acts alleged herein, including a conspiracy
23
     to perpetrate fraud on Plaintiffs and members of the Class. The conspiracy to commit
24

25   these unlawful and fraudulent acts proximately caused and continue to cause damages to

26   Plaintiffs and members of the Class as previously set forth herein.
27
28

                                                 134
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 137 of 140



 1            312.   As a result of Defendants’ conduct set forth herein, Plaintiffs and members
 2
     of the Class have suffered injury in that (1) they paid significant fees and premiums to the
 3
     Defendants and Other Participants, (2) they owe substantial back-taxes, penalties, and/or
 4

 5   interest, (3) they lost the opportunity to avail themselves of other legitimate tax-savings

 6   opportunities, (4) they spent substantial funds defending the IRS audits and in Tax Court
 7
     proceedings, and (5) Plaintiffs and members of the Class have and will continue to incur
 8
     substantial additional costs to rectify the situation.
 9

10            313.   Plaintiffs and members of the Class have been injured in an actual amount

11   to be proven at trial but in excess of $75,000.00 and should be awarded actual and
12
     punitive damages in accordance with the evidence, plus attorneys’ fees, interest, and
13
     costs.
14

15                                 XI.     PRAYER FOR RELIEF

16            314.   Based upon the foregoing, Plaintiffs request that Defendants be cited to
17
     appear and answer; that the requested class be certified for trial and/or settlement; and
18
     that on final hearing Plaintiffs and the members of the Class have judgment against
19

20   Defendants, jointly and severally for:

21                   a.    actual, consequential, and incidental damages;
22
                     b.    rescission and disgorgement;
23
                     c.    pre- and post-judgment interest at the highest legal rate allowed by
24

25                         law;

26                   d.    all attorneys’ fees and costs in pursuing this matter;
27
28

                                                   135
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 138 of 140



 1              e.     punitive and treble damages in an amount to be determined at trial;
 2
                       and
 3
                f.     such other and further relief, both at law and in equity, to which
 4

 5                     Plaintiffs and the Class may show themselves to be justly entitled.

 6        Dated: July 3, 2019               Respectfully submitted,
 7
                                            /s/ Garrett W. Wotkyns
 8                                          Garrett W. Wotkyns, AZ Bar No. 025887
                                            SCHNEIDER WALLACE COTTRELL
 9                                          KONECKY WOTKYNS LLP
10                                          8501 North Scottsdale Road, Suite 270
                                            Scottsdale, Arizona 85253
11                                          Telephone: (480) 428-0142
                                            Facsimile: (866) 505-8036
12
                                            gwotkyns@schneiderwallace.com
13
                                            /s/ David R. Deary
14                                          David R. Deary*
15                                          W. Ralph Canada, Jr.*
                                            Jim L. Flegle*
16                                          Wilson E. Wray*
                                            John McKenzie*
17
                                            Donna Lee*
18                                          Tyler M. Simpson*
                                            LOEWINSOHN FLEGLE
19                                          DEARY SIMON LLP
20                                          12377 Merit Drive, Suite 900
                                            Dallas, Texas 75251
21                                          (214) 572-1700 Telephone
                                            (214) 572-1717 Facsimile
22
                                            davidd@lfdslaw.com
23                                          ralphc@lfdslaw.com
                                            jimf@lfdslaw.com
24                                          wilsonw@ lfdslaw.com
25                                          johnm@ lfdslaw.com
                                            donnal@ lfdslaw.com
26                                          tylers@ lfdslaw.com
27                                          Attorneys for Plaintiffs
28
                                            *(Pro Hac Vice)
                                             136
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 139 of 140



 1                      CERTIFICATION PURSUANT TO A.R.S. § 12-2602
 2
               Pursuant to A.R.S. § 12-2602,15 Plaintiffs hereby certify in writing that expert
 3
     opinion testimony is or may be necessary to prove the standard of care and/or liability of
 4

 5   the following persons and claims16 asserted in Plaintiffs’ Class Action Complaint:

 6             Count V, Breach of Fiduciary Duty as to Defendant John Garcia, in his capacity
 7
     as personal representative for the Estate of Craig McEntee, and Defendant Neil Hiller.
 8
               Count VI, Negligence/Professional Malpractice, as to Defendant John Garcia, in
 9

10   his capacity as personal representative for the Estate of Craig McEntee, and Defendant

11   Neil Hiller.
12
               Count VII, Negligent Misrepresentation, as to Defendant John Garcia, in his
13
     capacity as personal representative for the Estate of Craig McEntee, and Defendant Neil
14

15   Hiller.

16             Count X, Breach of Contract and Breach of the Duty of Good Faith and Fair
17
     Dealing, as to Defendant John Garcia, in his capacity as personal representative for the
18
     Estate of Craig McEntee, and Defendant Neil Hiller.
19

20             Plaintiffs anticipate that they will offer expert testimony regarding the

21   acts/omissions of some or all of the other Defendants. Upon information and belief, none
22
     of these other Defendants are “licensed professionals” in Arizona for whom certification
23
     is required pursuant to A.R.S. §§ 12-2601 and 12-2602.
24
     15
25     Plaintiffs make this certification in an abundance of caution and without prejudice to their
     position that A.R.S. § 12-2602 is inapplicable to an action in federal court pursuant to the Erie
26   Doctrine. Plaintiffs further reserve the right to supplement or withdraw their certifications as
     may be allowed pursuant to law or by order of the Court.
27
     16
28     As to those persons and claims not listed herein, certification is not required by A.R.S. § 12-
     2602 and/or due to Federal preemption.
                                                  137
     Case 2:19-cv-04631-SPL Document 1 Filed 07/03/19 Page 140 of 140



 1
                                       /s/ Garrett W. Wotkyns
 2
                                       Garrett W. Wotkyns, AZ Bar No. 025887
 3                                     SCHNEIDER WALLACE COTTRELL
                                       KONECKY WOTKYNS LLP
 4                                     8501 North Scottsdale Road, Suite 270
 5                                     Scottsdale, Arizona 85253
                                       Telephone: (480) 428-0142
 6                                     Facsimile: (866) 505-8036
                                       gwotkyns@schneiderwallace.com
 7

 8                                     /s/ David R. Deary
                                       David R. Deary*
 9                                     W. Ralph Canada, Jr.*
10                                     Jim L. Flegle*
                                       Wilson E. Wray*
11                                     John McKenzie*
                                       Donna Lee*
12
                                       Tyler M. Simpson*
13                                     LOEWINSOHN FLEGLE
                                       DEARY SIMON LLP
14                                     12377 Merit Drive, Suite 900
15                                     Dallas, Texas 75251
                                       (214) 572-1700 Telephone
16                                     (214) 572-1717 Facsimile
                                       davidd@lfdslaw.com
17
                                       ralphc@lfdslaw.com
18                                     jimf@lfdslaw.com
                                       wilsonw@lfdslaw.com
19                                     johnm@lfdslaw.com
20                                     donnal@lfdslaw.com
                                       tylers@lfdslaw.com
21
                                       Attorneys for Plaintiffs
22
                                       *(Pro Hac Vice)
23

24

25

26
27
28

                                         138
